--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


CREDIT AGREEMENT

Dated as of January 10, 2020

by and among
 
NEW FORTRESS INTERMEDIATE LLC,
as Holdings,
 

NFE ATLANTIC HOLDINGS LLC,
as Borrower,

EACH PERSON
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,

CORTLAND CAPITAL MARKET SERVICES LLC,
as Collateral Agent,

and

CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 
Page

ARTICLE I DEFINITIONS; CERTAIN TERMS
1

   
Section 1.01
Definitions
1
 
Section 1.02
Terms Generally
47
 
Section 1.03
Certain Matters of Construction
47
 
Section 1.04
Pro Forma Calculations
48
 
Section 1.05
Accounting and Other Terms
48
 
Section 1.06
Time References
49

ARTICLE II THE LOANS
49

   
Section 2.01
Commitments
49
 
Section 2.02
Making the Term Loans
49
 
Section 2.03
Repayment of Term Loans; Evidence of Debt
50
 
Section 2.04
Interest
51
 
Section 2.05
Termination of Commitment; Prepayment of Term Loans
51
 
Section 2.06
Fees
54
 
Section 2.07
LIBOR
54
 
Section 2.08
[Reserved]
55
 
Section 2.09
Taxes
55
 
Section 2.10
Increased Costs and Reduced Return
58
 
Section 2.11
Changes in Law, Impracticability or Illegality
59
 
Section 2.12
Mitigation Obligations; Replacement of Lenders
60

ARTICLE III [RESERVED]
61
   
ARTICLE IV APPLICATION OF PAYMENTS
61
     
Section 4.01
Payments; Computations and Statements
61
 
Section 4.02
Sharing of Payments
62
 
Section 4.03
Apportionment of Payments
62

ARTICLE V CONDITIONS TO LOANS
63
     
Section 5.01
Conditions Precedent to Effectiveness
63
 
Section 5.02
Conditions Precedent to Closing
64

ARTICLE VI REPRESENTATIONS AND WARRANTIES
66
     
Section 6.01
Representations and Warranties
66

ARTICLE VII COVENANTS OF THE LOAN PARTIES
75



- i -

--------------------------------------------------------------------------------

 
Section 7.01
Affirmative Covenants
75
 
Section 7.02
Negative Covenants
87
 
Section 7.03
Financial Covenant
95

ARTICLE VIII [RESERVED]
95

 
ARTICLE IX EVENTS OF DEFAULT
95

   
Section 9.01
Events of Default
95
 
Section 9.02
Right to Cure
98

ARTICLE X AGENTS
99

   
Section 10.01
Appointment
99
 
Section 10.02
Nature of Duties; Delegation
100
 
Section 10.03
Rights, Exculpation, Etc
100
 
Section 10.04
Reliance
102
 
Section 10.05
Indemnification
102
 
Section 10.06
Agents Individually
102
 
Section 10.07
Successor Agent
103
 
Section 10.08
Collateral Matters
103
 
Section 10.09
Agency for Perfection
106
 
Section 10.10
No Reliance on any Agent’s Customer Identification Program
106
 
Section 10.11
No Third Party Beneficiaries
107
 
Section 10.12
No Fiduciary Relationship
107
 
Section 10.13
Parallel Debt
107
 
Section 10.14
Collateral Custodian
108
 
Section 10.15
[Reserved]
108
 
Section 10.16
Administrative Agent May File Proofs of Claim
108
 
Section 10.17
Defaults
109

ARTICLE XI GUARANTY
109

   
Section 11.01
Guaranty
109
 
Section 11.02
Guaranty Absolute
109
 
Section 11.03
Waiver
110
 
Section 11.04
Continuing Guaranty; Assignments
111
 
Section 11.05
Subrogation
111
 
Section 11.06
Contribution
112
 
Section 11.07
Mexican Process Agent
112

ARTICLE XII MISCELLANEOUS
113

   
Section 12.01
Notices, Etc
113
 
Section 12.02
Amendments, Etc
115
 
Section 12.03
No Waiver; Remedies, Etc
117
 
Section 12.04
Expenses; Attorneys’ Fees
117



- ii -

--------------------------------------------------------------------------------

 
Section 12.05
Right of Set-off
118
 
Section 12.06
Severability
118
 
Section 12.07
Assignments and Participations
118
 
Section 12.08
Counterparts
122
 
Section 12.09
GOVERNING LAW
122
 
Section 12.10
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
122
 
Section 12.11
WAIVER OF JURY TRIAL, ETC.
123
 
Section 12.12
Consent by the Agents and Lenders
123
 
Section 12.13
No Party Deemed Drafter
123
 
Section 12.14
Reinstatement; Certain Payments
123
 
Section 12.15
Indemnification; Limitation of Liability for Certain Damages
124
 
Section 12.16
Records
125
 
Section 12.17
Binding Effect
125
 
Section 12.18
Highest Lawful Rate
125
 
Section 12.19
Confidentiality
126
 
Section 12.20
Public Disclosure
127
 
Section 12.21
Integration
127
 
Section 12.22
USA PATRIOT Act
128
 
Section 12.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
128



- iii -

--------------------------------------------------------------------------------

SCHEDULE AND EXHIBITS
 
Schedule 1.01(A)
Lenders and Lenders’ Commitments
Schedule 1.01(B)
Closing Date Mortgaged Properties
Schedule 1.01(C)
La Paz Project Committed Volumes
Schedule 1.01(D)
Scheduled Contracts
Schedule 1.01(E)
Ireland Acquisition
Schedule 1.01(F)
Jamaica Remeasurement Date
Schedule 5.02(d)(iii)
Closing Date Foreign Security Deliverables
Schedule 5.02(d)(viii)
Closing Date Foreign Corporate Deliverables
Schedule 6.01(e)
Capitalization; Subsidiaries
Schedule 6.01(f)
Litigation
Schedule 6.01(i)
ERISA
Schedule 6.01(l)
Nature of Business
Schedule 6.01(q)
Environmental Matters
Schedule 6.01(r)
Insurance
Schedule 6.01(u)
Intellectual Property
Schedule 6.01(v)
Material Contracts
Schedule 6.01(bb)
Gas Contracts
Schedule 7.01(r)
Post-Closing Matters
Schedule 7.01(u)
Specified Jamaica Assets
Schedule 7.02(a)
Existing Liens
Schedule 7.02(b)
Existing Indebtedness
Schedule 7.02(c)(ii)
Permitted Disposition
Schedule 7.02(e)
Existing Investments
Schedule 7.02(g)
Nature of Business (South Power)
Schedule 7.02(j)
Transactions with Affiliates
Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions
   
Exhibit A
Form of Joinder Agreement
Exhibit B
Form of Assignment and Acceptance
Exhibit C
Form of Notice of Borrowing
Exhibit D
Form of Promissory Note
Exhibit E
[Reserved]
Exhibit F-1
Form of Fee Mortgage
Exhibit F-2
Form of Leasehold Mortgage
Exhibit 2.09(d)-1
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit 2.09(d)-2
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit 2.09(d)-3
U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit 2.09(d)-4
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)



- iv -

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
Credit Agreement, dated as of January 10, 2020, by and among New Fortress
Intermediate LLC, a Delaware limited liability company (“Holdings”), NFE
Atlantic Holdings LLC, a Delaware limited liability company (the “Borrower”),
each Person listed as a “Guarantor” on the signature pages hereto (together with
each other Person that executes a joinder agreement and becomes a “Guarantor”
hereunder or otherwise guaranties all or any part of the Obligations (as
hereinafter defined), each a “Guarantor” and collectively, the “Guarantors”),
the lenders from time to time party hereto (each a “Lender” and collectively,
the “Lenders”), Cortland Capital Market Services LLC (“Cortland”), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”), and Cortland, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent” and together
with the Collateral Agent, each an “Agent” and collectively, the “Agents”).
 
RECITALS
 
The Borrower has asked the Lenders to extend credit to the Borrower consisting
of a term loan in the aggregate principal amount of $800,000,000.  The proceeds
of the term loan shall be used by the Borrower (i) to consummate the Payoff,
(ii) to pay fees and expenses incurred to obtain the Term Loans and to
consummate the Payoff and (iii) for general corporate purposes.  The Lenders are
severally, and not jointly, willing to extend such credit to the Borrower
subject to the terms and conditions hereinafter set forth.
 
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
 
ARTICLE I

DEFINITIONS; CERTAIN TERMS
 
Section 1.01        Definitions.  As used in this Agreement, the following terms
shall have the respective meanings indicated below:
 
“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.
 
“Account” has the meaning specified for such term in § 9.102 of the UCC.
 
“Acquisition” means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.
 
“Action” has the meaning specified therefor in Section 12.12.
 
“Additional Amount” has the meaning specified therefor in Section 2.09(a).
 
“Administrative Agent” has the meaning specified therefor in the preamble
hereto.
 


--------------------------------------------------------------------------------

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(a) vote 10% or more of the Equity Interests having ordinary voting power for
the election of members of the Board of Directors of such Person or (b) direct
or cause the direction of the management and policies of such Person whether by
contract or otherwise.  Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an “Affiliate” of any Loan
Party.
 
“Affiliated Lender” means, collectively, Fortress Investment Group LLC and its
Affiliates.
 
“Agent” has the meaning specified therefor in the preamble hereto.
 
“Agent Fee Letter” means that certain Agent Fee Letter, dated as of the date
hereof, between the Borrower and Cortland.
 
“Agreement” means this Credit Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing.
 
“Anti-Corruption Laws” has the meaning specified therefor in Section 6.01(z).
 
“Anti-Money Laundering and Anti-Terrorism Laws” means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e.,
18 U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C.
§§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the
implementing regulations promulgated thereunder, (c) the USA PATRIOT Act and the
implementing regulations promulgated thereunder, (d) the laws, regulations and
Executive Orders administered under any Sanctions Programs, (e) any law
prohibiting or directed against terrorist activities or the financing or support
of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), and (f) any
similar laws enacted in the United States or any other jurisdictions in which
the parties to this Agreement operate, as any of the foregoing laws have been,
or shall hereafter be, amended, renewed, extended, or replaced and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and any regulations promulgated pursuant thereto, in each case applicable to
any Loan Party or any Subsidiary thereof.
 
“Apollo” means Apollo Capital Management, L.P., on behalf of one or more
affiliates and/or funds or separate accounts managed by it or its affiliates.
 
“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of the Term Loan (or any portion thereof): (i) from and including
the Closing Date to and including December 31, 2020, 6.25% per annum, (ii) from
and including January 1, 2021 to


- 2 -

--------------------------------------------------------------------------------

and including December 31, 2021, 7.75% per annum and (iii) from and including
January 1, 2022 to and including the Final Maturity Date, 9.25% per annum;
provided that, in the event the Borrower fails to comply with Section 7.03 for
any Fiscal Quarter, the Applicable Margin shall be 10.00% per annum, such
adjustment of the Applicable Margin (if any) pursuant to this proviso will be
effective on the first Business Day following delivery of the Compliance
Certificate pursuant to Section 7.01(a)(iv) indicating the Borrower’s failure to
comply with Section 7.03.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Borrower (as
applicable), in accordance with Section 12.07 hereof and substantially in the
form of Exhibit B hereto, or such other form as approved by the Administrative
Agent.
 
“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, director, company
secretary, treasurer or other financial officer performing similar functions,
president or executive vice president of such Person.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar Federal or state law for the
relief of debtors.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.
 
“Bermuda Guarantors” means each Guarantor organized under the laws of Bermuda.
 
“Blocked Person” means any Person:
 
(a)       that (i) is identified on the list of “Specially Designated Nationals
and Blocked Persons” published by OFAC; (ii) resides, is organized or chartered
in a country, region or territory that is the target of comprehensive sanctions
under any Sanctions Program (a “Sanctioned Country”); or (iii) is a Person
listed in any economic or financial sanctions-related or trade embargoes-related
list of designated Persons maintained under any of the Anti-Money Laundering and
Anti-Terrorism Laws; and
 
(b)         that is owned or controlled by, or that is acting for or on behalf
of, any Person described in clause (a) above.
 
- 3 -

--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation, (b) a partnership, the board of directors of the
general partner of the partnership, (c) a limited liability company, the
managing member or members or any controlling committee or board of directors of
such company or the sole member or the managing member thereof, and (d) any
other Person, the board or committee of such Person serving a similar function.
 
“Borrower” has the meaning specified therefor in the preamble hereto.
 
“Borrower Materials” has the meaning specified therefor in Section 7.01(a).
 
“Business Day” means, for all purposes, any day other than a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
to close; provided that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
 
“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries during
such period that in accordance with GAAP are or should be included in “property,
plant and equipment”, “intangible assets” or in a similar fixed asset account on
its balance sheet, whether such expenditures are paid in cash or financed,
including all Capitalized Lease Obligations, Synthetic Lease Obligations and
obligations under capitalized software costs that are paid or due and payable
during such period.
 
“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be classified and accounted for as a
finance lease on the balance sheet of such Person under Financial Accounting
Standards Board Accounting Standards Update No. 2016-02 , Leases (Topic 842).
 
“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P‑1 by Moody’s or A‑1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and
 
- 4 -

--------------------------------------------------------------------------------

which are secured by readily marketable direct obligations of the United States
Government or any agency thereof; (e) money market accounts maintained with
mutual funds having assets in excess of $2,500,000,000, which assets are
primarily comprised of Cash Equivalents described in another clause of this
definition; (f) marketable tax exempt securities rated A or higher by Moody’s or
A+ or higher by Standard & Poor’s, in each case, maturing within 270 days from
the date of acquisition thereof; and (g) in the case of any Foreign Subsidiary,
other short-term investments that are analogous to the foregoing and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.
 
“Centrica Gas Supply Agreement” means the Master LNG Sale and Purchase
Agreement, dated December 20, 2016, between Centrica LNG Company Limited, a
limited liability company organized and existing under the laws of England, and
NFE North Trading Limited, a Bermuda exempted company limited by shares,
together with each confirmation executed pursuant thereto.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
 
“Change of Control” means each occurrence of any of the following:
 
(a)         the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d)(3) of the Exchange Act), other than the
Permitted Holders, of beneficial ownership of more than 35% of the aggregate
outstanding voting or economic power of the Equity Interests of NFE;
 
(b)         Holdings shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of the Borrower, free and clear of all Liens
(other than Permitted Specified Liens);
 
(c)         a “Change of Control” (or any comparable term or provision) under or
with respect to any Indebtedness of any Loan Party or any Subsidiary thereof in
an aggregate principal amount in excess of $5,000,000; or
 
(d)        the transfer by Fortress Equity Partners, directly or indirectly, of
a majority of the Equity Interests in NFE Holdings owned by it to a Person that
is not, or is not controlled by, Wesley R. Edens or Randal A. Nardone.
 
- 5 -

--------------------------------------------------------------------------------

“Closing Date” means the Business Day on which all conditions precedent set
forth in Section 5.02 are satisfied.
 
“Closing Date Mortgaged Property” means the real property identified on
Schedule 1.01(B), including, without limitation, to the extent of the
mortgagor’s interest therein, the land on which each such property is located,
all buildings and other improvements thereon, and all fixtures located thereat
or used in connection therewith with respect to which a Mortgage is granted
pursuant to Section 7.01(m).
 
“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
 
“Collateral Agent” has the meaning specified therefor in the preamble hereto.
 
“Collateral Agent Advances” has the meaning specified therefor in Section
10.08(a).
 
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).
 
“Commitments” means, with respect to each Lender, such Lender’s Term Loan
Commitment.
 
“Committed Volumes” means, with respect to Material Projects at the time of any
Remeasurement Date, committed volumes in respect of such Material Projects as
determined by the Borrower in good faith and certified by a Responsible Officer
of the Borrower; provided that in the case of the La Paz Project, Committed
Volumes in the first five years following the commercial operations date shall
be as specified on Schedule 1.01(C).
 
“Compliance Certificate” has the meaning assigned to such term in Section
7.01(a)(iv).
 
“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the aggregate amount (determined on a consolidated basis in accordance
with GAAP) of (i) interest expense of such Person and its Subsidiaries during
such period in respect of Indebtedness of the type specified in clauses (a),
(c), (e) and (j) (solely with respect to Contingent Obligations in respect of
obligations of the kind referred to in clauses (a), (c) and (e) of the
definition of “Indebtedness” and solely to the extent actually paid during such
period by such Person and its Subsidiaries) of the definition thereof, net of,
to the extent included in such consolidated interest expense for such period,
(x) non-cash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period, (y) non-cash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period and (z) non-cash amounts attributable to
pay-in-kind interest or other non-cash interest expense (including as a result
of purchase accounting), minus (ii) interest income of such Person and its
Subsidiaries during such period. For purposes of the foregoing, interest expense
of any Person shall be determined after giving effect to any net payments made
or received by such Person
 
- 6 -

--------------------------------------------------------------------------------

with respect to Hedging Agreements in respect of interest rates and other
interest rate protection agreements (other than early termination payments).
 
“Consolidated EBITDA” means, with respect to any Person for any period:
 
(a)          the Consolidated Net Income of such Person for such period,
 
plus
 
(b)          without duplication, the sum of the following amounts for such
period to the extent deducted in the calculation of Consolidated Net Income for
such period:
 
(i)          any provision for United States federal income taxes or other taxes
measured by net income,
 
(ii)         Consolidated Net Interest Expense (but excluding interest expense
related to operating leases that are not Capitalized Leases),
 
(iii)        any depreciation and amortization expense (but excluding
depreciation and amortization related to operating leases that are not
Capitalized Leases),
 
(iv)        any aggregate net loss on the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,
 
(v)         any other non-cash expenditure, charge or loss for such period
(other than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and, except for non-cash losses
or charges resulting from a Specified Inventory Valuation Event, Inventory),
 
(vi)        deferred financing costs,
 
(vii)       any costs or expenses incurred by NFE or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, any severance agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are non-cash,
 
(viii)      fees, costs and expenses in connection with the Transactions,
 
(ix)        fees, costs and expenses relating to any contemplated or completed
acquisitions or dispositions or to any contemplated or completed offering of
securities or other Indebtedness,
 
(x)         fees, costs and expenses relating to the termination or
renegotiation of the Centrica Gas Supply Agreement,
 
(xi)        fees, costs and expenses incurred with respect to a project or
development prior to such Person making a final investment decision with respect
to such project
 
- 7 -

--------------------------------------------------------------------------------

or development that, had the incurrence of such fees, costs and expenses
occurred following such final investment decision, would have been capitalized
on a balance sheet of such Person,
 
(xii)      shipping-related fees, costs and expenses with respect to a project
or development prior to the commercial operations date of such project or
development, to the extent such fees, costs and expenses are not permitted to be
capitalized on a balance sheet of such Person,
 
(xiii)      [reserved], and
 
(xiv)      any other extraordinary, non-recurring or unusual charges and
expenses or deductions (collectively, “Extraordinary Expenses”), including,
without limitation, the amount of any demurrage payable in respect of chartered
vessels to the extent in excess of $2,000,000 in any consecutive 12-month
period; provided that, for any Fiscal Quarter, the aggregate amount of cash
Extraordinary Expenses that are incurred following the Closing Date that are
added back pursuant to this clause (xiv) in calculating Consolidated EBITDA
shall not exceed $2,000,000,
 
minus
 
(c)         without duplication, the sum of the following amounts for such
period to the extent included in the calculation of such Consolidated Net Income
for such period:
 
(i)          any credit for United States federal income taxes or other taxes
measured by net income,
 
(ii)         any gain from extraordinary items,
 
(iii)       any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,
 
(iv)        any other non-cash gain, including any reversal of a charge referred
to in clause (b)(v) above by reason of a decrease in the value of any Equity
Interest, but excluding any such non-cash gains (A) in respect of which cash was
received in a prior period or will be received in a future period and (B) that
represent the reversal of any accrual in a prior period for, or the reversal of
any cash reserves established in a prior period for, anticipated cash charges,
and
 
(v)         gains from sales of Inventory that has been the subject of a
Specified Inventory Valuation Event, but not to exceed the amount added back in
the calculation of Consolidated EBITDA in a prior period in respect of the
Inventory so sold pursuant to clause (b)(v) above.
 
“Consolidated Interest Expense and Amortization” means, with respect to any
Person for any period, the sum, without duplication, of (a) Consolidated Cash
Interest Expense of such Person and its Subsidiaries for such period and (b) the
aggregate amount of regularly scheduled principal amounts made during such
period in respect of Indebtedness of such Person and its Subsidiaries of the
type described specified in clauses (a), (c), (e) and (j) (solely with respect
 
- 8 -

--------------------------------------------------------------------------------

to Contingent Obligations in respect of obligations of the kind referred to in
clauses (a), (c) and (e) of the definition of “Indebtedness” and solely to the
extent actually paid by such Person and its Subsidiaries) of the definition of
“Indebtedness”.
 
“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of South Power, and any  Person other than a Subsidiary in which such
Person or one of its Subsidiaries has a joint interest with a third-party (which
interest does not cause the net income of such other Person to be consolidated
into the net income of such Person), except in each case (including South Power)
to the extent of the amount of dividends or distributions (other than dividends
or distributions to the extent required pursuant to Section 7.01(u)(ii)) paid to
such Person or Subsidiary, (b) the net income of any Subsidiary (other than a
Loan Party) of such Person that is, on the last day of such period, subject to
any restriction or limitation on the payment of dividends or the making of other
distributions, to the extent of such restriction or limitation, and (c) the net
income of any other Person arising prior to such other Person becoming a
Subsidiary of such Person or merging or consolidating into such Person or its
Subsidiaries.
 
“Consolidated Net Interest Expense” means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP, less
(b) the sum of (i) interest income for such period and (ii) gains for such
period on Hedging Agreements (to the extent not included in interest income
above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense), (ii) the upfront costs
or fees for such period associated with Hedging Agreements (to the extent not
included in gross interest expense) and (iii) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, in each
case, determined on a consolidated basis and in accordance with GAAP.
 
“Consulting Agreement” means the Consulting Agreement, dated as of August 27,
2018, by and between DevTech Environmental Limited, a Jamaica limited company,
and NFE North Distribution Limited, a Jamaica limited company.
 
“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.
 
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing any Indebtedness (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds
 
- 9 -

--------------------------------------------------------------------------------

(A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control Agreement” means, with respect to any deposit account, any securities
account, any commodity account, any securities entitlement or any commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, among the Collateral Agent, the financial institution or other
Person at which such account is maintained or with which such entitlement or
contract is carried and the Loan Party maintaining such account or entitlement
or contract, effective to grant “control” (as defined under the applicable UCC)
over such account, entitlement or contract to the Collateral Agent.
 
“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) exists primarily for the purpose of
making equity or debt investments in one or more companies. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
 
“Cortland” has the meaning specified therefor in the preamble hereto.
 
“Cure Amount” has the meaning specified therefor in Section 9.02(a).
 
“Cure Right” has the meaning specified therefor in Section 9.02(a).
 
“Current Value” has the meaning specified therefor in Section 7.01(n).
 
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions or included in separate guaranty or indemnification
agreements with respect to non-recourse financings.
  

- 10 -

--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA of such Person for such period to (b)
Consolidated Interest Expense and Amortization of such Person for such period.
 
“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.
 
“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
 
“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.  For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts, (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification), (c) any
sale of merchant accounts (or any rights thereto (including, without limitation,
any rights to any residual payment stream with respect thereto)) by any Loan
Party or (d) any disposition of property through a “plan of division” under the
Delaware Limited Liability Company Act or any comparable transaction under any
similar law.
 
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of (i) the payment in full of
the Obligations (other than Contingent Indemnification Obligations) and (ii) a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Term Loans and all other Obligations
(other than Contingent Indemnification Obligations) and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or
(ii) any other Equity Interests that would constitute Disqualified Equity
Interests, in each case of clauses (a) through (d), prior to the date that is
six months after the Final Maturity Date.
 
“Disqualified Institution” means any bank, financial institution or other Person
separately identified to Apollo and the Administrative Agent in writing by any
Loan Party on or before the Effective Date and accepted by Apollo. 
Notwithstanding anything to the contrary contained in this Agreement, (a) the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions and (b) the Borrower (on
behalf of itself and the other Loan Parties) and the Lenders acknowledge and
agree that the Administrative Agent shall
 
- 11 -

--------------------------------------------------------------------------------

have no responsibility or obligation to determine whether any Lender or
potential Lender is a Disqualified Institution and that the Administrative Agent
shall have no liability with respect to any assignment or participation made to
a Disqualified Institution.
 
“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.
 
“Domestic Loan Party” means (a) NFE, (b) NFE Sub, (c) Holdings, (d) the Borrower
and (e) each other Guarantor that is a Domestic Subsidiary.
 
“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof, the District of
Columbia or Puerto Rico.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” has the meaning specified therefor in Section 5.01.
 
“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA that is maintained by any Loan Party or with
respect to which any Loan Party has any liability (including on account of  any
of its ERISA Affiliates).
 
“Engagement Letter” means that certain letter agreement, dated as of November
21, 2019, by and between NFE and Apollo Capital Management, L.P.
 
“Environmental Actions” means any complaint, summons, citation, written notice
or directive, order, claim, litigation, investigation, judicial or
administrative proceeding or judgment by or before any Governmental Authority or
an Action by any Person involving violations of Environmental Laws or Releases
of or exposure of any Person to Hazardous Materials (a) from any assets,
properties or businesses owned or operated by any Loan Party or any of its
Subsidiaries or any legal predecessor in interest; (b) from adjoining properties
or businesses onto or otherwise impacting any assets or properties owned or
operated by any Loan Party or any of its Subsidiaries; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.
  
- 12 -

--------------------------------------------------------------------------------

“Environmental Laws” means, as applicable, the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401
et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and, as it
relates to exposure to hazardous or toxic materials, the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), as such laws may be amended or otherwise
modified from time to time, and any other Requirement of Law, permit, license or
other binding determination of any Governmental Authority imposing liability or
establishing standards of conduct for protection of the environment or other
binding government restrictions relating to the protection of the environment or
the generation, storage, use, labelling, transport, distribution, Release,
deposit or migration of, or exposure of any Person to, any hazardous or toxic
materials or materials listed, defined, or regulated as “hazardous”, “toxic”, a
“pollutant”, or a “contaminant” or words of similar meaning under applicable
Laws into the environment.
 
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which, in each case, relate to any Loan
Party’s noncompliance with Environmental Laws, any environmental condition or a
Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“Environmental Permits” means any and all Permits required under, or issued
pursuant to, any Environmental Law.
 
“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.
 
“Equity Issuance” means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
any Loan Party or any of its Subsidiaries of any cash capital contributions.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as
 
- 13 -

--------------------------------------------------------------------------------

in effect from time to time.  References to sections of ERISA shall be construed
also to refer to any successor sections.
 
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
 
“Event of Default” has the meaning specified therefor in Section 9.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
 
“Existing Credit Agreement” means the Credit Agreement, dated as of August 15,
2018, as amended and restated as of December 31, 2018 and as amended as of
February 11, 2019, March 13, 2019 and September 2, 2019, among New Fortress
Intermediate LLC, NFE Atlantic Holdings LLC, as borrower, the lenders and other
financial institutions party thereto, and Morgan Stanley Senior Funding, Inc.,
as administrative agent on behalf of the lenders.
 
“Extraordinary Receipts” means any cash received by any Loan Party or any of its
Subsidiaries from casualty or condemnation awards (and payments in lieu
thereof).
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official
 
- 14 -

--------------------------------------------------------------------------------

interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Government Authorities implementing the
foregoing.
 
“FCPA” has the meaning specified therefor in Section 6.01(z).
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from 3 federal funds brokers
of recognized standing.
 
“Fee Letters” means collectively, the Agent Fee Letter, the Lender Fee Letter
and the Structuring Fee Letter.
 
“Final Maturity Date” means the date that is the three-year anniversary of the
Closing Date.
 
“Financial Statements” means (a) the audited consolidated balance sheets of NFE
Holdings and its Subsidiaries as of the end of the two most recently completed
Fiscal Years ended at least 90 days before the Closing Date and related
consolidated statements of operations, stockholders’ equity and cash flows of
NFE Holdings and its Subsidiaries for the three most recently completed Fiscal
Years ended at least 90 days before the Closing Date, (b) the unaudited
consolidated balance sheets and related consolidated statements of operations
and cash flows of NFE and its Subsidiaries for each subsequent Fiscal Quarter
ended at least 45 days before the Closing Date (other than any fiscal fourth
quarter) after the most recent fiscal period for which audited financial
statements have been provided pursuant to clause (a) hereof and (c) the
unaudited consolidated balance sheets and related consolidated statements of
operations of NFE and its Subsidiaries for each subsequent fiscal month ended at
least 30 days before the Closing Date (other than any fiscal month that ends on
a Fiscal Quarter end) after the most recent fiscal period for which audited
financial statements have been provided pursuant to clause (b) hereof, in each
case prepared in accordance with GAAP.
 
“Fiscal Quarter” means a fiscal quarter of NFE and its Subsidiaries.
 
“Fiscal Year” means the fiscal year of NFE and its Subsidiaries ending on the
last day of each calendar year.
 
“Foreign Benefit Event” means (a) with respect to any Foreign Plan, (i) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (ii) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (iii) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee to administer any such Foreign Plan, or relating to
the insolvency of any such Foreign Plan, (iv) the
 
- 15 -

--------------------------------------------------------------------------------

incurrence of any liability of a Loan Party or its Subsidiaries under applicable
law on account of the complete or partial termination of such Foreign Plan or
the complete or partial withdrawal of any participating employer therein, (v)
the occurrence of any transaction that is prohibited under any applicable law
and could result in the incurrence of any liability by a Loan Party or its
Subsidiaries, or the imposition on a Loan Party or its Subsidiaries of any fine,
excise tax or penalty resulting from any noncompliance with any applicable law
and (vi) any other event or condition that could reasonably be expected to
result in liability of a Loan Party or its Subsidiaries.
 
“Foreign Lender” has the meaning specified therefor in Section 2.09(d)(ii).
 
“Foreign Official” has the meaning specified therefor in Section 6.01(z).
 
“Foreign Plan” means an employee benefit plan or any pension or retirement plan
maintained or contributed to by any Loan Party or its Subsidiaries with respect
to employees employed outside the United States, other than any such plan
sponsored or maintained by a Governmental Authority.
 
“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests issued by a Foreign Subsidiary in order to secure the
Obligations and, in each case, governed by the law of the jurisdiction of
organization of such Foreign Subsidiary and in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower.
 
“Foreign Security Agreement” means an agreement granting a Lien on assets owned
by any Foreign Subsidiary (or located in a foreign jurisdiction, as applicable)
consisting of assets comprising the Collateral to secure the Obligations and
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary (or the jurisdiction wherein such assets comprising the Collateral
are located, as applicable) and, in each case, in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Fortress Equity Partners” means Fortress Equity Partners (A) LP, its limited
partners, their respective heirs, successors and assigns and any of their
spouses, siblings or lineal descendants (including adopted children and their
lineal descendants) or any Person controlled directly or indirectly by, or trust
or similar estate planning vehicle established exclusively for the benefit of,
any of such Persons.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis; provided that if there
occurs after the date of this Agreement any change in GAAP that affects in any
respect the calculation of any covenant contained in Section 7.02 or
Section 7.03 hereof or any other provision hereof, the Required Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement, and prior to the effectiveness of such amendment to
this Agreement, such covenant or other provision shall be calculated without
giving effect to such change in GAAP.
  
- 16 -

--------------------------------------------------------------------------------

“Gas Contracts” means any Material Contract for the purchase or sale of natural
gas or liquefied natural gas.
 
“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; (d) with respect to each of the Bermuda
Guarantors (and in addition the documents listed in (a), (b) and (c) above, the
register of directors and officers, the register of members, the Bermuda
Monetary Authority’s foreign exchange letter of “No Objection” to the
incorporation of each Bermuda Guarantor, and the tax assurance certificate; and
(e) with respect to any of the entities described above, any other agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization.
 
“Governmental Authority” means any nation or government, any Federal, state,
province, city, town, municipality, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.
 
“Guarantor” means (a) Holdings and each Subsidiary of Holdings (other than the
Borrower) listed as a “Guarantor” on the signature pages hereto, (b) NFE, (c)
NFE Sub, and (d) each other Person which guarantees, pursuant to Section 7.01(b)
or otherwise, all or any part of the Obligations.
 
“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Administrative Agent, made by any other Guarantor in favor
of the Collateral Agent for the benefit of the Agents and the Lenders
guaranteeing all or part of the Obligations.
 
“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or human health or safety, including,
without limitation, any pollutant, contaminant, waste, hazardous waste, toxic
substance or dangerous good which is defined or identified in any Environmental
Law and which is present in the environment in such quantity or state that it
contravenes any Environmental Law; (b) petroleum and its refined products;
(c) polychlorinated biphenyls; (d) any substance exhibiting a hazardous waste
characteristic, including, without limitation, corrosivity, ignitability,
toxicity or
 
- 17 -

--------------------------------------------------------------------------------

reactivity, that subjects it to regulation under Environmental Law, as well as
any radioactive or explosive materials; and (e) any raw materials, building
components (including, without limitation, asbestos-containing materials) and
manufactured products containing hazardous substances listed or classified as
such under Environmental Laws.
 
“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
 
“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws in any jurisdiction applicable to such Agent or such
Lender which are currently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum non-usurious interest rate than applicable laws now allow.
 
“Holdcos” means, collectively, (i) Holdings, (ii) NFE, and (iii) NFE Sub, and
“Holdco” means any of them individually.
 
“Holdings” has the meaning specified therefor in the preamble hereto.
 
“Holdout Lender” has the meaning specified therefor in Section 12.02(b).
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and any earn-out, purchase price adjustment or similar
obligation until such obligation appears in the liabilities section of the
balance sheet of such Person and is no longer contingent); (c) all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments; (d) all reimbursement, payment or other obligations and liabilities
of such Person created or arising under any conditional sales or other title
retention agreement with respect to property used and/or acquired by such
Person, even though the rights and remedies of the lessor, seller and/or lender
thereunder may be limited to repossession or sale of such property; (e) all
Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities other than obligations that are cash
collateralized on terms reasonably satisfactory to the Administrative Agent; (g)
all net obligations and liabilities, calculated on a basis satisfactory to the
Administrative Agent and in accordance with accepted practice, of such Person
under Hedging Agreements; (h) all monetary obligations under any receivables
factoring, receivable sales or similar transactions; (i) all Synthetic Debt and
Synthetic Lease Obligations of such Person; (j) all Contingent Obligations in
respect of obligations referred to in clauses (a) through (i) and (k) of this
definition of another Person; (k) all Disqualified Equity Interests; and (l) all
obligations referred to in clauses (a) through (k) of this definition of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent
 
- 18 -

--------------------------------------------------------------------------------

or otherwise, to be secured by) a Lien upon property owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness.  The Indebtedness of any Person shall include the Indebtedness of
any partnership of or joint venture in which such Person is a general partner or
a joint venturer so long as, in the case of a joint venture, such Indebtedness
is recourse to any Loan Party.
 
“Indemnified Matters” has the meaning specified therefor in Section 12.15.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitees” has the meaning specified therefor in Section 12.15.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.
 
“Intellectual Property” has the meaning specified therefor in the Security
Agreement.
 
“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by the Loan Parties and their Subsidiaries in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, in form and
substance reasonably satisfactory to the Collateral Agent.
 
“Interest Period” means, with respect to the Term Loan, a period commencing on
the date of the making of the Term Loan and ending 3 months thereafter and then
each 3 month period thereafter; provided, however, that (a) interest shall
accrue at the applicable rate based upon the LIBOR Rate from and including the
first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (b) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (c) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 3 months after the date on which the
Interest Period began, and (d) the Borrower may not select an Interest Period
which will end after the Final Maturity Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.
 
“Inventory” means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.
  
- 19 -

--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Investor Agreements” means (i) the Partnership Framework Agreement, dated as of
August 23, 2017, by and among Atlantic Distribution Holdings SRL, a Barbados
society with restricted liability, and DevTec Environment Limited, a limited
company organized under the laws of Jamaica, as amended from time to time (other
than any such amendments that would be materially adverse to the Lenders) (the
“Partnership Framework Agreement”), and (ii) any agreements entered into to
effect the Partnership Framework Agreement, including (a) the Investor Agreement
of NFE North Distribution Limited, a Jamaican limited company, dated as of
August 27, 2018, by and among Atlantic Distribution Holdings SRL, a Barbados
society with restricted liability, DevTec Environment Limited, a Jamaica limited
company, Atlantic Energy Holdings LLC, a Delaware limited liability company, and
NFE North Holdings Limited, a Bermuda exempted company limited by shares, and
(b) the Consulting Agreement.
 
“Jamaica Bonds” means the notes issued pursuant to the trust deed, dated
September 2, 2019 (the “Jamaica Indenture”), by and between South Power and JCSD
Trustee Services Limited.
 
“Jamaica Indenture” has the meaning specified therefor in the definition of
“Jamaica Bonds”.
 
“Jamalco” means, collectively, General Alumina Jamaica LLC, a Delaware limited
liability company, and Clarendon Alumina Production Limited, a company
incorporated under the laws of Jamaica.
 
“Jamalco Power Purchase Agreement” means the Power Purchase Agreement, dated
August 23, 2017, by and between Jamaica Public Service Company Limited, a
company incorporated under the laws of Jamaica (“JPS”), and NFE South Power
Holdings Limited, a limited liability company incorporated under the laws of
Jamaica.
 
“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).
 
“Joinder Document Deliverable” has the meaning specified therefor in
Section 7.01(b)(i).
 
“JPS” has the meaning specified therefor in the definition of “Jamalco Power
Purchase Agreement”.
  
- 20 -

--------------------------------------------------------------------------------

“La Paz Project” means the proposed liquefied natural gas terminal and gas-fired
power plant of NFE and its Subsidiaries to be located at or proximate to the
Port of Pichilingue in Baja California Sur, Mexico.
 
“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.
 
“Lender” has the meaning specified therefor in the preamble hereto.
 
“Lender Fee Letter” means that certain Lender Fee Letter, dated as of the date
hereof, between Apollo Capital Management, L.P. and NFE.
 
“LIBOR” means, with respect to the Term Loan for any Interest Period, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for Dollars
for a period equal in length to such Interest Period as displayed on the
applicable Bloomberg screen page that displays such rate (or, in the event such
rate does not appear on such page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided, that, if the Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the LIBOR Rate shall be the Interpolated
Rate at such time.  “Interpolated Rate” means, at any time, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time. Notwithstanding anything herein to
the contrary, if “LIBOR” shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
 
“LIBOR Rate” means, for each Interest Period, the greater of (a) the rate per
annum determined by the Administrative Agent (rounded upwards if necessary, to
the next 1/100%) by dividing (i) LIBOR for such Interest Period by (ii) 100%
minus the Reserve Percentage and (b) 1.50%.  The LIBOR Rate shall be adjusted on
and as of the effective day of any change in the Reserve Percentage.
 
“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge, easement, title defect, purchase option, right of
first offer or right of first refusal, or other encumbrance or security or
preferential arrangement of any nature, including, without limitation, any
conditional sale or title retention arrangement, any Capitalized Lease and any
assignment, deposit arrangement or financing lease intended as, or having the
effect of, security, but not including the interest of a lessor under a lease
that is an operating lease.
 
“Loan Document” means this Agreement, any Control Agreement, the Fee Letters,
any Guaranty, the Intercompany Subordination Agreement, any Joinder Agreement,
any
 
- 21 -

--------------------------------------------------------------------------------

Mortgage, any Security Document, any landlord waiver, any collateral access
agreement, any Perfection Certificate and any other agreement, instrument,
certificate, report and other document executed and delivered pursuant hereto or
thereto or otherwise evidencing or securing any Loan or any other Obligation.
 
“Loan Party” means the Borrower and any Guarantor.
 
“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities, or financial condition of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties taken as a whole to
perform any of their obligations under any Loan Document or (c) the rights and
remedies of any Agent or any Lender under any Loan Document.
 
“Material Contract” means (a) each contract set forth on Schedule 1.01(C) and
(b) with respect to any Person, any other contract that would be required to be
filed by NFE as a material contract pursuant to Item 601(b)(10) of Regulation
S-K under the Securities Act.
 
“Material Environmental Amount” means an amount or amounts required to be paid
by the Loan Parties and their Subsidiaries, individually or in the aggregate in
excess of $10,000,000, for: costs to prevent (excluding capital or other
expenses incurred in the ordinary course of operations), resolve or correct a
violation by the Borrower or any of its Subsidiaries of any Environmental Laws;
costs required under Environmental Laws to investigate or remediate any
Hazardous Material in the environment; and compensatory damages (including,
without limitation, damages to natural resources), punitive damages, fines, and
penalties awarded or issued by any Governmental Authority pursuant to any
Environmental Laws.
 
“Material Jurisdiction” means a jurisdiction in which the Subsidiaries of
Holdings organized therein have assets with an aggregate value in excess of
$5,000,000 as of the last day of the Fiscal Quarter most recently ended for
which financial statements have been (or were required to be) delivered pursuant
to Section 7.01(a)(ii) or 7.01(a)(iii).
 
“Material Project” means (i) any natural gas or liquefied natural gas terminal
or gas-fired power plant project of NFE or any of its Subsidiaries that is
projected to deliver or consume at least 100,000 gallons of liquefied natural
gas per day or (ii) in any federal or national jurisdiction, any other customer
or group of customers of NFE and its Subsidiaries that is projected to consume
in the aggregate at least 100,000 gallons of liquefied natural gas per day
delivered from NFE and its Subsidiaries for at least five years.
 
“Mexican Guarantors” means (i) Amaunet, S. de R.L. de C.V.; (ii) NFE Pacífico
LAP, S. de R.L. de C.V.; (iii) NFEnergia GN de BCS, S. de R.L. de C.V.; (iv)
NFEnergia Mexico, S. de R.L. de C.V.; and (v) any other Guarantor incorporated
under the laws of Mexico.
 
“Mexico” means the United Mexican States.
 
“Miami Plant” means the natural gas liquefaction facility located in Miami-Dade
County, Florida owned by LNG Holdings (Florida) LLC and associated
infrastructure and other property.
  
- 22 -

--------------------------------------------------------------------------------

“Miami Mortgage Assignment” means an Assignment of Mortgage in respect of the
Amended and Restated Leasehold Mortgage, Assignment of Leases and Rents,
Security Agreement, Financing Statement and Fixture Filing, dated as of August
21, 2018, executed by LNG Holdings (Florida) LLC, to Morgan Stanley Senior
Funding, Inc. and recorded August 30, 2018 in Official Records Book 31120, Page
3696, Public Records of Miami-Dade County.
 
“Miami Property” means that certain leasehold held by LNG Holdings (Florida) LLC
with respect to the property known as 6800 Northwest 72nd Street, Miami,
Florida.
 
“Minimum Term” means:  (i) for Material Projects located in Jamaica and in
existence as of the date of this Agreement, ten years; (ii) for Material
Projects located in Puerto Rico and in existence as of the date of this
Agreement, five years; (iii) for the La Paz Project as of the date of this
Agreement, five years; and (iv) for any other Material Project (including the La
Paz Project after the date that is five years following the commercial
operations date in respect of the La Paz Project), the lesser of (A) the term of
the gas purchase agreements related to the Committed Volumes for such Material
Project and (B) five years.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means a mortgage, mortgage deed, deed of trust or deed to secure
debt, each substantially in the form of Exhibit F-1 or Exhibit F-2, as
applicable (in each case, with such changes to account for local law matters) or
otherwise in form and substance satisfactory to the Collateral Agent and the
Borrower, made by a Loan Party in favor of the Collateral Agent for the benefit
of the Agents and the Lenders, securing the Obligations and delivered to the
Collateral Agent.
 
“Mortgaged Property” means the Closing Date Mortgaged Property and the New
Mortgaged Property.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates contributes or is obligated to contribute.
 
“Net Cash Proceeds” means, with respect to any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition (including, for the avoidance
of doubt, any Sale and Leaseback Transaction) or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement), (b) all expenses related thereto
incurred by such Person or such Subsidiary in good faith in connection therewith
(including, with respect to any Permitted Disposition or Sale and Leaseback
Transaction permitted under Section 7.02(f), expenditures in respect of moving
and build-out costs), (c) transfer taxes paid or reasonably estimated to be
 
- 23 -

--------------------------------------------------------------------------------

payable to any taxing authorities by such Person or such Subsidiary in
connection therewith, and (d) net income taxes to be paid in connection
therewith (after taking into account any tax credits or deductions and any tax
sharing arrangements), in each case, to the extent, but only to the extent, that
the amounts so deducted are (i) actually paid (or reasonably estimated to be
payable) to a Person that, except in the case of out-of-pocket expenses and tax
payments, is not an Affiliate of such Person or any of its Subsidiaries and
(ii) properly attributable to such transaction or to the asset that is the
subject thereof.
 
“New Mortgaged Property” has the meaning specified therefor in Section 7.01(n).
 
“NFE” means New Fortress Energy LLC, a Delaware limited liability company.
 
“NFE Holdings” means New Fortress Energy Holdings LLC, a Delaware limited
liability company.
 
“NFE Sub” means NFE Sub LLC, a Delaware limited liability company.
 
“Non-Recourse Indebtedness” means (i) Indebtedness of any Loan Party for which
the sole legal recourse for collection of principal and interest on such
Indebtedness (other than Customary Recourse Exceptions) is the specific assets,
property or equipment identified in the instruments evidencing or securing such
Indebtedness, replacements thereof, additions and accessions thereto, proceeds
and products thereof and customary security deposits, (ii) unsecured Contingent
Obligations provided by a Loan Party with respect to Customary Recourse
Exceptions and (iii) Contingent Obligations of the direct parent entity of the
entity that is the obligor in respect of such Indebtedness in respect of
Non-Recourse Indebtedness of the type described in clause (i) of such entity;
provided, in the case of this clause (iii), that, except with respect to
Customary Recourse Exceptions, recourse for such Contingent Obligations shall be
limited to the Equity Interests of such entity.
 
“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a)
 
“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01. 
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Person under the
Loan Documents, and (b) the obligation of such Person to reimburse any amount in
respect of any of the foregoing that any Agent or any Lender (in its sole
discretion) may elect to pay or advance on behalf of such Person.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a
 
- 24 -

--------------------------------------------------------------------------------

security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Term Loan or
Loan Document).
 
“Other Joinder Date” has the meaning specified therefor in Section 7.01(b)(iii).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12(b)).
 
“Outside Date” has the meaning specified therefor in Section 2.05(a).
 
“Participant Register” has the meaning specified therefor in Section 12.07(i).
 
“Payment Office” means the Administrative Agent’s office located at 225 W.
Washington St., 9th Floor Chicago, Illinois 60606, or at such other office or
offices of the Administrative Agent as may be designated in writing from time to
time by the Administrative Agent to the Lenders, the Collateral Agent and the
Borrower.
 
“Payoff” means the repayment, prepayment, repurchase, redemption, defeasance or
discharge in full of the Existing Credit Agreement, and the termination of all
commitments thereunder and the release of all security interests and guaranties
in connection therewith.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Perfection Certificate” means a certificate in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower providing information with
respect to the property of each Loan Party.
 
“Permit” means any permit, license, approval, consent, order, right,
certificate, judgment, writ, injunction, award, determination, direction,
decree, registration, notification, authorization, franchise, privilege, grant,
waiver, exemption and other similar concession or bylaw, rule or regulation of,
by or from any Governmental Authority.
 
“Permitted Acquisition” means any Acquisition by a Loan Party or any
wholly-owned Subsidiary of a Loan Party to the extent that each of the following
conditions shall have been satisfied:
 
(a)          no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition;
 
(b)        the Borrower shall have furnished to the Administrative Agent at
least 10 Business Days prior to the consummation of such Acquisition (i) a term
sheet (setting forth in reasonable detail the terms and conditions of such
Acquisition) or executed purchase agreement and, at the request of any Agent,
such other information and documents that any Agent may reasonably request with
respect to such Acquisition, including, without limitation, executed
 
- 25 -

--------------------------------------------------------------------------------

counterparts of the respective agreements, instruments or other documents
pursuant to which such Acquisition is to be consummated (including, without
limitation, any related management, non-compete, employment, option or other
material agreements), any schedules to such agreements, instruments or other
documents and all other material ancillary agreements, instruments or other
documents to be executed or delivered in connection therewith, (ii) solely to
the extent prepared internally by the Loan Parties in connection with such
Acquisition, pro forma financial statements of NFE and its Subsidiaries after
the consummation of such Acquisition, and (iii) a certificate of the chief
financial officer of NFE, demonstrating on a pro forma basis compliance, as at
the end of the most recently ended Fiscal Quarter for which internally prepared
financial statements are available, with the covenant set forth in Section 7.03
hereof after the consummation of such Acquisition;
 
(c)         the agreements, instruments and other documents referred to in
paragraph (b) above shall provide that (i) neither the Loan Parties nor any of
their Subsidiaries shall, in connection with such Acquisition, assume or remain
liable in respect of any Indebtedness of the applicable Seller or Sellers, or
other obligation of the applicable Seller or Sellers (except for obligations
incurred in the ordinary course of business in operating the property so
acquired and necessary or desirable to the continued operation of such property
and except for Permitted Indebtedness), and (ii) all property to be so acquired
in connection with such Acquisition shall be free and clear of any and all
Liens, except for Permitted Liens (and if any such property is subject to any
Lien not permitted by this clause (ii) then concurrently with such Acquisition
such Lien shall be released);
 
(d)         such Acquisition shall be effected in such a manner so that the
acquired assets or Equity Interests are owned by a Loan Party and, if effected
by merger or consolidation involving a Loan Party, such Loan Party shall be the
continuing or surviving Person (or the continuing or surviving Person shall
become a Loan Party);
 
(e)          the assets being acquired or the Person whose Equity Interests are
being acquired did not have negative Consolidated EBITDA (calculated excluding
corporate overhead costs) during the 12 consecutive month period most recently
concluded prior to the date of the proposed Acquisition; provided that, during
the term of this Agreement, the Loan Parties and their wholly-owned Subsidiaries
may enter into and consummate one or more Acquisitions the aggregate
consideration (for all such Acquisitions) for which does not exceed $30,000,000
without compliance with this clause (e); provided further that the payment of
the amounts specified on Schedule 1.01(E) shall be excluded from the
restrictions set forth in this clause (e);
 
(f)          the assets being acquired (other than a de minimis amount of assets
in relation to the Loan Parties’ and their Subsidiaries’ total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto;
 
(g)          [reserved];
 
(h)         any such Subsidiary (and its equityholders) shall execute and
deliver the agreements, instruments and other documents required by Section
7.01(b) on or prior to the date of the consummation of such Acquisition (or
arrangements reasonably satisfactory to the
 
- 26 -

--------------------------------------------------------------------------------

Administrative Agent for the taking of such actions within the grace periods
provided in Section 7.01(b) for a newly-formed or acquired Subsidiary shall have
been made); and
 
(i)          the consideration for any such Acquisition shall consist solely of
(x) Equity Interests of Holdings or cash generated by the issuance of Equity
Interests of Holdings or (y) unrestricted cash on the balance sheet.
 
“Permitted Disposition” means:
 
(a)          sale of Inventory in the ordinary course of business;
 
(b)          licensing or sub-licensing, on a non-exclusive basis, Intellectual
Property rights in the ordinary course of business;
 
(c)          leasing or subleasing assets (including ground leases) in the
ordinary course of business and the sale of leased equipment to customers
purchasing natural gas in the ordinary course;
 
(d)        (i) the lapse of Registered Intellectual Property of any Loan Party
or any of its Subsidiaries to the extent not economically desirable in the
conduct of their business or (ii) the abandonment of Intellectual Property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Secured Parties;
 
(e)          any involuntary loss, damage or destruction of property;
 
(f)          any condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;
 
(g)         so long as no Event of Default has occurred and is continuing or
would result therefrom, transfers of assets (i) from any Loan Party or its
Subsidiary to another Loan Party or its Subsidiary, and (ii) from any Subsidiary
of NFE that is not a Loan Party to any other Subsidiary of NFE;
 
(h)          the granting of Permitted Liens;
 
(i)          (x) Disposition of obsolete or worn-out equipment or equipment that
is no longer used or useful in the business of the Loan Parties and their
Subsidiaries, in each case in the ordinary course of business and
(y) Dispositions of equipment to the extent such equipment is exchanged for
credit against the purchase price of similar replacement property;
 
(j)        Dispositions of accounts receivable in connection with a compromise,
write-down or collection thereof in the ordinary course of business or in
connection with the bankruptcy or reorganization of the applicable counterparty
and Dispositions of any securities received in any such bankruptcy or
reorganization;
 
(k)          the Disposition listed on Schedule 7.02(c)(ii); and
  
- 27 -

--------------------------------------------------------------------------------

(l)          Dispositions of property or assets not otherwise permitted in
clauses (a) through (j) above as long as (i) the aggregate amount of
consideration received is not less than the fair market value of such property
or assets and (ii) 75% of the purchase price is payable in cash or Cash
Equivalents.
 
“Permitted Holders” means Fortress Investment Group LLC, Fortress Equity
Partners, NFE Holdings and their respective Control Investment Affiliates;
provided that the definition of “Permitted Holders” shall not include any
Control Investment Affiliate whose primary purpose is the operation of an
ongoing business (excluding any business whose primary purpose is the investment
of capital or assets).
 
“Permitted Indebtedness” means:
 
(a)          any Indebtedness owing to any Agent or any Lender under this
Agreement and the other Loan Documents;
 
(b)          any other Indebtedness listed on Schedule 7.02(b), and any
Permitted Refinancing Indebtedness in respect of such Indebtedness;
 
(c)          any Refinancing Facilities;
 
(d)          Permitted Intercompany Investments;
 
(e)        Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds, and performance and completion
guarantees, and similar obligations (other than in respect of other obligations
for borrowed money);
 
(f)          Indebtedness owed to any Person (including obligations in respect
of letters of credit, bank guarantees and similar instruments for the benefit of
such Person) providing property, casualty, liability, or other insurance to the
Loan Parties, so long as the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the period in which such Indebtedness is incurred and such
Indebtedness is outstanding only during such period;
 
(g)        the incurrence by any Loan Party of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with such Loan Party’s
operations and not for speculative purposes;
 
(h)        Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), netting services, overdraft
protection or other similar cash management services, in each case, incurred in
the ordinary course of business;
 
(i)          contingent liabilities in respect of any indemnification
obligation, adjustment of or additional purchase price, non-compete, or similar
obligation of any Loan Party incurred in connection with the consummation of one
or more Permitted Acquisitions;
  
- 28 -

--------------------------------------------------------------------------------

(j)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of incurrence;
 
(k)          Indebtedness consisting of the financing of insurance premiums to
the extent non-recourse (other than to the insurance premiums) incurred in the
ordinary course of business;
 
(l)           customer deposits and advance payments received in the ordinary
course of business from customers for goods purchased in the ordinary course of
business;
 
(m)        Indebtedness in respect of Contingent Obligations of any Loan Party
or any of its Subsidiaries in respect of Indebtedness of any Loan Party or any
other Subsidiary of any Loan Party permitted hereunder; provided that, (i) in
the case of a Contingent Obligation of a Loan Party in respect of Indebtedness
of a Subsidiary that is not a Loan Party, such Contingent Obligation is
permitted under Section 7.02(e), (ii) in the case of Indebtedness permitted to
be incurred pursuant to clause (o), (p) or (u) of “Permitted Indebtedness”, such
Contingent Obligations constitute Non-Recourse Indebtedness pursuant to clauses
(ii) and (iii) of the definition thereof and (iii) in the case of Indebtedness
permitted to be incurred pursuant to clause (p) of “Permitted Indebtedness”, and
in addition to the preceding clause (ii), Contingent Obligations may be incurred
by an unsecured guaranty by any Holdco;
 
(n)          to the extent constituting Indebtedness, take-or-pay obligations of
any Loan Party or any of its Subsidiaries under any gas supply agreements
entered into in the ordinary course of business;
 
(o)         (i) Non-Recourse Indebtedness of any Special Purpose Subsidiary
incurred to finance the purchase, lease, improvement, development, construction,
remanufacturing, refurbishment, repair, handling and repositioning, maintenance
or repair of International Organization for Standardization containers, tanker
trucks and rail cars; provided that such Non-Recourse Indebtedness incurred
pursuant to this clause (o) is incurred reasonably promptly prior to,
concurrently with or within 365 days after the applicable financing, purchase,
lease, improvement, development, construction, remanufacturing, refurbishment,
handling and repositioning, maintenance or repair or (ii) Permitted Refinancing
Indebtedness to refinance other Non-Recourse Indebtedness incurred pursuant to
this clause (o); provided that the aggregate principal amount of Indebtedness at
any time outstanding and incurred in reliance on this clause (o) shall not
exceed $25,000,000; provided, further, that the Loan Parties and their
Subsidiaries (i) may only approach financing sources other than Apollo to
provide the financing set forth in this clause (o) after Apollo has been
approached to provide such financing and provided with reasonably detailed
information regarding the proposed financing need (which information shall be
subject to Section 12.19), (ii) may not enter into a definitive agreement with a
financing source other than Apollo to provide such financing until the date that
is 10 days following the date Apollo was approached and provided with such
information and (iii) will, to the extent requested by Apollo following the time
it was so approached, engage in good faith discussions and negotiations related
to, and provide information as reasonably
 
- 29 -

--------------------------------------------------------------------------------

requested by Apollo regarding, such financing (which information shall be
subject to Section 12.19);
 
(p)          (i) Indebtedness of any Special Purpose Subsidiary incurred to
finance the purchase, lease, improvement, development, construction,
remanufacturing, refurbishment, handling and repositioning, maintenance or
repair of marine vessels; provided that such Indebtedness incurred pursuant to
this clause (p) is incurred reasonably promptly prior to, concurrently with or
within 365 days after the applicable financing, purchase, lease, improvement,
development, construction, remanufacturing, refurbishment, handling and
repositioning, maintenance or repair or (ii) Permitted Refinancing Indebtedness
to refinance other Indebtedness incurred pursuant to this clause (p); provided
that the aggregate principal amount of Indebtedness at any time outstanding and
incurred in reliance on this clause (p) shall not exceed $125,000,000; provided,
further, that, except as disclosed to Apollo prior to the Effective Date, the
Loan Parties and their Subsidiaries (i) may only approach financing sources
other than Apollo to provide the financing set forth in this clause (p) after
Apollo has been approached to provide such financing and provided with
reasonably detailed information regarding the proposed financing need (which
information shall be subject to Section 12.19), (ii) may not enter into a
definitive agreement with a financing source other than Apollo to provide such
financing until the date that is 10 days following the date Apollo was
approached and provided with such information and (iii) will, to the extent
requested by Apollo following the time it was so approached, engage in good
faith discussions and negotiations related to, and provide information as
reasonably requested by Apollo regarding, such financing (which information
shall be subject to Section 12.19);
 
(q)         Indebtedness (including Capitalized Lease Obligations and purchase
money Indebtedness) incurred, issued or assumed by any Loan Party or its
Subsidiaries to finance the acquisition, purchase, lease, development,
construction, repair, replacement, refurbishment, repositioning or improvement
of fixed or capital property or equipment; provided that such Indebtedness
incurred pursuant to this clause (q) is incurred reasonably promptly prior to,
concurrently with or within 365 days after the applicable acquisition, purchase,
lease, development, construction, repair, replacement, refurbishment,
repositioning or improvement; provided further, that, the aggregate principal
amount of all Indebtedness at any time outstanding and incurred in reliance on
this clause (q) shall not exceed $10,000,000;
 
(r)          letters of credit and the related guarantees thereof incurred in
the ordinary course of business in an aggregate principal amount not to exceed
at any one time outstanding (x) for letters of credit and related guarantees in
respect of obligations under gas supply contracts, $50,000,000 or (y) for
letters of credit and related guarantees in respect of any other obligations,
$50,000,000, which Indebtedness under this clause (r) may be secured by cash
collateral; provided, however, that, in each case of subclauses (x) and (y),
upon the drawing of any such letters of credit, such obligations are reimbursed
within 90 days following such drawing or incurrence;
 
(s)          Indebtedness of NFE North Distribution Limited incurred in
accordance with the Investor Agreements; provided that, the aggregate principal
amount of all Indebtedness at any time outstanding and incurred in reliance on
this clause (s) shall not exceed $2,500,000;
  
- 30 -

--------------------------------------------------------------------------------

(t)          to the extent constituting Indebtedness, leases, charters or other
contracts for the use or hire of vessels and leases of equipment at marine
terminals in the ordinary course of business;
 
(u)        (i) Non-Recourse Indebtedness of any Special Purpose Subsidiary
incurred to finance the purchase, design, development, construction, repair,
refurbishment, commissioning and operation of power plants, landed or marine
terminals, and related pipelines and infrastructure; provided that such
Non-Recourse Indebtedness incurred pursuant to this clause (u) is incurred
reasonably promptly prior to, concurrently with or within 365 days after the
applicable purchase, design, development, construction, repair, refurbishment,
commissioning or operation or (ii) Permitted Refinancing Indebtedness to
refinance other Indebtedness incurred pursuant to this clause (u); provided that
the aggregate principal amount of Indebtedness at any time outstanding and
incurred in reliance on this clause (u) shall not exceed $100,000,000; provided,
further, that the Loan Parties and their Subsidiaries (i) may only approach
financing sources other than Apollo to provide the financing set forth in this
clause (u) after Apollo has been approached to provide such financing and
provided with reasonably detailed information regarding the proposed financing
need (which information shall be subject to Section 12.19), (ii) may not enter
into a definitive agreement with a financing source other than Apollo to provide
such financing until the date that is 10 days following the date Apollo was
approached and provided with such information and (iii) will, to the extent
requested by Apollo following the time it was so approached, engage in good
faith discussions and negotiations related to, and provide information as
reasonably requested by Apollo regarding, such financing (which information
shall be subject to Section 12.19);
 
(v)        Indebtedness of any Loan Party or any of its Subsidiaries incurred or
assumed after the date hereof (other than for borrowed money); provided that the
aggregate principal amount of Indebtedness at any time outstanding and incurred
in reliance on this clause (v) shall not exceed $2,000,000.
 
“Permitted Intercompany Investments” means Investments made by (a) a Loan Party
to or in another Loan Party, (b) a Subsidiary that is not a Loan Party to or in
another Subsidiary that is not a Loan Party and (c) a Subsidiary that is not a
Loan Party to or in a Loan Party, so long as, in the case of a loan or advance
made pursuant to this clause (c), the parties thereto are party to the
Intercompany Subordination Agreement.
 
“Permitted Investments” means:
 
(a)          Investments in cash and Cash Equivalents;
 
(b)          Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;
 
(c)          advances made in connection with purchases of goods or services in
the ordinary course of business;
 
(d)          Investments received in settlement of amounts due to any Loan Party
or any of its Subsidiaries effected in the ordinary course of business or owing
to any Loan Party or
 
- 31 -

--------------------------------------------------------------------------------

any of its Subsidiaries as a result of Insolvency Proceedings involving an
Account Debtor or upon the foreclosure or enforcement of any Lien in favor of a
Loan Party or its Subsidiaries;
 
(e)          Investments existing on the date hereof, as set forth on
Schedule 7.02(e) hereto, but not any increase in the amount thereof as set forth
in such Schedule or any other modification of the terms thereof;
 
(f)          Permitted Intercompany Investments;
 
(g)          Permitted Acquisitions and any Investments held by any Person
acquired in connection with (but not made in contemplation of) any Permitted
Acquisition as of the date of consummation of such acquisition;
 
(h)          Investments in, or donations or contributions to, New Fortress
Energy Foundation Limited in an aggregate amount not to exceed $500,000 in any
Fiscal Year;
 
(i)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(j)          Investments in Hedging Agreements permitted under Section 7.02(b);
 
(k)         extensions of trade credit (including equipment rental and purchase
arrangements for customers) in the ordinary course of business, and investments
received in satisfaction or partial satisfaction thereof from financially
troubled Account Debtors in the ordinary course of business;
 
(l)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
 
(m)         Investments consisting of the purchase of outstanding minority
interests in non-wholly owned subsidiaries of the Loan Parties pursuant to
obligations existing as of the date hereof and set forth on Schedule 7.02(e);
 
(n)          Investments the consideration for which is Equity Interests of NFE
(other than Disqualified Equity Interests) and proceeds thereof; and
 
(o)          Investments in an aggregate amount, when taken together with the
Investments previously made pursuant to this clause (o), not to exceed
$5,000,000.
 
“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to the Liens on the Collateral
securing the Term Loans, an intercreditor agreement for the sharing of liens on
a junior basis in form and substance that is reasonably acceptable to the
Required Lenders in their sole discretion.
 
“Permitted Liens” means:
  
- 32 -

--------------------------------------------------------------------------------

(a)          Liens securing the Obligations;
 
(b)          Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 7.01(c)(ii);
 
(c)         Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings initiated as promptly as practicable and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;
 
(d)          Liens described on Schedule 7.02(a), provided that any such Lien
shall only secure the Indebtedness that it secures on the date hereof and any
Permitted Refinancing Indebtedness in respect thereof;
 
(e)          Liens in respect of Refinancing Facilities and subject to a
Permitted Pari Passu Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement, as applicable;
 
(f)          deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on performance, surety, statutory or appeal
bonds or performance and completion guarantees and similar obligations (and, in
the case of each of the foregoing, deposits and pledges of cash in respect of
letters of credit, bank guarantees, bankers’ acceptances or similar instruments
issued for the account of any Loan Party or any Subsidiary in support of any
such obligations), but only to the extent such deposits or pledges are made or
otherwise arise in the ordinary course of business and secure obligations not
past due;
 
(g)         with respect to any Mortgaged Property, covenants, easements, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (i) secure obligations for the payment of money
(other than Indebtedness otherwise permitted hereunder) or (ii) materially
impair the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person’s business;
 
(h)         Liens of landlords securing unpaid rents (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, and/or (iii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;
 
(i)          the title and interest of a lessor or sublessor, or of a licensor
or a sublicensor, in and to personal property leased or subleased (other than
through a Capitalized Lease), or licensed or sublicensed, in each case extending
only to such personal property;
  
- 33 -

--------------------------------------------------------------------------------

(j)          non-exclusive licenses of Intellectual Property granted in the
ordinary course of business;
 
(k)          judgment liens securing judgments and other proceedings not
constituting an Event of Default under Section 9.01(j);
 
(l)          rights of set-off, bankers’ liens or similar rights and remedies
upon deposits of cash in favor of banks or other depository institutions, solely
to the extent incurred in connection with the maintenance of such deposit
accounts in the ordinary course of business;
 
(m)         Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;
 
(n)          Liens solely on any cash earnest money deposits or escrow
arrangements made by any Loan Party in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition;
 
(o)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(p)          Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or any comparable or successor provision) on items in
the course of collection, and (ii) attaching to commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business;
 
(q)          Liens that are contractual rights of set-off relating to purchase
orders and other agreements entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;
 
(r)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by a Loan Party or
any of its Subsidiaries in the ordinary course of business;
 
(s)          leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of any Loan Party or any of its Subsidiaries and do not
secure any Indebtedness;
 
(t)          Liens arising from UCC or other applicable personal property
financing statement filings regarding operating leases entered into by any Loan
Party or any of its Subsidiaries in the ordinary course of business;
 
(u)         (i) Liens to secure Indebtedness incurred pursuant to clause (q) of
“Permitted Indebtedness”; provided that (x) such Lien shall be created within
365 days of the acquisition, purchase, lease, development, construction, repair,
replacement, refurbishment, repositioning or improvement of such property or
equipment and (y) such Lien does not apply to any property or assets of any Loan
Party or any Subsidiary thereof other than the property
 
- 34 -

--------------------------------------------------------------------------------

or assets financed with such Indebtedness, replacements thereof, additions and
accessions to such property, proceeds and products thereof and customary
security deposits; and (ii) Liens on cash collateral to secure letters of credit
permitted by clause (r) of “Permitted Indebtedness”;
 
(v)          Liens arising from Cash Equivalents described in clause (d) of the
definition of the term “Cash Equivalents”;
 
(w)         restrictions, covenants, land use contracts, rent charges, building
schemes, declarations of covenants, conditions and restrictions, or servicing
agreements in favor of any Governmental Authority;
 
(x)          the right reserved to or vested in any Governmental Authority, by
the terms of any Permit acquired by such Person or by any Requirement of Law, to
terminate any such Permit or to require annual or other payments as a condition
to the continuance thereof;
 
(y)          any security given to a public authority or other service provider
or any other Governmental Authority when required by such utility or other
Governmental Authority in connection with the operations of such person in the
ordinary course of its business;
 
(z)          the reservations, limitations, provisos and conditions, if any,
expressed in any grants from any Governmental Authority or any similar
authority;
 
(aa)        other Liens of any Loan Party or any of its Subsidiaries securing
obligations not constituting obligations for borrowed money in an aggregate
principal amount at any time outstanding not to exceed $2,000,000;
 
(bb)      Liens securing Non-Recourse Indebtedness (or Refinancing Indebtedness
in respect thereof) permitted to be incurred pursuant to clause (u) of
“Permitted Indebtedness”; provided that (i) such Liens shall be created within
365 days of the purchase, design, development, construction, repair,
refurbishment, commissioning and operation of the power plants, landed or marine
terminals, and related pipelines and infrastructure financed by such
Indebtedness and (ii) such Liens do not at any time encumber any property,
equipment or other assets other than (x) the power plants, landed or marine
terminals, and related pipelines and infrastructure financed by such
Indebtedness, contracts relating to the use or operation of such assets (to the
extent reasonably necessary to support payment of principal and interest of such
Indebtedness) with any Loan Party or its Subsidiaries and, in each case,
replacements thereof, additions and accessions to such property, proceeds and
products thereof and customary security deposits in connection therewith and (y)
the Equity Interests of the Special Purpose Subsidiary incurring such
Non-Recourse Indebtedness;
 
(cc)       Liens securing Non-Recourse Indebtedness (or Refinancing Indebtedness
in respect thereof) permitted to be incurred pursuant to clause (o) of
“Permitted Indebtedness”; provided that (i) such Liens shall be created within
365 days of the purchase, lease, improvement, development, construction,
remanufacturing, refurbishment, repair, handling and repositioning, maintenance
or repair of the containers, tanker trucks and rail cars financed by such
Indebtedness and (ii) such Liens do not at any time encumber any property,
equipment or other assets other than (x) the containers, tanker trucks and rail
cars financed by such Indebtedness, contracts relating to the use or operation
of such assets (to the extent reasonably
 
- 35 -

--------------------------------------------------------------------------------

necessary to support payment of principal and interest of such Indebtedness)
with any Loan Party or its Subsidiaries and, in each case, replacements thereof,
additions and accessions to such property, proceeds and products thereof and
customary security deposits in connection therewith and (y) the Equity Interests
of the Special Purpose Subsidiary incurring such Non-Recourse Indebtedness;
 
(dd)       Liens securing Indebtedness (or Refinancing Indebtedness in respect
thereof) permitted to be incurred pursuant to clause (p) of “Permitted
Indebtedness”; provided that (i) such Liens shall be created within 365 days of
the purchase, lease, improvement, development, construction, remanufacturing,
refurbishment, repair, handling and repositioning, maintenance or repair of the
marine vessels financed by such indebtedness and (ii) such Liens do not at any
time encumber any property, equipment or other assets other than (x) the marine
vessels financed by such Indebtedness, contracts (including charters) relating
to the operation of such assets (to the extent reasonably necessary to support
payment of principal and interest of such Indebtedness) with any Loan Party or
its Subsidiaries and, in each case, replacements thereof, additions and
accessions to such property, proceeds and products thereof and customary
security deposits in connection therewith and (y) the Equity Interests of the
Special Purpose Subsidiary incurring such Indebtedness.
 
“Permitted Pari Passu Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be pari passu with the Liens on the
Collateral securing the Term Loans, an intercreditor agreement for the sharing
of liens on a pari passu in form and substance that is reasonably acceptable to
the Required Lenders in their sole discretion.
 
“Permitted Refinancing Indebtedness” means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:
 
(a)        after giving effect to such extension, refinancing or modification,
the aggregate principal amount of such Indebtedness is not greater than the
aggregate principal amount of Indebtedness and unused commitments outstanding
immediately prior to such extension, refinancing or modification (other than by
the amount of accrued and unpaid interest with respect thereto and premiums paid
thereon and the fees and expenses incurred in connection therewith and by the
amount of unfunded commitments with respect thereto);
 
(b)         such extension, refinancing or modification does not result in
(i) the average weighted maturity (measured as of the extension, refinancing or
modification) of the Indebtedness so extended, refinanced or modified being
shorter than the shorter of (x) the remaining average weighted maturity of the
Term Loans and (y) the remaining average weighted maturity of such Indebtedness
prior to giving effect to such extension, refinancing or modification or
(ii) the maturity date of the Indebtedness so extended, refinanced or modified
being earlier than the earlier of (x) the Final Maturity Date and (y) the
maturity date of such Indebtedness prior to giving effect to such extension,
refinancing or modification;
 
(c)        such extension, refinancing or modification is pursuant to terms
(including, without limitation, terms relating to the payment of cash interest
(which cannot exceed the amount of cash interest payable on such Indebtedness as
of the Closing Date)) that are not less
 
- 36 -

--------------------------------------------------------------------------------

favorable, when taken as a whole, to the Loan Parties and the Lenders than the
terms of the Indebtedness being extended, refinanced or modified;
 
(d)         the Indebtedness that is extended, refinanced or modified is not
recourse to any Loan Party or any of its Subsidiaries that is liable on account
of the obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended
 
(e)          if the Indebtedness that is extended, refinanced or modified is
subordinated to the Obligations, then such extension, refinancing or
modification shall also be subordinated to the Obligations on terms not less
favorable in any material respect to the Lenders; and
 
(f)          such extension, refinancing or modification shall not be secured by
any Lien on any asset other than the assets that secured such Indebtedness (or
would have been required to secure such Indebtedness pursuant to the terms
thereof).
 
“Permitted Restricted Payments” means any of the following Restricted Payments
made by:
 
(a)          any Subsidiary of NFE to any Loan Party or any Subsidiary of a Loan
Party; provided that, if the Subsidiary making such Restricted Payment is a Loan
Party, then the recipient of such Restricted Payment shall also be a Loan Party,
 
(b)          NFE to make Restricted Payments in the form of common Equity
Interests,
 
(c)          NFE, or any other Loan Party, to repurchase Equity Interests of NFE
from former or current officers, directors, managers, consultants or employees
(or their estates, family members, ex-spouses or spouses) of NFE or any other
Loan Party in an aggregate amount not to exceed $2,000,000 in any Fiscal Year,
 
(d)          NFE, or any other Loan Party, to make cash payments in lieu of
issuing fractional shares in connection with the exercise of warrants, options
or other securities convertible into or exchange for Equity Interests in NFE,
and
 
(e)          any Loan Party, or any of its Subsidiaries, to repurchase Equity
Interests upon the exercise of stock options granted to officers, directors,
managers or employees in the ordinary course of business and consistent with
common practices of similarly situated public companies, if such Equity
Interests represent a portion of the exercise price of such stock options or
upon the net settlement of equity awards to satisfy applicable Tax withholding
obligations.
 
“Permitted Specified Liens” means Permitted Liens described in clauses (a), (b),
(c) and (e) of the definition of Permitted Liens, and, solely in the case of
Section 7.01(b)(i), including clauses (g), (h) and (i) of the definition of
Permitted Liens.
 
“Permitted Tax Distribution” means, with respect to any taxable period ending
after the Closing Date for which Holdings is treated as a partnership or
disregarded entity for U.S. federal income Tax purposes, in an aggregate amount
equal to the product of (A) the taxable income of any direct or indirect owner
of Holdings attributable to such owner’s interest in Holdings for such
 
- 37 -

--------------------------------------------------------------------------------

taxable period (determined, for any taxable period with respect to which
Holdings is a disregarded entity, by treating Holdings as if it were a
partnership) and (B) the highest combined marginal U.S. federal, state and local
income tax rate applicable to any direct or indirect equity owner of Holdings
for such taxable period (taking into account the character of the taxable income
in question (ordinary income, long-term capital gain, qualified dividend income,
etc.) and the deductibility of state and local income Taxes for U.S. federal
income Tax purposes (and any applicable limitations thereon)). Any Permitted Tax
Distribution with respect to any taxable period may be made in quarterly
installments during the course of such period using reasonable estimates of the
anticipated aggregate amount of such Permitted Tax Distribution for such period,
(A) with any excess of aggregate installments actually paid with respect to any
such period over the actual amount of such Permitted Tax Distribution for such
period reducing the amount of Permitted Tax Distribution with respect to the
immediately subsequent period (and, to the extent such excess is not fully
absorbed in the immediately subsequent period, the following period(s)) and
(B) with any excess of the actual amount of such Permitted Tax Distribution for
such period over the aggregate installments actually paid with respect to any
such period increasing the amount of Permitted Tax Distribution with respect to
the immediately subsequent period.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
 
“Plan” means any Employee Plan or Multiemployer Plan.
 
“Platform” has the meaning specified therefor in Section 7.01(a).
 
“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest in respect of Term Loans then in effect (or that would have been in
effect if Term Loans were then outstanding) from time to time pursuant to the
terms of this Agreement plus 2.00%.
 
“Principal Obligations” means all Obligations, other than the Parallel Debt.
 
“Pro Rata Share” means, with respect to a Lender’s obligation to make the Term
Loan and the right to receive payments of interest, fees, and principal with
respect thereto, the percentage obtained by dividing (i) such Lender’s Term Loan
Commitment, by (ii) the Total Term Loan Commitment, provided that if the Total
Term Loan Commitment has been reduced to zero, the numerator shall be the
aggregate unpaid principal amount of such Lender’s portion of the Term Loan and
the denominator shall be the aggregate unpaid principal amount of the Term Loan
of all Lenders.
 
“Projections” means financial projections of NFE and its Subsidiaries delivered
pursuant to Section 7.01(a)(vi).
 
“Qualified Equity Interests” means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.
 
“Real Property Deliverables” means the requirement that within ninety (90) days
after the Closing Date, with respect to the Mortgaged Property (other than the
Miami Property, as
 
- 38 -

--------------------------------------------------------------------------------

below provided), the Collateral Agent shall have received each of the following
agreements, instruments and other documents in respect of each Mortgaged
Property:
 
(a)         a Mortgage duly executed by the applicable Loan Party, in form and
substance reasonably acceptable to the Collateral Agent and suitable for
recording or filing, together with such other documents and instruments,
payments of recording charges and/or taxes necessary to cause the same to be
recorded in the real property records (provided, that with respect to the Miami
Property, the Collateral Agent will accept the Miami Mortgage Assignment,
together with an amendment and restatement of the mortgage assigned thereunder
substantially in the form of Exhibit F-2, in lieu of a Mortgage (provided that
such amendment and restatement of mortgage shall be deemed a Mortgage for all
purposes of this Agreement and the requirements of this definition relating to
Mortgages shall apply to such amendment and restatement), it being understood
such Miami Mortgage Assignment shall be delivered on the Closing Date and that
the Borrower shall be responsible for all costs and expenses associated with the
Miami Mortgage Assignment);
 
(b)         evidence of the recording of each Mortgage in such public registry,
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the Lien purported to be created thereby or to
otherwise protect the rights of the Collateral Agent and the Lenders thereunder;
 
(c)          a Title Insurance Policy with respect to each Mortgage;
 
(d)         a current ALTA survey and a surveyor’s certificate, in form and
substance satisfactory to the Collateral Agent, certified to the Collateral
Agent and to the issuer of the Title Insurance Policy with respect thereto by a
professional surveyor licensed in the state in which such Mortgaged Property is
located and satisfactory to Collateral Agent; provided, however, that, with
respect to any Mortgaged Property, the Loan Parties and their Subsidiaries shall
not be required to satisfy the requirements of this clause (d) if the Title
Insurance Policy for the applicable Mortgage does not include a general
exception concerning matters a survey would show based on an existing survey
together with an affidavit of no change;
 
(e)         an opinion of counsel, reasonably satisfactory to the Collateral
Agent, in the state where such Mortgaged Property is located with respect to the
enforceability of the Mortgage to be recorded and such other reasonable and
customary matters as the Collateral Agent may reasonably request;
 
(f)           a reasonably satisfactory ASTM 1527-13 Phase I Environmental Site
Assessment of each Mortgaged Property, in form and substance and by an
independent firm reasonably satisfactory to Collateral Agent;
 
(g)         if requested by any Lender, no later than three (3) Business Days
prior to the delivery of the Mortgage, the following documents and instruments,
in order to comply with the National Flood Insurance Reform Act of 1994 and
related legislation (including the regulations of the Board of Governors of the
Federal Reserve System) (“Flood Laws”): (1) a complete standard flood hazard
determination form, (2) if any portion of the improvements on any Mortgaged
Property is located in a special flood hazard area, a notification to the
Borrower
 
- 39 -

--------------------------------------------------------------------------------

(“Borrower Notice”) and, if applicable, notification to the Borrower that flood
insurance coverage under the National Flood Insurance Program (“NFIP”) is not
available because the community does not participate in NFIP, (3) documentation
evidencing the Borrower’s receipt of the Borrower Notice and (4) if the Borrower
Notice is required to be given and flood insurance is available in the community
in which the property is located, a copy of the flood insurance policy, the
Borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance reasonably satisfactory to the Collateral
Agent (any of the foregoing being “Evidence of Flood Insurance”); and
 
(h)          such other agreements, instruments and other documents (including
guarantees and opinions of counsel) as the Collateral Agent may reasonably
require
 
“Recipient” means any Agent and any Lender, as applicable.
 
“Reference Rate” means, for any period, the greater of (i) the Federal Funds
Rate plus 0.50% per annum, (ii) the LIBOR Rate (which rate shall be calculated
based upon an Interest Period of 1 month and shall be determined on a daily
basis) plus 1.00% per annum, and (iii) the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein or any similar release by
the Federal Reserve Board.  Each change in the Reference Rate shall be effective
from and including the date such change is publicly announced as being
effective.
 
“Refinancing Facilities” means, collectively, (i) any secured or unsecured term
loans incurred by the Borrower (such loans, “Refinancing Term Loans”) or
(ii) any secured or unsecured notes or loans issued by the Borrower (whether
under an indenture, a credit agreement or otherwise) (such loans or notes, the
“Refinancing Notes”) and, in each case, the Indebtedness represented thereby;
provided, that (a) 100% of the Net Cash Proceeds of such Refinancing Term Loans
or Refinancing Notes are used to permanently reduce Term Loans on a
dollar-for-dollar basis substantially simultaneously with the incurrence or
issuance thereof; (b) the principal amount (or accreted value, if applicable) of
such Refinancing Term Loans or Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate principal amount of
the Term Loans so reduced plus any fees, premiums, original issue discount and
accrued interest associated therewith, and costs and expenses related thereto;
(c) the final maturity date of such Refinancing Term Loans or Refinancing Notes
is on or after the Final Maturity Date; (d) the Weighted Average Life to
Maturity of such Refinancing Term Loans or Refinancing Notes is greater than or
equal to the remaining Weighted Average Life to Maturity of the Term Loans so
reduced; (e) the terms of such Refinancing Term Loans or Refinancing Notes do
not require any mandatory prepayments or mandatory redemptions, pursuant to a
sinking fund obligation or otherwise, prior to the Final Maturity Date (except
as a result of (i) the payment in full of the Obligations (other than Contingent
Indemnification Obligations) and (ii) a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations (other than Contingent Indemnification
Obligations) and the termination of the Commitments); (f) the other terms of
such Refinancing Term Loans or Refinancing Notes, taken

- 40 -

--------------------------------------------------------------------------------

as a whole, are substantially similar to, or not materially less favorable to
(i) the Borrower and its Subsidiaries or (ii) the Lenders, in each case, than
the terms, taken as a whole, applicable to the Term Loans (other than any such
less favorable terms that are (1) applicable only after the Final Maturity Date
or (2) added for the benefit of the existing Term Loans at the time of the
applicable refinancing); (g) there shall be no obligor in respect of such
Refinancing Term Loans or Refinancing Notes that is not a Loan Party; (h)
Refinancing Term Loans or Refinancing Notes that are secured by Collateral shall
be subject to the provisions of a Permitted Pari Passu Intercreditor Agreement
or a Permitted Junior Intercreditor Agreement, as applicable and (i) such
Refinancing Term Loans or Refinancing Notes (1) shall not accrue interest at a
rate that exceeds the Applicable Margin, (2) shall not be issued with original
issue discount and (3) shall not be subject to any “make-whole” provision in
connection with a voluntary or mandatory prepayment thereof.
 
“Register” has the meaning specified therefor in Section 12.07(f).
 
“Registered Intellectual Property” means Intellectual Property that is issued,
registered, renewed or the subject of a pending application with the U.S. Patent
and Trademark Office or the U.S. Copyright Office, or any equivalent office or
agency in any other country throughout the world.
 
“Registered Loans” has the meaning specified therefor in Section 12.07(f).
 
“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
 
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
 
“Remeasurement Date” means (i) in the case of Material Projects located in
Jamaica and in existence as of the date of this Agreement, the date set forth on
Schedule 1.01(F) and (ii) for all other Material Projects the volumes of which
have not previously been determined to be “Committed Volumes”, 120 calendar days
following the commercial operations date in respect of such Material Project;
provided that (x) in the case of Material Projects of the type described in
clause (ii) of the definition thereof, “commercial operations date” shall be
deemed to mean the
 
- 41 -

--------------------------------------------------------------------------------

latest of the commercial operations dates of any customer or group of customers
the projected consumption of which is aggregated for purposes of determining
such Material Project and (y) for the La Paz Project, in addition to the
Remeasurement Date specified in clause (ii) above, an additional Remeasurement
Date shall occur (and new Committed Volumes and Minimum Term shall be
calculated) on the date that is four years and six months following the
commercial operations date in respect of the La Paz Project.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.
 
“Replacement Lender” has the meaning specified therefor in Section 12.02(b).
 
“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).
 
“Required Lenders” means Lenders whose Pro Rata Shares aggregate at least 50.1%.
 
“Required Prepayment Date” has the meaning specified therefor in Section
2.05(g).
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all Federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
 
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.
 
“Responsible Officer” means, when used with respect to the Agent, any officer
within the department of the Administrative Agent or Collateral Agent, as
applicable, administering this matter, including any vice president, assistant
vice president, senior associate, assistant secretary, assistant treasurer,
trust officer or any other officer of the Agent who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any such matter is referred because of
such person’s
 
- 42 -

--------------------------------------------------------------------------------

knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Agreement.
 
“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding or (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding.
 
“Sale and Leaseback Transaction” means, with respect any Loan Party or any of
its Subsidiaries, any arrangement, directly or indirectly, with any Person
whereby any Loan Party or any of its Subsidiaries shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property (or any portion thereof) or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.
 
“Sanctions Programs” means any of the sanctions programs and related
Requirements of Law administered by (a) the U.S. government, including those
administered by the Treasury Department’s Office of Foreign Assets Control or
the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, the Government of Canada or Her Majesty’s Treasury of the United
Kingdom, in each case, as renewed, extended, amended, or replaced.
 
“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
 
“Secured Party” means any Agent, any Lender and each Person providing treasury,
depositary and cash management services to a Loan Party the obligations under
which constitute Obligations.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
 
“Securitization” has the meaning specified therefor in Section 12.07(l).
 
“Security Agreement” means the Pledge and Security Agreement dated as of the
Closing Date made by the Domestic Loan Parties and the Bermuda Guarantors in
favor of the Collateral Agent for the benefit of the Secured Parties securing
the Obligations.
 
“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Foreign Pledge Agreements, the Foreign Security Agreements, the Miami
Mortgage Assignment and each other security agreement or other instrument or
document executed and delivered pursuant to any of the foregoing or pursuant to
Section 7.1(b), Section 7.1(n) or Section 7.1(q) to secure any of the
Obligations.
 
- 43 -

--------------------------------------------------------------------------------

“Seller” means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.
 
“South Power” means NFE South Power Holdings Limited, a private company limited
by shares duly incorporated under the laws of Jamaica, and each of its
Subsidiaries.
 
“South Power Gas Sales Agreement” means the Gas Sales Agreement, dated August
23, 2017, between NFE South Power Trading Limited, a Bermuda exempted limited
liability company (“South Power Trading (Bermuda)”), and NFE South Power
Holdings Limited, a company organized under the laws of Jamaica, which may be
assigned by South Power Trading (Bermuda) to NFE South Power Trading Limited, a
company organized under the laws of Jamaica, or another Loan Party.
 
“Special Purpose Subsidiary” means any Loan Party that is the borrower or issuer
under Indebtedness incurred pursuant to clause (o), (p) or (u) of “Permitted
Indebtedness”; provided, that (i) such Special Purpose Subsidiary has no assets
other than the (x) containers, tanker trucks and rail cars, (y) marine vessels,
or (z) power plants, landed or marine terminals and related pipelines and
infrastructure, as applicable, financed by the applicable Indebtedness and
immaterial assets ancillary to the assets so financed and (ii) any transaction
(including, without limitation, the purchase, sale, lease, transfer or exchange
of property or assets of any kind or the rendering of services of any kind)
between Subsidiaries that are not Special Purpose Subsidiaries, on the one hand,
and Special Purpose Subsidiaries, on the other hand, must be on terms no less
favorable to the Subsidiaries that are not Special Purpose Subsidiaries than
would be obtainable in a comparable arm’s length transaction with a Person that
is not an Affiliate thereof.
 
“Specified Inventory Valuation Event” means, with respect to Inventory
consisting of liquefied natural gas, a charge or expense related to a reduction
in the valuation of the amount of liquefied natural gas remaining in Inventory
as a result of a sale of a portion of liquefied natural gas Inventory to a third
party.
 
“Standard & Poor’s” means S&P Global Ratings and any successor thereto.
 
“Structuring Fee Letter” means that certain Structuring Fee Letter, dated as of
the date hereof, between Apollo Capital Management, L.P. and NFE.
 
- 44 -

--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness of any Loan Party which has been
expressly subordinated in right of payment to all Indebtedness of such Loan
Party under the Loan Documents by the execution and delivery of a subordination
agreement, in form and substance satisfactory to the Administrative Agent.
 
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.  References to a Subsidiary shall mean a
Subsidiary of Holdings unless the context expressly provides otherwise.  For
purposes of this Agreement, (x) Holdings shall be deemed to be a Subsidiary of
NFE Sub LLC, and (y) South Power and New Fortress Energy Foundation Limited
shall be deemed not to be a Subsidiary of Holdings or the Borrower or any of
their respective Subsidiaries, other than for purposes of the term “Financial
Statements”, Section 5.02(d)(xiv) and Sections 7.01(a)(ii) and (iii), and as
described in Section 2.05(c).
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligations” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Termination Date” means the first date on which all of the Obligations are paid
in full in cash and the Commitments of the Lenders are terminated.
 
“Termination Event” means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate
 
- 45 -

--------------------------------------------------------------------------------

an Employee Plan or the treatment of an Employee Plan amendment as a termination
under Section 4041 of ERISA, (d) the institution of proceedings by the PBGC to
terminate an Employee Plan, (e) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Employee
Plan, or (f) a Foreign Benefit Event with respect to any Foreign Plan.
 
“Term Loan” means, collectively, the loans made by the Term Loan Lenders to the
Borrower on the Closing Date pursuant to Sections 2.01(a).
 
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make the Term Loan to the Borrower on the Closing Date in the
amount set forth in Schedule 1.01(A) hereto or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as the same
may be terminated or reduced from time to time in accordance with the terms of
this Agreement.
 
“Term Loan Lender” means a Lender with a Term Loan Commitment or a Term Loan.
 
“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
reasonably satisfactory to the Collateral Agent, together with all endorsements
made from time to time thereto, issued to the Collateral Agent by or on behalf
of a title insurance company selected by or otherwise reasonably satisfactory to
the Collateral Agent, insuring the Lien created by a Mortgage in an amount no
greater than one hundred twenty (120%) percent of the fair market value of such
property (as reasonably estimated by the Borrower) and with such endorsements
reasonably satisfactory to the Collateral Agent (other than a zoning 3.1
endorsement).
 
“Total Term Loan Commitment” means the sum of the amounts of the Lenders’ Term
Loan Commitments.  As of the date hereof, the Total Term Loan Commitments is
$800,000,000.00.
 
“Transactions” means, collectively, (i) the execution, delivery and performance
of the Loan Documents, (ii) the consummation of the Payoff and (iii) the payment
of all fees and expenses to be paid and owing in connection with the foregoing.
 
“Uniform Commercial Code” or “UCC” has the meaning specified therefor in Section
1.05.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified therefor in Section
2.09(d)(ii)(B)(3).
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.
 
- 46 -

--------------------------------------------------------------------------------

“Waivable Mandatory Prepayment” has the meaning specified therefor in Section
2.05(g).
 
“WARN” has the meaning specified therefor in Section 6.01(p).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
Section 1.02        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.
 
Section 1.03        Certain Matters of Construction.  A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders.  Any Lien referred to in this Agreement or any other Loan
Document as having been created in favor of any Agent, any agreement entered
into by any Agent pursuant to this Agreement or any other Loan Document, any
payment made by or to or funds received by any Agent pursuant to or as
contemplated by this
 
- 47 -

--------------------------------------------------------------------------------

Agreement or any other Loan Document, or any act taken or omitted to be taken by
any Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of the Agents
and the Lenders. Wherever the phrase “to the knowledge of any Loan Party” or
words of similar import relating to the knowledge or the awareness of any Loan
Party are used in this Agreement or any other Loan Document, such phrase shall
mean and refer to (i) the actual knowledge of a senior officer of any Loan Party
or (ii) the knowledge that a senior officer would have obtained if such officer
had engaged in good faith and diligent performance of such officer’s duties,
including the making of such reasonably specific inquiries as may be necessary
of the employees or agents of such Loan Party and a good faith attempt to
ascertain the existence or accuracy of the matter to which such phrase relates. 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists.  In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
 
Section 1.04        Pro Forma Calculations.

 
(a)         Notwithstanding anything to the contrary contained herein, financial
ratios and tests (including the Debt Service Coverage Ratio  pursuant to this
Agreement shall be calculated in the manner prescribed by this Section 1.04.
 
(b)         In the event that any Loan Party or any of its Subsidiaries redeems,
repays, retires or extinguishes any Indebtedness (other than Indebtedness repaid
under any revolving credit facility unless such Indebtedness has been
permanently repaid and has not been replaced) subsequent to the end of the
applicable period for which such financial ratio or test is being calculated but
prior to or simultaneously with the event for which such calculation is being
made, then such financial ratio or test shall be calculated giving pro forma
effect to such redemption, repayment, retirement or extinguishment of
Indebtedness, as if the same had occurred on the last day of the applicable
period.
 
Section 1.05        Accounting and Other Terms.
 
(a)         Unless otherwise expressly provided herein, each accounting term
used herein shall have the meaning given it under GAAP.  For purposes of
determining compliance with any incurrence or expenditure tests set forth in
Section 7.01 and Section 7.02, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates by reference to a publicly
available service for displaying exchange rates as may be reasonably selected by
the Borrower in accordance with its internal accounting policies and with GAAP
consistently applied (and to the extent the respective incurrence or expenditure
test regulates the aggregate amount outstanding at any time and it is expressed
in terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates by reference to a publicly available service for displaying
exchange rates as may be reasonably
 
- 48 -

--------------------------------------------------------------------------------

selected by the Borrower in accordance with its internal accounting policies and
with GAAP consistently applied as in effect on the date of any new incurrence or
expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time).  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of NFE and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
(b)         All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Uniform Commercial Code” or the “UCC”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent (acting at the written direction of the
Required Lenders) may otherwise determine.
 
Section 1.06        Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.
 
ARTICLE II
 
THE LOANS
 
Section 2.01       Commitments.  (a)  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth in Article VI,
each Term Loan Lender severally agrees to make its portion of the Term Loan to
be advanced on the Closing Date to the Borrower on the Closing Date, in an
aggregate principal amount not to exceed the amount of such Lender’s Term Loan
Commitment.
 
(b)         Notwithstanding the foregoing, the aggregate principal amount of the
Term Loan made on the Closing Date shall not exceed the Total Term Loan
Commitment.  Any principal amount of the Term Loan which is repaid or prepaid
may not be reborrowed.
 
Section 2.02        Making the Term Loans.  With respect to the making of Term
Loans:
 
(a)         The Borrower shall give the Administrative Agent prior written
notice substantially in the form of Exhibit C hereto (a “Notice of Borrowing”);
provided, that the Borrower may not deliver the Notice of Borrowing prior to
12:00 p.m. (New York City time) on the date hereof.  Such Notice of Borrowing
shall be irrevocable and shall specify (i) the principal amount of the proposed
Loan, (ii) wire instructions for the account of the Borrower into which
 
- 49 -

--------------------------------------------------------------------------------

such funds should be deposited, and (iii) the proposed borrowing date, which
must be a Business Day that is (x) no earlier than three Business Days after the
Effective Date and (y) no earlier than one Business Day after the date of the
Notice of Borrowing.  The Administrative Agent and the Lenders may act without
liability upon the basis of written, emailed or telecopied notice believed by
the Administrative Agent in good faith to be from the Borrower (or from any
Authorized Officer thereof designated in writing purportedly from the Borrower
to the Administrative Agent).  The Administrative Agent and each Lender shall be
entitled to rely conclusively on any Authorized Officer’s authority to request a
Loan on behalf of the Borrower until the Administrative Agent receives written
notice to the contrary.  The Administrative Agent and the Lenders shall have no
duty to verify the authenticity of the signature appearing on any written Notice
of Borrowing.
 
(b)         Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrower shall be bound to make a borrowing in accordance
therewith.
 
(c)        Except as otherwise provided in this Section 2.02(c), the Term Loans
under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares of the Total Term Loan Commitment; it
being understood that no Lender shall be responsible for any default by any
other Lender in that other Lender’s obligations to make a Term Loan requested
hereunder, nor shall the Commitment of any Lender be increased or decreased as a
result of the default by any other Lender in that other Lender’s obligation to
make a Term Loan requested hereunder, and each Lender shall be obligated to make
the Term Loans required to be made by it by the terms of this Agreement
regardless of the failure by any other Lender.  Not later than 1:00 p.m., New
York City time, on the borrowing date, each Lender shall deliver to the account
of the Borrower specified in the Notice of Borrowing an amount in immediately
available funds equal to the such Lender’s Pro Rata Share of the Term Loan to be
made by the Lenders.
 
Section 2.03        Repayment of Term Loans; Evidence of Debt.


(a)          [Reserved].
 
(b)         The outstanding principal amount of the Term Loan, and all accrued
and unpaid interest thereon, shall be due and payable on the earlier of (i) the
Final Maturity Date and (ii) the date on which the Term Loan is declared due and
payable pursuant to the terms of this Agreement.
 
(c)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from the Term Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(d)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of the Term Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
- 50 -

--------------------------------------------------------------------------------

(e)         The entries made in the accounts maintained pursuant to Section
2.03(c) or Section 2.03(d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that (i) the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Term Loans in accordance with the terms of this Agreement and (ii) in the
event of any conflict between the entries made in the accounts maintained
pursuant to Section 2.03(c) and the accounts maintained pursuant to Section
2.03(d), the accounts maintained pursuant to Section 2.03(d) shall govern and
control.
 
(f)          Any Lender may request that Term Loans made by it be evidenced by a
promissory note substantially in the form of Exhibit D hereto.  In such event,
the Borrower shall execute and deliver to such Lender a promissory note payable
to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) in the form of Exhibit D hereto.  Thereafter, the Term Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 12.07) be represented by one or
more promissory notes in such form payable to the payee named therein.
 
Section 2.04        Interest.
 
(a)         [Reserved].
 
(b)         Interest Rate.  The Term Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the Closing Date until
repaid, at a rate per annum equal to the LIBOR Rate for the Interest Period in
effect for the Term Loan (or such portion thereof) plus the Applicable Margin.
 
(c)         Default Interest.  To the extent permitted by law and
notwithstanding anything to the contrary in this Section, automatically upon the
occurrence and during the continuance of any Event of Default (and, for the
avoidance of doubt, in addition to any step-ups set forth in the definition of
“Applicable Margin”), the principal of, and all accrued and unpaid interest on,
all Term Loans, fees, indemnities or any other Obligations of the Loan Parties
under this Agreement and the other Loan Documents, shall bear interest, from the
date such Event of Default occurred until the date such Event of Default is
cured or waived in writing in accordance herewith, at a rate per annum equal at
all times to the Post-Default Rate.
 
(d)        Interest Payment.  Interest on the Term Loan shall be payable
quarterly, in arrears, on the last day of each Interest Period. For the
avoidance of doubt, interest will accrue from and including the Closing Date.
Interest at the Post-Default Rate shall be payable on demand. All interest
payments shall be payable in cash.
 
(e)          General.  All interest shall be computed on the basis of a year of
360 days for the actual number of days, including the first day but excluding
the last day, elapsed.
 
Section 2.05         Termination of Commitment; Prepayment of Term Loans.
 
(a)         Termination of Commitments.  The Total Term Loan Commitment shall
terminate at 5:00 p.m. (New York City time) on the earlier of (x) the Closing
Date and (y) February 15, 2020 (the “Outside Date”) if the Closing Date shall
not have occurred by the Outside
 
- 51 -

--------------------------------------------------------------------------------

Date due to the Borrower’s failure to satisfy the conditions precedent set forth
in Section 5.02 by the Outside Date.
 
(b)          Optional Prepayment.
 
(i)          [Reserved].
 
(ii)        Term Loan.  The Borrower may, at any time and from time to time,
upon at least 3 Business Days’ prior written notice prior to 12:00 p.m. New York
Time to the Administrative Agent, prepay the principal of the Term Loan, in
whole or in part, at par plus accrued and unpaid interest to, but not including,
the date of prepayment but without any premium or penalty.  Each prepayment
notice delivered pursuant to this Section 2.05(b)(ii) shall be irrevocable
(except that such notice may be conditioned on the closing of a replacement
financing facility, in which case such notice may be revoked or extended by the
Borrower if any such condition is not satisfied prior to the date of the
applicable prepayment) and accompanied by the payment of accrued interest to the
date of such payment on the amount prepaid.
 
(iii)       Termination of Agreement.  The Borrower may, upon at least 3 days’
prior written notice prior to 12:00 p.m. New York Time to the Administrative
Agent, terminate this Agreement by paying to the Administrative Agent, in cash,
the Obligations (but excluding any Contingent Indemnity Obligations) in full;
provided that such notice may provide that it is conditioned upon the
consummation of other financing or the consummation of a sale of Equity
Interests, in which case, such notice may be revoked or extended by the Borrower
if any such condition is not satisfied prior to the date of termination of this
Agreement in such notice.  If the Borrower has sent a notice of termination
pursuant to this Section 2.05(b)(iii), then the Lenders’ obligations to extend
credit hereunder shall terminate and the Borrower shall be obligated to repay
the Obligations (but excluding any Contingent Indemnity Obligations) in full on
the date set forth in such notice (except as revoked or extended as provided
above).
 
(c)          Mandatory Prepayment.
 
(i)          For purposes of clauses (ii) and (vi) of this Section 2.05(c),
South Power shall be deemed to be a Subsidiary of the Borrower.
 
(ii)        Within 5 Business Days after any Sale and Leaseback Transactions or
any Disposition (excluding Dispositions which qualify as Permitted Dispositions
under clauses (a) through (j) of the definition of Permitted Disposition) by any
Loan Party or its Subsidiaries (which, for the avoidance of doubt, shall include
South Power), the Borrower shall prepay the outstanding principal amount of the
Term Loans in accordance with Section 2.05(d) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such Sale and
Leaseback Transaction or Disposition, as applicable.  Nothing contained in this
Section 2.05(c)(ii) shall permit any Loan Party or any of its Subsidiaries to
make a Sale and Leaseback Transaction or Disposition of any property other than
in accordance with Section 7.02(f) or Section 7.02(c)(ii), as applicable.
 
(iii)       Within 1 Business Day after the issuance or incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), the Borrower shall prepay the outstanding amount of the Term
Loans in accordance with Section
 
- 52 -

--------------------------------------------------------------------------------

2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection therewith.  The provisions of this Section 2.05(c)(iii)
shall not be deemed to be implied consent to any such issuance, incurrence or
sale otherwise prohibited by the terms and conditions of this Agreement.
 
(iv)      Within 5 Business Days after the receipt by any Loan Party or any of
its Subsidiaries of any Extraordinary Receipts, the Borrower shall prepay the
outstanding principal of the Term Loans in accordance with Section 2.05(d) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith.
 
(v)         Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with the
receipt of Extraordinary Receipts consisting of insurance proceeds or
condemnation awards that are required to be used to prepay the Obligations
pursuant to Section 2.05(c)(iv), such Extraordinary Receipts shall not be
required to be so used to prepay the Obligations to the extent that such Net
Cash Proceeds are used to replace, repair, improve, renovate or restore
properties or assets (other than current assets), or to acquire other assets, in
each case used in such Person’s business, provided that, (A) no Default or Event
of Default has occurred and is continuing on the date such Person receives such
Net Cash Proceeds, (B) the Borrower delivers a certificate to the Administrative
Agent within 5 Business Days after the receipt of such Net Cash Proceeds stating
that such Net Cash Proceeds shall be used to replace, repair or restore
properties or assets used in such Person’s business within a period specified in
such certificate not to exceed 180 days after the date of receipt of such Net
Cash Proceeds (which certificate shall set forth estimates of the Net Cash
Proceeds to be so expended), (C) such Net Cash Proceeds are deposited in an
account subject to a Control Agreement, and (D) upon the earlier of (1) the
expiration of the period specified in the relevant certificate furnished to the
Administrative Agent pursuant to clause (B) above or (2) the occurrence of a
Default or an Event of Default, such Net Cash Proceeds, if not theretofore so
used, shall be used to prepay the Obligations in accordance with Section
2.05(c)(iv).
 
(vi)        Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries (which, for the avoidance
of doubt, shall include South Power) in connection with (A) a Disposition of the
Miami Plant or Sale and Leaseback Transaction in respect of the Miami Plant or
(B) a Disposition of other assets, except power plants, landed or marine
terminals and related pipelines, in each case, that are required to be used to
prepay the Obligations pursuant to Section 2.05(c)(ii), such Net Cash Proceeds
shall not be required to be so used to prepay the Obligations to the extent that
such Net Cash Proceeds are used to replace, repair, improve, renovate or restore
properties or assets (other than current assets), or to acquire other assets, in
each case used in such Person’s business, provided that, (A) no Default or Event
of Default has occurred and is continuing on the date such Person receives such
Net Cash Proceeds, (B) the Borrower delivers a certificate to the Administrative
Agent within 5 Business Days after the receipt of such Net Cash Proceeds stating
that such Net Cash Proceeds shall be used to replace, repair or restore
properties or assets used in such Person’s business within a period specified in
such certificate not to exceed 270 days after the date of receipt of such Net
Cash Proceeds (which certificate shall set forth estimates of the Net Cash
Proceeds to be so expended), and (C) upon the earlier of (1) the expiration of
the period specified in the relevant certificate furnished to the Administrative
Agent pursuant to clause (B) above or (2) the occurrence of a
 
- 53 -

--------------------------------------------------------------------------------

Default or an Event of Default, such Net Cash Proceeds, if not theretofore so
used, shall be used to prepay the Obligations in accordance with Section
2.05(c)(ii).
 
(d)        Application of Payments.  Each such prepayment of the Term Loan shall
be applied against the remaining principal of the Term Loan.  Notwithstanding
the foregoing, after the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall, if directed in writing by the Required
Lenders, apply payments in respect of any Obligations in accordance with Section
4.03(b), and apply prepayments required under Section 2.05(c) in the manner set
forth in Section 4.03(b).
 
(e)          Interest and Fees.  Any prepayment made pursuant to this Section
2.05 shall be accompanied by accrued interest on the principal amount being
prepaid to the date of prepayment.
 
(f)          Cumulative Prepayments.  Except as otherwise expressly provided in
this Section 2.05, payments with respect to any subsection of this Section 2.05
are in addition to payments made or required to be made under any other
subsection of this Section 2.05.
 
(g)       Waivable Mandatory Prepayments.  Anything contained herein to the
contrary notwithstanding, in the event that the Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans
pursuant to Section 2.05(c), not less than 3:00 p.m. New York Time two (2)
Business Days prior to the date on which the Borrower is required to make such
Waivable Mandatory Prepayment (the “Required Prepayment Date”), the Borrower
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender of the amount
of such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and such
Lender’s option to refuse such amount.  Each such Lender may exercise such
option by giving written notice to the Borrower and the Administrative Agent of
its election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Lender that does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before 3:00 p.m. New York Time on the first Business Day prior to the
Required Prepayment Date shall be deemed to have elected, as of such date, not
to exercise such option).  On the Required Prepayment Date, the Borrower shall
pay to the Administrative Agent the amount of the Waivable Mandatory Prepayment,
which amount shall be applied (i) in an amount equal to that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise such option, to prepay the Term Loans of such Lenders (which prepayment
shall be applied to prepay the outstanding principal amount of the Obligations
in accordance with Section 2.05(d)), and (ii) to the extent of any remaining
excess, to the Borrower.
 
Section 2.06        Fees. As and when due and payable under the terms of the Fee
Letters, the Borrower shall pay the fees set forth in each Fee Letter.
 
Section 2.07       LIBOR.  Anything to the contrary contained herein
notwithstanding, neither any Agent nor any Lender, nor any of their
participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.  The provisions of this Article II shall apply as if each Lender or its
participants
 
- 54 -

--------------------------------------------------------------------------------

had match funded any Obligation as to which interest is accruing at the LIBOR
Rate by acquiring eurodollar deposits for each Interest Period in the amount of
the Term Loans.
 
Section 2.08        [Reserved].
 
Section 2.09        Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any and all
Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of any Withholding Agent) requires the
deduction or withholding of any Taxes from or in respect of any such payment,
(i) the applicable Withholding Agent shall make such deduction or withholding
(for which it shall have no liability), (ii) the applicable Withholding Agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and (iii) if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased by the amount
(an “Additional Amount”) necessary such that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.09) the applicable Recipient
receives the amount equal to the sum it would have received had no such
deduction or withholding been made.
 
(b)         In addition, each Loan Party shall pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes, or at the option of
the Administrative Agent timely reimburse it for the payment of any Other Taxes
by any Secured Party.  Each Loan Party shall deliver to the Administrative Agent
official receipts in respect of any Taxes or Other Taxes payable hereunder as
promptly as practicable after payment of such Taxes or Other Taxes.
 
(c)         The Loan Parties hereby jointly and severally indemnify and agree to
hold each Secured Party harmless from and against Indemnified Taxes (including,
without limitation, Indemnified Taxes imposed on any amounts payable under this
Section 2.09) paid or payable by such Secured Party or required to be withheld
or deducted from a payment to such Secured Party and any expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted.  Such indemnification shall be paid within 10
days from the date on which any such Person makes written demand therefore
specifying in reasonable detail the nature and amount of such Indemnified
Taxes.  A certificate as to the amount of such payment or liability delivered to
the Borrower by a Secured Party (with a copy to the Administrative Agent) or by
the Administrative Agent on its own behalf or on behalf of another Secured Party
shall be conclusive absent manifest error.
 
(d)
 
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver
 
- 55 -

--------------------------------------------------------------------------------

such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.09(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)          Without limiting the generality of the foregoing,
 
(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 
(B)         any Lender that is not a U.S. Person (a “Foreign Lender”) shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(2)  executed copies of IRS Form W-8ECI;
 
(3)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 2.09(d)-1 hereto to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or
 
(4)  to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of
 
- 56 -

--------------------------------------------------------------------------------

Exhibit 2.09(d)-2 or Exhibit 2.09(d)-3, IRS Form W-9, or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.09(d)-4 on behalf of each such direct and indirect partner;
 
(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Agent in writing of
its legal inability to do so.
 
(e)         On or prior to the Closing Date, the Administrative Agent, if it is
not a U.S. Person, shall deliver to the Borrower an accurate, complete,
original, signed copy of IRS Form W-8IMY certifying in Part I that the
Administrative Agent is a U.S. branch of a foreign bank and in Part VI that the
Administrative Agent agrees to be treated as a U.S. Person with respect to any
payments associated with such IRS Form W-8IMY.
 
(f)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.07(i) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in
 
- 57 -

--------------------------------------------------------------------------------

connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (f).
 
(g)         If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.09 (including by the payment of
additional amounts pursuant to this Section 2.09), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.09 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(h)        The obligations of the Loan Parties under this Section 2.09 shall
survive the termination of this Agreement, the payment of the Term Loans and all
other amounts payable hereunder and the resignation or removal of any Agent.
 
Section 2.10        Increased Costs and Reduced Return.  (a)  If any Secured
Party shall have determined that any Change in Law shall (i) subject such
Secured Party, or any Person controlling such Secured Party, to any Tax with
respect to this Agreement or any Term Loans,  or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, made by
such Agent or such Lender, or change the basis of taxation of payments to such
Secured Party or any Person controlling such Secured Party of any amounts
payable hereunder (except for Indemnified Taxes and Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes), (ii) impose, modify or
deem applicable any reserve, special deposit or similar requirement against any
Term Loan or against assets of or held by, or deposits with or for the account
of, or credit extended by, such Secured Party or any Person controlling such
Secured Party or (iii) impose on such Secured Party or any Person controlling
such Secured Party any other condition regarding this Agreement or any Term
Loan, and the result of any event referred to in clauses (i), (ii) or (iii)
above shall be to increase the cost to such Secured Party of making any Term
Loan or agreeing to
 
- 58 -

--------------------------------------------------------------------------------

make any Term Loan, or to reduce any amount received or receivable by such
Secured Party hereunder, then, upon demand by such Secured Party, the Borrower
shall pay to such Secured Party such additional amounts as will compensate such
Secured Party for such increased costs or reductions in amount.
 
(b)         If any Secured Party shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Secured Party or any Person controlling such Secured
Party, and such Secured Party determines that the amount of such capital is
increased as a direct or indirect consequence of any Term Loans made or
maintained or any guaranty or participation with respect thereto or any
agreement to make Term Loans or such Secured Party’s or such other controlling
Person’s other obligations hereunder, or (ii) has or would have the effect of
reducing the rate of return on such Secured Party’s or such other controlling
Person’s capital to a level below that which such Secured Party or such
controlling Person could have achieved but for such circumstances as a
consequence of any Term Loans made or maintained or any guaranty or
participation with respect thereto or any agreement to make Term Loans or such
Secured Party’s or such other controlling Person’s other obligations hereunder
(in each case, taking into consideration such Secured Party’s or such other
controlling Person’s policies with respect to capital adequacy), then, upon
demand by such Secured Party, the Borrower shall pay to such Secured Party from
time to time such additional amounts as will compensate such Secured Party for
such cost of maintaining such increased capital or such reduction in the rate of
return on such Secured Party’s or such other controlling Person’s capital.
 
(c)         All amounts payable under this Section 2.10 shall bear interest from
the date that is 10 days after the date of demand by any Secured Party until
payment in full to such Secured Party at the Reference Rate.  A certificate of
such Secured Party claiming compensation under this Section 2.10, specifying the
event herein above described and the nature of such event shall be submitted by
such Secured Party to the Borrower, setting forth the additional amount due and
an explanation of the calculation thereof, and such Secured Party’s reasons for
invoking the provisions of this Section 2.10, and shall be final and conclusive
absent manifest error.
 
(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e)        The obligations of the Loan Parties under this Section 2.10 shall
survive the termination of this Agreement, the payment of the Term Loans and all
other amounts payable hereunder and the resignation or removal of any Agent.
 
Section 2.11         Changes in Law, Impracticability or Illegality.


- 59 -

--------------------------------------------------------------------------------

(a)        The LIBOR Rate may be adjusted by the Administrative Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give the Borrower and the Administrative Agent notice of
such a determination and adjustment and the Administrative Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, the Borrower may, by notice to such affected Lender
require such Lender to furnish to the Borrower a statement setting forth the
basis for adjusting such LIBOR Rate and the method for determining the amount of
such adjustment.
 
(b)         In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the Closing Date, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to determine or charge interest rates at the LIBOR Rate, such Lender
shall give notice of such changed circumstances to the Borrower and the
Administrative Agent, and the Administrative Agent promptly shall transmit the
notice to each other Lender and in the case of any Term Loans of such Lender
that are outstanding, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such Term Loans, and interest upon
the Term Loans of such Lender thereafter shall accrue interest at the rate then
applicable to the Reference Rate plus the Applicable Margin.
 
(c)          The obligations of the Loan Parties under this Section 2.11 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
Section 2.12         Mitigation Obligations; Replacement of Lenders.
 
(a)         If any Lender requires the Borrower to pay any Additional Amounts
under Section 2.09 or requests compensation under Section 2.10, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to such Section in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
 
(b)         If any Lender requires the Borrower to pay any Additional Amounts
under Section 2.09 or requests compensation under Section 2.10 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with clause (a) above, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the
 
- 60 -

--------------------------------------------------------------------------------

Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.07), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if
such Lender accepts such assignment); provided that:
 
(i)          the Borrower shall have paid to the Agents any assignment fees
specified in Section 12.07;
 
(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.09) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(iii)        in the case of any such assignment resulting from payments required
to be made pursuant to Section 2.09 or a claim for compensation under Section
2.10, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)        such assignment does not conflict with applicable law.
 
Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above.  If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  Any such assignment shall be made in accordance
with the terms of Section 12.07.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
ARTICLE III
 
[RESERVED]


ARTICLE IV
 
APPLICATION OF PAYMENTS
 
Section 4.01       Payments; Computations and Statements.  The Borrower will
make each payment under this Agreement not later than 2:00 p.m. (New York City
time) on the day when due, in lawful money of the United States of America and
in immediately available funds, to the Administrative Agent’s Account.  All
payments received by the Administrative Agent after 2:00 p.m. (New York City
time) on any Business Day may, in the Administrative Agent’s discretion, be
credited on the next succeeding Business Day.  All payments shall be made by the
Borrower without set-off, counterclaim, recoupment, deduction or other defense
to the Agents and
 
- 61 -

--------------------------------------------------------------------------------

the Lenders.  Except as provided in Section 2.02, after receipt, the
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal ratably to the Lenders in accordance with
their Pro Rata Shares and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.  The Lenders and the Borrower hereby authorize
the Administrative Agent to, and the Administrative Agent may, from time to
time, revise the Register with any amount due and payable by the Borrower under
any Loan Document.  Each of the Lenders and the Borrower agrees that the
Administrative Agent shall have the right to make such changes whether or not
any Default or Event of Default shall have occurred and be continuing. The
Lenders and the Borrower confirm that any changes which the Administrative Agent
may so make to the Register as herein provided will be made as an accommodation
to the Borrower and solely at the Administrative Agent’s discretion, provided
that the Administrative Agent shall from time to time upon the request of the
Required Lenders, revise the Register with any amount due and payable under any
Loan Document.  Whenever any payment to be made under any such Loan Document
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes in the absence of
manifest error.
 
Section 4.02        Sharing of Payments.  Except as provided in Section 2.02
hereof, if any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of any
Obligation in excess of its ratable share of payments on account of similar
obligations obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in such similar obligations held by
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that (a) if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid by the purchasing Lender in respect of the total amount so recovered
and (b) the provisions of this Section shall not be construed to apply to (i)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply). 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all of its rights (including the Lender’s right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
 
Section 4.03        Apportionment of Payments. Subject to Section 2.02 hereof:
 
(a)         All payments of principal and interest in respect of outstanding
Term Loans and all other payments in respect of any other Obligations, shall be
allocated by the
 
- 62 -

--------------------------------------------------------------------------------

Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Term Loans, as designated by
the Person making payment when the payment is made.
 
(b)        (w) After the occurrence and during the continuance of an Event of
Default described in Section 9.01(a), (f) or (g), (x) after the acceleration of
the Term Loans pursuant to Section 9.01, (y) after the exercise of enforcement
remedies by the Collateral Agent pursuant to the Loan Documents or (z) otherwise
upon the written direction of the Required Lenders, after the occurrence and
during the continuance of an Event of Default, in each case, the Administrative
Agent shall apply all payments in respect of any Obligations, including, without
limitation, proceeds of the Collateral and any amounts received on account of
the Obligations (whether received as a consequence of the exercise of any
remedies under Section 9.01 hereof or any Loan Document or as a distribution out
of any proceeding in respect of or commenced under any bankruptcy or insolvency
proceeding including payments in respect of “adequate protection” for the use of
Collateral during such proceeding or under any plan of reorganization or on
account of any liquidation of any Loan Party, subject to the provisions of this
Agreement), (i) first, ratably to pay the Obligations in respect of any fees,
expense reimbursements, indemnities and other amounts then due and payable to
the Agents until paid in full; (ii) second, to pay interest then due and payable
in respect of the Collateral Agent Advances until paid in full; (iii) third, to
pay principal of the Collateral Agent Advances until paid in full; (iv) fourth,
ratably to pay the Obligations in respect of any fees, expense reimbursements,
indemnities and other amounts then due and payable to the Lenders until paid in
full; (v) fifth, ratably to pay interest then due and payable in respect of the
Term Loans until paid in full; (vi) sixth, ratably to pay principal of the Term
Loans until paid in full; (vii) seventh, to the ratable payment of all other
Obligations then due and payable; and (viii) eighth, to the extent of any
remaining amounts, to the Borrower or as a court of competent jurisdiction may
otherwise direct.
 
(c)          [reserved].
 
(d)         In the event of a conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, the
terms and provisions of this Section 4.03 shall control and govern.
 
ARTICLE V
 
CONDITIONS TO LOANS
 
Section 5.01        Conditions Precedent to Effectiveness.  This Agreement shall
become effective as of the Business Day (the “Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Required Lenders:
 
(a)          Representations and Warranties.  The representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects.
 
(b)          Delivery of Documents.  The Agents shall have received on or before
the Effective Date the following, each in form and substance reasonably
satisfactory to the
 
- 63 -

--------------------------------------------------------------------------------

 Agents and, unless indicated otherwise, dated the Effective Date and, if
applicable, duly executed by the Persons party thereto:
 
(i)          this Agreement;
 
(ii)         a Perfection Certificate; and
 
(iii)        each Fee Letter.
 
Section 5.02       Conditions Precedent to Closing.  The obligations of the
Lenders to make the Term Loans shall be subject to the satisfaction (in a manner
satisfactory to the Required Lenders) of each of the following conditions
precedent:
 
(a)         Payment of Fees, Etc.  The Borrower shall have paid on or before the
Closing Date all fees then payable pursuant to Section 2.06 and, to the extent
invoiced at least three Business Days prior to the Closing Date, all reasonable
and documented out-of-pocket expenses required to be reimbursed or paid by any
Loan Party on the Closing Date pursuant to Section 12.04; provided that the
maximum amount of out-of-pocket expenses required to be reimbursed pursuant to
Section 12.04 in respect of out-of-pocket expenses incurred prior to the Closing
Date shall not exceed $2,000,000 without the prior written consent of the
Borrower.
 
(b)          Representations and Warranties.  The representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects.
 
(c)          [Reserved].
 
(d)         Delivery of Documents.  The Agents shall have received on or before
the Closing Date the following, each in form and substance reasonably
satisfactory to the Agents and, unless indicated otherwise, dated the Closing
Date and, if applicable, duly executed by the Persons party thereto:
 
(i)         the Security Agreement, together with, if applicable, the original
stock certificates representing all of the Equity Interests and all promissory
notes required to be pledged thereunder, accompanied by undated stock powers and
other proper instruments of transfer duly executed in blank;
 
(ii)        to the extent applicable in the relevant jurisdiction, the results
of searches for any effective UCC or other applicable personal property
financing statements, security interest filings, tax Liens or judgment Liens
filed against any Loan Party or its property, which results shall not show any
such Liens (other than Permitted Liens);
 
(iii)        with respect to each applicable jurisdiction, the agreements,
documents, instruments, filings and other items set forth on Schedule
5.02(d)(iii);
 
(iv)        [reserved];
 
(v)         [reserved];
 
- 64 -

--------------------------------------------------------------------------------

(vi)        the Intercompany Subordination Agreement;
 
(vii)      a certificate of an Authorized Officer of each Loan Party, certifying
(A) as to copies of the Governing Documents of such Loan Party, together with
all amendments thereto (including, without limitation, a true and complete copy
of the charter, certificate of formation, memorandum of association, by-laws,
certificate of incorporation, certificate of limited partnership or other
publicly filed organizational document of each Loan Party certified as of a
recent date not more than 30 days prior to the Closing Date by an appropriate
official of the jurisdiction of organization of such Loan Party which shall set
forth the same complete name of such Loan Party as is set forth herein and the
organizational number of such Loan Party, if an organizational number is issued
in such jurisdiction), (B) as to a copy of the resolutions or written consents
of such Loan Party authorizing (1) the borrowings hereunder and the transactions
contemplated by the Loan Documents to which such Loan Party is or will be a
party, and (2) the execution, delivery and performance by such Loan Party of
each Loan Document to which such Loan Party is or will be a party and the
execution and delivery of the other documents to be delivered by such Person in
connection herewith and therewith and (C) the names and true signatures of the
representatives of such Loan Party authorized to sign each Loan Document (in the
case of the Borrower, including, without limitation, Notices of Borrowing, and
all other notices under this Agreement and the other Loan Documents) to which
such Loan Party is or will be a party and the other documents to be executed and
delivered by such Loan Party in connection herewith and therewith, together with
evidence of the incumbency of such authorized officers;
 
(viii)      with respect to each applicable jurisdiction, the resolutions,
certificates, registers and other items set forth on Schedule 5.01(d)(viii);
 
(ix)        a certificate of the chief financial officer of NFE, certifying as
to the solvency of the Borrower and its Subsidiaries taken as a whole (after
giving effect to the Term Loans and the other transactions to be consummated on
the Closing Date) (or, at the Borrower’s option, a solvency opinion from an
independent investment bank or valuation firm of nationally recognized
standing);
 
(x)          the Financial Statements;
 
(xi)        a duly executed Notice of Borrowing;
 
(xii)       to the extent that the concept is applicable in the relevant
jurisdiction, a certificate of the appropriate official(s) of the jurisdiction
of organization certifying as of a recent date not more than 30 days prior to
the Closing Date as to the subsistence in good standing of such Loan Party in
such jurisdictions;
 
(xiii)      an opinion of (A) Cravath, Swaine & Moore LLP, New York counsel to
the Loan Parties, (B) Myers, Fletcher & Gordon, Jamaican counsel to the Loan
Parties, (C) Clarke Gittens Farmer, Barbados counsel to the Loan Parties, (D)
Conyers Dill & Pearman Limited, Bermuda counsel to the Loan Parties, (E) Galicia
Abogados, S.C., Mexico counsel to the Loan Parties, (F) ECIJA SBGB LLC, Puerto
Rico counsel to the Loan Parties (G) AKD Benelux Lawyers, Netherlands counsel to
the Lenders, (H) Maples Group, Ireland counsel to the Loan Parties and (I)
Walkers, Ireland counsel to the Lenders, in each case as to such matters
regarding
 
- 65 -

--------------------------------------------------------------------------------

the Loan Parties, this Agreement (including the Guaranty) and the Term Loans as
the Required Lenders may reasonably request, and the Loan Parties hereby request
such opinions;
 
(xiv)      a pro forma consolidated balance sheet and a related pro forma
consolidated statement of income of NFE and its Subsidiaries as of and for the
eleven-month period ended on November 30, 2019;
 
(xv)       evidence of the consummation of the Payoff simultaneously or
substantially concurrently with the borrowings on the Closing Date;
 
(xvi)      a duly executed W-9 (or such other applicable IRS tax form),  from
each of the Loan Parties; and
 
(xvii)     a certificate of an Authorized Officer of the Borrower certifying as
to the matters set forth in clauses (b) and (h) of this Section 5.02.
 
(e)          [reserved].
 
(f)          [reserved].
 
(g)        Marketing Materials. Apollo shall have received on or prior to the
Closing Date customary informational and marketing materials to be used in
connection with the syndication of the Term Loans, in form and substance
reasonably satisfactory to the Borrower and Apollo.
 
(h)         Other Debt. On the Closing Date, immediately after giving effect to
the Transactions, no Loan Party or any of their Subsidiaries shall have any
Indebtedness for borrowed money other than any rollover of then existing
Capitalized Leases.
 
(i)       KYC; Beneficial Ownership.  The Agents and the Lenders shall have
received all information required under the applicable “know your customer”
requirements of the Anti-Money Laundering and Anti-Terrorism Laws, including
without limitation, the USA PATRIOT Act and a Beneficial Ownership Certification
for the Borrower and any Guarantor, in each case, that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation to any Lender that
has requested such certification (in each case, with such documentation and
information to be requested not later than 10 Business Days prior to the Closing
Date and to be delivered at least three Business Days prior to the Closing
Date).
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
Section 6.01        Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Secured Parties as follows:
 
(a)        Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite
 
- 66 -

--------------------------------------------------------------------------------

power and authority to conduct its business as now conducted and as presently
contemplated and, in the case of the Borrower, to make the borrowings hereunder,
and to execute and deliver each Loan Document to which it is a party, and to
consummate the transactions contemplated thereby, and (iii) is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, except (solely for the purposes of
this subclause (iii)) where the failure to be so qualified and in good standing
could reasonably be expected to have a Material Adverse Effect.
 
(b)         Authorization, Etc.   The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or will be a party, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of clause (iv), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
would not reasonably be expected to have a Material Adverse Effect.
 
(c)       Governmental Approvals.  No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party other than filings and
recordings with respect to Collateral to be made, or otherwise delivered to the
Collateral Agent for filing or recordation, on the Closing Date.
 
(d)         Enforceability of Loan Documents.  This Agreement is, and each other
Loan Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
(e)          Capitalization.  On the Closing Date, after giving effect to the
transactions contemplated hereby to occur on the Closing Date, the authorized
Equity Interests of NFE and each of its Subsidiaries and the issued and
outstanding Equity Interests of NFE and each of its Subsidiaries are as set
forth on Schedule 6.01(e) (giving effect to any supplements to or modifications
of such Schedule that are delivered to, and satisfactory to, the Administrative
Agent not later than five Business Days after the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion)).  All of the
issued and outstanding shares of Equity Interests of NFE and each of its
Subsidiaries have been validly issued and are fully paid and nonassessable, and
the holders thereof are not entitled to any preemptive, first refusal or other
similar rights.  All Equity Interests of such Subsidiaries of NFE, other than
Equity Interests in Holdings owned by NFE Holdings, are owned, directly or
indirectly by NFE free and clear of all Liens (other than Permitted Specified
Liens).  Except as described on Schedule 6.01(e) (giving
 
- 67 -

--------------------------------------------------------------------------------

effect to any supplements to or modifications of such Schedule that are
delivered to, and satisfactory to, the Administrative Agent not later than five
Business Days after the Closing Date (or such later date as the Administrative
Agent may agree in its sole discretion)), there are no outstanding debt or
equity securities of NFE or any of its Subsidiaries and no outstanding
obligations of NFE or any of its Subsidiaries convertible into or exchangeable
for, or warrants, options or other rights for the purchase or acquisition from
NFE or any of its Subsidiaries, or other obligations of NFE or any of its
Subsidiaries to issue, directly or indirectly, any shares of Equity Interests of
NFE or any of its Subsidiaries.
 
(f)          Litigation.  Except as set forth in Schedule 6.01(f), there is no
pending or, to the best knowledge of any Loan Party, threatened action, suit or
proceeding affecting any Loan Party or any of its properties before any court or
other Governmental Authority or any arbitrator that (i) if adversely determined,
could reasonably be expected to have a Material Adverse Effect or (ii) relates
to this Agreement or any other Loan Document or any transaction contemplated
hereby or thereby.
 
(g)         Financial Statements.  The Financial Statements, copies of which
have been delivered to each Agent and each Lender, fairly present the
consolidated financial condition of NFE and its Subsidiaries or NFE Holdings, as
applicable, or, for periods prior to December 31, 2019, as at the respective
dates thereof, and the consolidated results of operations of NFE and its
Subsidiaries or NFE Holdings, as applicable, for the fiscal periods ended on
such respective dates, all in accordance with GAAP.  Since December 31, 2018, no
event or development has occurred that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(h)        Compliance with Law, Etc.  No Loan Party or any of its Subsidiaries
is in violation of (i) any of its Governing Documents, (ii) any material
Requirement of Law or (iii) any material term of any material Contractual
Obligation (including, without limitation, any Material Contract) binding on or
otherwise affecting it or any of its properties, and no default or event of
default has occurred and is continuing thereunder.
 
(i)          ERISA.
 
(i)          Except as would not reasonably be expected to have a Material
Adverse Effect, (i) each Employee Plan is in substantial compliance with ERISA
and the Internal Revenue Code, (ii) no Termination Event has occurred nor is
reasonably expected to occur with respect to any Employee Plan, (iii) the most
recent annual report (Form 5500 Series) with respect to each Employee Plan,
including any required Schedule B (Actuarial Information) thereto, copies of
which have been filed with the Internal Revenue Service and delivered to the
Lenders, is complete and correct and fairly presents the funding status of such
Employee Plan, and since the date of such report there has been no material
adverse change in such funding status, (iv) copies of each agreement entered
into with the PBGC, the U.S. Department of Labor or the Internal Revenue Service
with respect to any Employee Plan have been delivered to the Agents, (v) no
Employee Plan had an accumulated or waived funding deficiency or permitted
decrease which would create a deficiency in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Internal Revenue Code at any time during the previous 60
months, and (vi) no Lien imposed under the Internal Revenue Code or
 
- 68 -

--------------------------------------------------------------------------------

ERISA exists or is likely to arise on account of any Employee Plan within the
meaning of Section 412 of the Internal Revenue Code.  Except as set forth on
Schedule 6.01(i), no Loan Party or any of its ERISA Affiliates has incurred or
may reasonably be expected to incur any withdrawal liability under ERISA with
respect to any Multiemployer Plan.  Except as would not reasonably be expected
to have a Material Adverse Effect, no Loan Party or any of its ERISA Affiliates
nor any fiduciary of any Employee Plan has (i) engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code, (ii) failed to pay any required installment or other payment required
under Section 412 of the Internal Revenue Code on or before the due date for
such required installment or payment, (iii) engaged in a transaction within the
meaning of Section 4069 of ERISA or (iv) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums, and there are no
premium payments which have become due which are unpaid.  Except as would not
reasonably be expected to have a Material Adverse Effect, there are no pending
or, to the best knowledge of any Loan Party, threatened claims, actions,
proceedings or lawsuits (other than claims for benefits in the normal course)
asserted or instituted against (i) any Employee Plan or its assets, (ii) any
fiduciary with respect to any Employee Plan, or (iii) any Loan Party or any of
its ERISA Affiliates with respect to any Employee Plan.  Except as required by
Section 4980B of the Internal Revenue  Code or any other applicable law or as
would not be material, no Loan Party or any of its ERISA Affiliates maintains an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Loan Party or any of its
ERISA Affiliates or coverage after a participant’s termination of employment.
 
(ii)       Except as would not reasonably be expected to have a Material Adverse
Effect, and to the extent applicable, (i) each Foreign Plan has been maintained
in compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with the applicable Governmental Authority, (ii) no Loan Party or its Subsidiary
has incurred any obligation in connection with the termination of or withdrawal
from any Foreign Plan, (iii) each Foreign Plan which is required to be funded is
funded in accordance with applicable Requirements of Law.
 
(j)         Taxes, Etc.  (i) All material Federal, state, provincial and local
tax returns and other reports required by applicable Requirements of Law to be
filed by any Loan Party in any jurisdiction where such filing is required have
been filed, or extensions have been obtained, and (ii) all taxes, assessments
and other governmental charges imposed upon any Loan Party or any property of
any Loan Party and which have become due and payable on or prior to the date
hereof have been paid, except (x) to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof on the Financial Statements
in accordance with GAAP or (y) unpaid taxes, assessment and other governmental
charges in an aggregate amount not exceed $25,000,000.
 
(k)         Regulations T, U and X.  No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Term
Loan will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any
 
- 69 -

--------------------------------------------------------------------------------

margin stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U and X.
 
(l)          Nature of Business.
 
(i)          No Loan Party is engaged in any business other than as set forth on
Schedule 6.01(l) or business activities incidental or related thereto.
 
(ii)        NFE does not have any material liabilities (other than liabilities
arising under the Loan Documents), own any material assets (other than the
Equity Interests of its Subsidiaries or cash and cash equivalents held in
connection with the performing of activities in each case permitted under this
Agreement) or engage in any operations or business (other than the ownership of
NFE Sub and its Subsidiaries and other obligations related to its status as a
NASDAQ-listed company).
 
(m)       Adverse Agreements, Etc.  No Loan Party or any of its Subsidiaries is
a party to any Contractual Obligation or subject to any restriction or
limitation in any Governing Document or any judgment, order, regulation, ruling
or other requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future would reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.
 
(n)        Permits, Etc.  Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and Mortgaged Property currently owned, leased, managed
or operated by such Person, except to the extent the failure to have or be in
compliance therewith would not reasonably be expected to have a Material Adverse
Effect.  No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except as would not reasonably
be expected to have a Material Adverse Effect.
 
(o)        Properties.  Each Loan Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens. 
Except as would not reasonably be expected to have a Material Adverse Effect,
all such properties and assets are in good operating condition and repair,
ordinary wear and tear excepted.
 
(p)         Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the best knowledge of any Loan Party, threatened
against any Loan Party before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party which arises
out of or under any collective bargaining agreement, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
against any Loan Party or (iii) to the knowledge of each Loan Party, no union
representation question existing with respect to the employees of any Loan Party
and no union organizing activity taking place with respect to any of the
employees of any Loan Party, in each case, except as would not reasonably be
expected to have a Material Adverse Effect.  No Loan
 
- 70 -

--------------------------------------------------------------------------------

Party or any of its ERISA Affiliates has incurred any material liability or
material obligation under the Worker Adjustment and Retraining Notification Act
(“WARN”) or similar state law, which remains unpaid or unsatisfied.  The hours
worked and payments made to employees of any Loan Party have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. 
All payments due from any Loan Party on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of such Loan Party, except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(q)        Environmental Matters.  Except as set forth on Schedule 6.01(q) or as
would not, individually or in the aggregate, have or reasonably be expected a
Material Adverse Effect, (i) the operations of each Loan Party are and have been
in material compliance with all Environmental Laws; (ii) there has been no
Release at any of the properties owned or operated by any Loan Party or a legal
predecessor in interest, or at any disposal or treatment facility which received
Hazardous Materials generated by any Loan Party or any legal predecessor in
interest; (iii) no Environmental Action has been asserted against any Loan Party
or any predecessor in interest, nor does any Loan Party have knowledge or notice
of any threatened or pending Environmental Action against any Loan Party or any
predecessor in interest; (iv) no Environmental Actions have been asserted
against any facilities that have received Hazardous Materials generated by any
Loan Party or any predecessor in interest which in either case would reasonably
be expected to be material to the Loan Parties; (v) no property now or formerly
owned or operated by a Loan Party has been used as a treatment or disposal site
for any Hazardous Material in a manner which violates Environmental Laws in any
material respect or has resulted in or would reasonably be expected to result in
an Environmental Action, Environmental Liabilities and Costs, or an obligation
on the part of any Loan Party or any of its Subsidiaries to conduct a Remedial
Action; (vi) no Loan Party has failed to report to the proper Governmental
Authority any Release which is required to be so reported by any Environmental
Laws; (vii) each Loan Party holds all licenses, permits and approvals required
under any Environmental Laws in connection with the operation of the business
carried on by it; and (viii) no Loan Party has received any written notification
by any Governmental Authority pursuant to any Environmental Laws that (A) any
work, repairs, construction or Capital Expenditures are required to be made to
continue to comply with any Environmental Laws, or any license, permit or
approval issued pursuant thereto or (B) any license, permit or approval referred
to above is about to be reviewed, made, subject to limitations or conditions,
revoked, withdrawn or terminated.
 
(r)        Insurance.  Each Loan Party maintains the insurance and required
services and financial assurance as required by law and as required by Section
7.01(h).  Schedule 6.01(r) sets forth a list of all insurance maintained by each
Loan Party on the date hereof.
 
(s)        Use of Proceeds.  The proceeds of the Term Loans shall be used by the
Loan Parties on the Closing Date to (i) consummate the Payoff, (ii) pay fees and
expenses incurred to obtain the Term Loans and to consummate the Payoff and
(iii) fund cash to the balance sheet of the Loan Parties.
 
- 71 -

--------------------------------------------------------------------------------

(t)        Solvency.  Immediately after giving effect to the transactions
contemplated by this Agreement to occur on the Closing Date (including, without
limitation, the funding of the Term Loans), NFE and its Subsidiaries on a
consolidated basis are Solvent.  No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.
 
(u)         Intellectual Property.  Each Loan Party owns or licenses or
otherwise has the right to use all Intellectual Property rights that are
necessary for the operation of its business, without infringement upon or
conflict with the rights of any other Person with respect thereto, except for
such infringements and conflicts which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.  Subject to
Section 6(b) of the Security Agreement, set forth on Schedule 6.01(u) (giving
effect to any supplements to or modifications of such Schedule that are
delivered to, and satisfactory to, the Administrative Agent not later than (x)
in the case of information relating to copyrights, 20 days and (y) in the case
of information relating to patents and trademarks, 60 days, in each case after
the Closing Date (or such later date as the Administrative Agent may agree in
its sole discretion)) is a complete and accurate list as of the date hereof of
each item of Registered Intellectual Property (except with respect to
copyrights, which shall be limited to the Material Copyrights (as defined in the
Security Agreement)) owned by each Loan Party.  No trademark or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party infringes
upon or conflicts with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened, except for
such infringements and conflicts which would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  To the knowledge
of each Loan Party, no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code pertaining to Intellectual
Property is pending or proposed, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(v)         Material Contracts.  Set forth on Schedule 6.01(v) is a complete and
accurate list as of the date hereof of all Material Contracts of each Loan
Party.  Each such Material Contract (i) is in full force and effect and is
binding upon and enforceable against each Loan Party that is a party thereto
and, to the best knowledge of such Loan Party, all other parties thereto in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles, (ii) has not been otherwise amended or
modified, and (iii) is not in default due to the action of any Loan Party or, to
the best knowledge of any Loan Party, any other party thereto.
 
(w)         Investment Company Act.  None of the Loan Parties is (i) an
“investment company” or an “affiliated person” or “promoter” of, or “principal
underwriter” of or for, an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended, or (ii) subject to regulation
under any Requirement of Law that limits in any respect its ability to incur
Indebtedness or which may otherwise render all or a portion of the Obligations
unenforceable.
 
- 72 -

--------------------------------------------------------------------------------

(x)         Customers and Suppliers.  Except as would not reasonably be expected
to have a Material Adverse Effect, there exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (i) any Loan Party, on the one hand, and any
customer or any group thereof, on the other hand, whose agreements with any Loan
Party are individually or in the aggregate material to the business or
operations of such Loan Party, or (ii) any Loan Party, on the one hand, and any
supplier or any group thereof, on the other hand, whose agreements with any Loan
Party are individually or in the aggregate material to the business or
operations of such Loan Party.
 
(y)          Anti-Money Laundering and Anti-Terrorism Laws.
 
(i)         None of the Loan Parties, any of their respective Subsidiaries,
their respective directors, officers or employees nor to the knowledge of the
Borrower, their respective agents, has violated or is in violation of any of the
Anti-Money Laundering and Anti-Terrorism Laws in any material respect or has
engaged in or conspired to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
Anti-Money Laundering and Anti-Terrorism Laws.
 
(ii)         None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties, nor any officer, director, employees or principal shareholder or owner
of any of the Loan Parties or any of their Subsidiaries, nor, to the knowledge
of the Loan Parties, any of the Loan Parties’ or any of their Subsidiaries’
respective agents acting or benefiting in any capacity in connection with the
Term Loans or other transactions hereunder, is a Blocked Person.
 
(iii)       None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties, nor, to the knowledge of the Loan Parties, any of their respective
agents acting in any capacity in connection with the Term Loans or other
transactions hereunder, (A) conducts any business with or for the benefit of any
Blocked Person or engages in making or receiving any contribution of funds,
goods or services to, from or for the benefit of any Blocked Person, or (B)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to any Sanctions
Programs.
 
(iv)       The Borrower will not request any Term Loan, and the Borrower shall
not use, and shall procure that no Loan Party nor any of their respective
directors, officers, employees and agents shall use, the proceeds of any Term
Loan (A) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Blocked Person, or in any Sanctioned
Country, or (B) in any manner that would result in the violation of Anti-Money
Laundering and Anti-Terrorism Laws applicable to any by any Person (including
any Lender or any Agent).


(v)         The Loan Parties have adopted, implemented and maintain policies and
procedures that are reasonably designed to ensure compliance with the Anti-Money
Laundering and Anti-Terrorism Laws by the Loan Parties, their respective
Subsidiaries and their respective directors, officers, employees and agents.
 
(z)          Anti-Bribery and Anti-Corruption Laws.


- 73 -

--------------------------------------------------------------------------------

(i)         The Loan Parties, their respective Subsidiaries, their respective
directors, officers and employees and to the knowledge of the Borrower, their
respective agents, are in compliance with the U.S. Foreign Corrupt Practices Act
of 1977, as amended (the “FCPA”), and the anti-bribery and anti-corruption laws,
rules and regulations of any jurisdictions applicable to the Loan Parties or
their Subsidiaries from time to time (collectively, the “Anti-Corruption Laws”).
 
(ii)         None of the Loan Parties has at any time:
 
(A)        offered, promised, paid, given, or authorized the payment or giving
of any money, gift or other thing of value, directly or indirectly, to or for
the benefit of any employee, official, or other person acting on behalf of any
foreign (i.e., non-U.S.) Governmental Authority, or of any public international
organization, or any foreign political party or official thereof, or candidate
for foreign political office (collectively, “Foreign Official”), for the purpose
of: (1) improperly influencing any act or decision of such Foreign Official in
his, her, or its official capacity; or (2) inducing such Foreign Official to do,
or omit to do, an act in violation of the lawful duty of such Foreign Official,
or (3) securing any improper advantage, in order to obtain or retain business
for, or with, or to direct business to, any Person; or
 
(B)         acted or attempted to act in any manner which would subject any of
the Loan Parties to liability under any Anti-Corruption Law.
 
(iii)      There are, and have been, no allegations, investigations or inquiries
with regard to a potential violation of any Anti-Corruption Law by any of the
Loan Parties or any of their respective current or former directors, officers,
employees, stockholders or agents, or other persons acting on their behalf.
 
(iv)       The Loan Parties have adopted, implemented and maintain anti-bribery
and anti-corruption policies and procedures that are reasonably designed to
ensure compliance with the Anti-Corruption Laws by the Loan Parties, their
respective Subsidiaries and their respective directors, officers, employees and
agents.
 
(v)         The Borrower will not request any Term Loan, and the Borrower shall
not use, and shall procure that no Loan Party nor any of their respective
directors, officers, employees and agents shall use, the proceeds of any Term
Loan in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.
 
(aa)        Full Disclosure.
 
(i)         Each Loan Party has disclosed to the Agents all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Agents (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrower’s industry) in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
 
- 74 -

--------------------------------------------------------------------------------

misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which it was made,
not materially misleading.
 
(ii)         As of the Closing Date, the information included in any Beneficial
Ownership Certification is true and correct in all material respects.
 
(bb)       Gas Contracts.  Each Gas Contract has been duly executed and
delivered on behalf of the applicable Loan Party (and, to the knowledge of the
Borrower, the other parties thereto) and constitutes a legal, valid and binding
obligation of such applicable Loan Party (and, to the knowledge of the Borrower,
the other parties thereto), enforceable against such applicable Loan Party (and,
to the knowledge of the Borrower, the other parties thereto) in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). Except as set forth
on Schedule 6.01(bb), (i) the applicable Loan Party (and, to the knowledge of
the Borrower, the other parties thereto) is not in default in any material
respect, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default in any material
respect, under any Gas Contract and (ii) to the knowledge of the Borrower, there
is no basis upon which any party thereto could terminate any Gas Contract prior
to its scheduled termination date. The Borrower has delivered complete and
correct copies of the Gas Contracts as in effect on the date hereof, including
any amendments, supplements or modifications with respect thereto entered into
on or prior to the date hereof. Other than exceptions set forth on Schedule
6.01(bb) and except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect: (a) each applicable Loan Party
has obtained and holds all Permits required for the current operation of its
business and all Permits required to be obtained by it on or prior to the date
hereof under the Gas Contracts, and (b) each applicable Loan Party has performed
and observed all requirements of such Permits (to the extent required to be
performed by it).
 
(cc)        [Reserved].
 
(dd)       Regulation H.  No Mortgage encumbers improved real property which is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the Flood Laws (except any real property
that is the subject of such Mortgage as to which such flood insurance as
required by Regulation H has been obtained and is in full force and effect as
required by this Agreement).
 
ARTICLE VII
 
COVENANTS OF THE LOAN PARTIES
 
Section 7.01       Affirmative Covenants.  So long as any principal of or
interest on any Term Loan or any other Obligation (whether or not due) shall
remain unpaid (other than Contingent Indemnity Obligations) or any Lender shall
have any Commitment hereunder, each Loan Party will:
 
- 75 -

--------------------------------------------------------------------------------

(a)          Reporting Requirements.  Furnish to each Agent and each Lender:
 
(i)          [reserved];
 
(ii)         as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, commencing with
the first such Fiscal Quarter ending after the Closing Date, unaudited
consolidated balance sheets, statements of operations and statements of cash
flows of NFE and its Subsidiaries as at the end of such quarter, and for the
period commencing at the end of the immediately preceding Fiscal Year and ending
with the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in the financial
statements for the immediately preceding Fiscal Year, all in reasonable detail
and certified by an Authorized Officer of NFE as fairly presenting, in all
material respects, the financial position of NFE and its Subsidiaries as of the
end of such quarter and the results of operations of NFE and its Subsidiaries
for such quarter and for such year-to-date period and the cash flows of NFE and
its Subsidiaries for such year-to-date period, in accordance with GAAP applied
in a manner consistent with that of the most recent audited financial statements
of NFE and its Subsidiaries furnished to the Agents and the Lenders, subject to
the absence of footnotes and normal year-end adjustments;
 
(iii)        as soon as available, and in any event within 90 days after the end
of each Fiscal Year, commencing with the first Fiscal Year ending after December
31, 2019, consolidated balance sheets, statements of operations and statements
of cash flows of NFE and its Subsidiaries or NFE Holdings, as applicable, as at
the end of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in the financial
statements for the immediately preceding Fiscal Year, all in reasonable detail
and prepared in accordance with GAAP, and accompanied by a report and an
opinion, prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Borrower and satisfactory to the Administrative Agent (which opinion shall be
without (1) a “going concern” or like qualification or exception, or (2) any
qualification or exception as to the scope of such audit (other than solely as a
result of (a) the impending maturity of any Term Loans, (b) any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period or (c) any activities of South Power));
 
(iv)       simultaneously with the delivery of the financial statements of NFE
and its Subsidiaries or NFE Holdings, as applicable, required by clauses (ii)
and (iii) of this Section 7.01(a), a certificate of an Authorized Officer of NFE
(a “Compliance Certificate”):
 
(A)        stating that such Authorized Officer has reviewed the provisions of
this Agreement and the other Loan Documents and has made or caused to be made
under his or her supervision a review of the condition and operations of the
Borrower and its Subsidiaries during the period covered by such financial
statements with a view to determining whether the Borrower and its Subsidiaries
were in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such Authorized Officer has no knowledge of,
the occurrence and continuance during such period of an Event of Default or
Default or, if an Event of Default or Default had occurred and continued or is
continuing, describing the nature and period
 
- 76 -

--------------------------------------------------------------------------------

of existence thereof and the action which the Borrower and its Subsidiaries
propose to take or have taken with respect thereto,
 
(B)         (1) attaching a schedule showing the calculation of the Debt Service
Coverage Ratio at the end of the relevant period and (2) to the extent not
included in the applicable financial statements, including a discussion and
analysis of the financial condition and results of operations of NFE and its
Subsidiaries (and (x) information with respect to South Power of the type that
the Loan Parties and Apollo have agreed prior to the Effective Date will be
provided to the Lenders and publicly disclosed in NFE’s public annual or
quarterly reports, as applicable, and (y) such other information with respect to
South Power that the Loan Parties and Apollo have agreed prior to the Effective
Date will be made available solely to Lenders who wish to receive information
that contains material non-public information) for the portion of the Fiscal
Year then elapsed and discussing the reasons for any significant variations from
the figures for the corresponding period in the previous Fiscal Year, and
 
(C)        in the case of the delivery of the financial statements of NFE and
its Subsidiaries required by clause (iii) of this Section 7.01(a), attaching (1)
a summary of all material insurance coverage maintained as of the date thereof
by any Loan Party, together with such other related documents and information as
the Administrative Agent may reasonably require and (2) confirmation that there
have been no changes to the information contained in the Perfection Certificate
delivered on the Effective Date or the date of the most recently updated
Perfection Certificate delivered pursuant to this clause (iv) and/or attaching
an updated Perfection Certificate identifying any such changes to the
information contained  therein;
 
(v)         upon the request of the Required Lenders, participate in a customary
conference call with the Lenders once per month, at a time selected by the
Required Lenders and reasonably acceptable to the Borrower, to discuss the
financial condition of NFE and its Subsidiaries;
 
(vi)       as soon as available and in any event not later than 30 days prior to
the end of each Fiscal Year, a certificate of an Authorized Officer of NFE
attaching Projections for NFE and its Subsidiaries, supplementing and
superseding the Projections previously required to be delivered pursuant to this
Agreement, prepared on a quarterly basis and otherwise in form and substance
satisfactory to the Administrative Agent, for the immediately succeeding Fiscal
Year;
 
(vii)       as promptly as practicable after submission of any documents and
information to any Governmental Authority in connection with any investigation
of any Loan Party (other than routine inquiries by such Governmental Authority),
notice of such submission and, upon request, a summary of such investigation and
any material developments related thereto;
 
(viii)      as soon as possible, and in any event within 3 Business Days after
the occurrence of an Event of Default or Default or the occurrence of any event
or development that would reasonably be expected to have a Material Adverse
Effect, the written statement of an Authorized Officer of NFE setting forth the
details of such Event of Default or
 
- 77 -

--------------------------------------------------------------------------------

Default or other event or development that would reasonably be expected to have
a Material Adverse Effect and the action which the affected Loan Party proposes
to take with respect thereto;
 
(ix)       (A) as promptly as practicable and in any event within 10 days after
any Loan Party or any ERISA Affiliate thereof knows or has reason to know that
(1) any Reportable Event with respect to any Employee Plan has occurred, (2) any
other Termination Event with respect to any Employee Plan or Foreign Plan has
occurred, or (3) an accumulated funding deficiency has been incurred or an
application has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including installment payments) or
an extension of any amortization period under Section 412 of the Internal
Revenue Code with respect to an Employee Plan, a statement of an Authorized
Officer of the Borrower setting forth the details of such occurrence and the
action, if any, which such Loan Party or such ERISA Affiliate proposes to take
with respect thereto, (B) as promptly as practicable and in any event within 3
days after receipt thereof by any Loan Party or any ERISA Affiliate thereof from
the PBGC, copies of each notice received by any Loan Party or any ERISA
Affiliate thereof of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan, (C) as promptly as practicable and in
any event within 10 days after the filing thereof with the Internal Revenue
Service if requested by the Administrative Agent (acting at the written
direction of the Required Lenders), copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each
Employee Plan and Multiemployer Plan, (D) as promptly as practicable and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof knows
or has reason to know that a required installment within the meaning of Section
412 of the Internal Revenue Code has not been made when due with respect to an
Employee Plan and (E) as promptly as practicable and in any event within 3 days
after receipt thereof by any Loan Party or any ERISA Affiliate thereof from a
sponsor of a Multiemployer Plan or from the PBGC, a copy of each notice received
by any Loan Party or any ERISA Affiliate thereof concerning the imposition or
amount of withdrawal liability under Section 4202 of ERISA or indicating that
such Multiemployer Plan may enter reorganization status under Section 4241 of
ERISA;
 
(x)         as promptly as practicable after the commencement thereof but in any
event not later than 5 Business Days after service of process with respect
thereto on, or the obtaining of knowledge thereof by, any Loan Party, notice of
each action, suit or proceeding before any court or other Governmental Authority
or other regulatory body or any arbitrator which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;
 
(xi)        as promptly as practicable and in any event within 5 Business Days
after execution, receipt or delivery thereof, copies of any material notices
that any Loan Party executes or receives in connection with any Material
Contract (other than ordinary course notices regarding delivery dates and/or
locations under trade confirmations, including ordinary course correspondence
under the Gas Contracts not alleging a default or event of default, and similar
matters);
 
(xii)       as promptly as practicable and in any event within 5 Business Days
after execution, receipt or delivery thereof, copies of any material notices
that any Loan Party executes or receives in connection with the sale or other
Disposition of the Equity Interests of, or all or substantially all of the
assets of, any Loan Party;
 
- 78 -

--------------------------------------------------------------------------------

(xiii)      (A) promptly after the execution or delivery thereof, any amendment,
waiver, supplement or other modification of any Gas Contract (other than
operational notices and ordinary course of business correspondence relating
thereto), (B) promptly, such additional financial information or information
regarding any Gas Contract as the Administrative Agent on behalf of any Lender
may from time to time reasonably request and (C) promptly after obtaining
knowledge of the same, notice of any material breach or notice of termination or
default under, or any event giving any party thereto the right, with the passage
of time or giving of notice, to terminate, any Gas Contract;
 
(xiv)      as promptly as practicable after the receipt thereof, a copy of any
material notice received from any holder of its Indebtedness;
 
(xv)      as promptly as practicable upon receipt thereof, copies of all
financial reports (including, without limitation, management letters), if any,
submitted to any Loan Party by its auditors in connection with any annual or
interim audit of the books thereof;
 
(xvi)      as promptly as practicable upon request, any certification or other
evidence reasonably requested from time to time by any Lender in its sole
discretion, confirming the Borrower’s compliance with Section 7.02(r);
 
(xvii)    simultaneously with the delivery of the financial statements of NFE
and its Subsidiaries required by clauses (ii) and (iii) of this Section 7.01(a),
if, as a result of any change in accounting policies from those used in the
preparation of the Financial Statements, the consolidated financial statements
of NFE and its Subsidiaries delivered pursuant to clauses (ii) and (iii) of this
Section 7.01(a) will differ from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting policies been made, then, together with the first delivery of such
financial statements after such change, one or more statements of reconciliation
for all such prior financial statements in form and substance reasonably
satisfactory to the Administrative Agent;
 
(xviii)    as soon as practicable after, and in any event within 30 days of,
obtaining knowledge that any condition will obligate or should reasonably be
expected to obligate the payment by a Loan Party of a Material Environmental
Amount (to the extent not reflected as a specific line item in the most recent
Projections delivered pursuant to 7.01(a)(vi)); and
 
(xix)      as promptly as practicable upon request, such other information
concerning the condition or operations, financial or otherwise, of any Loan
Party as any Agent may from time to time may reasonably request.
 
For the avoidance of doubt, delivery of any reports, information and documents
to an Agent hereunder is for informational purposes only and such Agent’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Borrower’s compliance with any of its covenants hereunder.
 
Information required to be furnished pursuant to clause (ii) or (iii) of this
Section 7.01(a) shall be deemed to have been furnished if such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Administrative Agent on an Approved
 
- 79 -

--------------------------------------------------------------------------------

Electronic Platform or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be furnished pursuant to this
Section 7.01(a) may also be furnished by electronic communications pursuant to
procedures approved by the Administrative Agent.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to NFE, Holdings, the Borrower, the Subsidiaries or their securities).
If Borrower Materials are being distributed through the Platform, any portion of
the Borrower Materials that the Borrower has indicated contains only publicly
available information with respect to NFE, the Borrower, the Subsidiaries or
their securities may be posted on that portion of the Platform designated for
such public-side Lenders. If the Borrower has not indicated whether any Borrower
Materials contain only publicly available information, the Administrative Agent
shall post such Borrower Materials solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to NFE, Holdings, the Borrower, the Subsidiaries and their securities.
Notwithstanding the foregoing, the Borrower shall use commercially reasonable
efforts to indicate whether any Borrower Materials contain only publicly
available information; provided that the following documents shall be deemed to
be marked “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly that any such document contains material nonpublic information: (1) the
Loan Documents; (2) any notification of changes in the terms of the Term Loans;
and (3) all financial statements and certificates delivered pursuant to clauses
(ii), (iii) and (iv) of this Section 7.01(a).


(b)          Additional Guarantors and Collateral Security.  Cause:
 
(i)          each Subsidiary of any Loan Party not in existence on the Effective
Date to execute and deliver to the Collateral Agent as promptly as practicable
and in any event within 30 days (except as provided in clause (D) below and
unless a later date is otherwise agreed to by the Collateral Agent) after the
formation, acquisition or change in status thereof, (A) a Joinder Agreement,
pursuant to which such Subsidiary shall be made a party to this Agreement as a
Guarantor, (B) in the case of any such Subsidiary that is a Domestic Subsidiary,
a supplement to the Security Agreement, together with (1) certificates
evidencing all of the Equity Interests of any Person owned by such Subsidiary
required to be pledged under the terms of the Security Agreement, (2) undated
stock powers for such Equity Interests executed in blank with signature
guaranteed, and (3) such opinions of counsel as the Collateral Agent may
reasonably request, (C) subject to clauses (ii) and (iii) below, in the case of
any such Subsidiary that is a Foreign Subsidiary, (1) a Foreign Security
Agreement (or a supplement to the applicable existing Foreign Security
Agreement, if any), in each case, governed by the laws of the applicable Foreign
Subsidiary’s jurisdiction of organization, in form and substance substantially
similar to any Foreign Security Agreement created pursuant to the provisions
hereof by a Foreign Subsidiary in the same jurisdiction or otherwise reasonably
satisfactory to the Collateral Agent and the Borrower, and duly perfected in
accordance with applicable Requirements of Law and (2) such opinions of counsel
in the relevant jurisdiction as the Collateral Agent may reasonable request, (D)
subject to clauses (ii) and (iii) below, to the extent required under the terms
of this Agreement, within ninety (90) days after such formation, acquisition or
change in status, one or more Mortgages creating on
 
- 80 -

--------------------------------------------------------------------------------

the fee-owned real property of such Subsidiary a perfected, first priority Lien
(in terms of priority, subject only to Permitted Specified Liens) on such real
property and such other Real Property Deliverables as may be required by the
Collateral Agent with respect to each such real property and (E) such other
agreements, instruments, approvals or other documents reasonably requested by
the Collateral Agent in order to create, perfect, establish the first priority
of or otherwise protect any Lien purported to be covered by any such Security
Document or otherwise to effect the intent that such Subsidiary (including, for
the avoidance of doubt, any Foreign Subsidiary) shall become bound by all of the
terms, covenants and agreements contained in the Loan Documents and (subject to
clauses (ii) and (iii) below) that all property and assets (including leasehold
or other interest in real property) of such Subsidiary shall become Collateral
for the Obligations;
 
(ii)         each Guarantor that is a Foreign Subsidiary that has not granted a
security interest over its property and assets in favor of the Collateral Agent
to execute and deliver to the Collateral Agent, (A) as promptly as practicable
and in any event within 30 days after the date on which the jurisdiction under
the laws of which such Guarantor is organized becomes a Material Jurisdiction
(each, an “Other Joinder Date”) (unless a later date is otherwise agreed to by
the Collateral Agent), (1) a Foreign Security Agreement (or a supplement to the
applicable existing Foreign Security Agreement, if any), in each case, governed
by the laws of the applicable Guarantor’s jurisdiction of organization, in form
and substance reasonably satisfactory to the Collateral Agent and the Borrower,
and duly perfected in accordance with applicable Requirements of Law and (2)
such opinions of counsel in the relevant jurisdiction as the Collateral Agent
may reasonable request, (B) to the extent required under the terms of this
Agreement, within ninety (90) days after the applicable Other Joinder Date
(unless a later date is otherwise agreed to by the Collateral Agent), one or
more Mortgages creating on the fee-owned real property of such Guarantor a
perfected, first priority Lien (in terms of priority, subject only to Permitted
Specified Liens) on such real property and such other Real Property Deliverables
as may be required by the Collateral Agent with respect to each such real
property and (C) such other agreements, instruments, approvals or other
documents requested by the Collateral Agent in its reasonable discretion in
order to create, perfect, establish the first priority of or otherwise protect
any Lien purported to be covered by any such Security Document or otherwise to
effect the intent that all property and assets (including leasehold or other
interest in real property) of such Guarantor shall become Collateral for the
Obligations;
 
(iii)       each Loan Party that is the owner of the Equity Interests of any
such Subsidiary set forth in clauses (i), (ii) or (iii) to execute and deliver
as promptly as practicable and in any event within 10 Business Days after the
formation or acquisition of such Subsidiary (x) in the case of any such
Subsidiary that is a Domestic Subsidiary, a Pledge Amendment (as defined in the
Security Agreement) and (y) in the case of any such Subsidiary that is a Foreign
Subsidiary, a Foreign Pledge Agreement (or a supplement to an existing Foreign
Pledge Agreement, if any) governed by the laws of the applicable Foreign
Subsidiary’s jurisdiction of organization, in each case together with (A)
certificates evidencing all of the Equity Interests of such Subsidiary required
to be pledged under the terms of the applicable Security Document, (B) to the
extent required by the terms of the applicable Security Document, undated stock
powers or other appropriate instruments of assignment for such Equity Interests
executed in blank with signature guaranteed, (C) such opinions of counsel as the
Collateral Agent may reasonably request and (D) such other agreements,
instruments, approvals or other documents requested by the Collateral Agent; and
 
- 81 -

--------------------------------------------------------------------------------

(iv)        South Power to execute and deliver to the Collateral Agent as
promptly as practicable and in any event within 90 days (except as provided in
clause (C) and the proviso below and unless a later date is otherwise agreed to
by the Collateral Agent) after the discharge in full of the Jamaica Bonds (or
any Permitted Refinancing Indebtedness in respect thereof permitted under
Section 7.02(g)(i)(D)), (A) a Joinder Agreement, pursuant to which South Power
shall be made a party to this Agreement as a Guarantor, (B) (1) a supplement to
the Security Agreement (if applicable) or a Foreign Security Agreement (or a
supplement to the applicable existing Foreign Security Agreement, if any), in
each case, governed by the laws of the applicable jurisdiction of organization
of South Power, in form and substance substantially similar to any Foreign
Security Agreement created pursuant to the provisions hereof by a Foreign
Subsidiary in the same jurisdiction or otherwise reasonably satisfactory to the
Collateral Agent and the Borrower, and duly perfected in accordance with
applicable Requirements of Law and (2) such opinions of counsel in the relevant
jurisdiction as the Collateral Agent may reasonable request, (C) to the extent
required under the terms of this Agreement, within 150 days after such
discharge, one or more Mortgages creating on the fee-owned real property of
South Power a perfected, first priority Lien (in terms of priority, subject only
to Permitted Specified Liens) on such real property and such other Real Property
Deliverables as may be required by the Collateral Agent with respect to each
such real property and (D) such other agreements, instruments, approvals or
other documents  requested by the Collateral Agent in its reasonable discretion
in order to create, perfect, establish the first priority of or otherwise
protect any Lien purported to be covered by any such Security Document or
otherwise to effect the intent that South Power shall become bound by all of the
terms, covenants and agreements contained in the Loan Documents and that all
property and assets (including leasehold or other interest in real property) of
South Power shall become Collateral for the Obligations; provided that, with
respect to direct agreements with JPS and Jamalco, respectively, the Collateral
Agent may only request that South Power use its commercially reasonable efforts
to obtain such agreements promptly.
 
(c)          Compliance with Laws; Payment of Taxes.
 
(i)          Comply, and cause each of its Subsidiaries to comply with all
Requirements of Law (including, without limitation, all Environmental Laws),
judgments and awards (including any settlement of any claim that, if breached,
could give rise to any of the foregoing), except to the extent the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
 
(ii)        Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all taxes,
assessments and other governmental charges imposed upon any Loan Party or any of
its Subsidiaries or any property of any Loan Party or any of its Subsidiaries,
except to the extent (x) contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP or (y) unpaid taxes, assessments and
other governmental charges in an aggregate amount not exceed $25,000,000.
 
(d)        Preservation of Existence, Etc.  Except as otherwise expressly
permitted by this Agreement, maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, its existence, rights and privileges
(except as otherwise permitted by
 
- 82 -

--------------------------------------------------------------------------------

Section 7.02(c)), and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except to the
extent that the failure to be so qualified would not reasonably be expected to
have a Material Adverse Effect.
 
(e)        Keeping of Records and Books of Account.  Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.
 
(f)         Inspection Rights.  (i) Permit, and cause each of its Subsidiaries
to permit, the agents and representatives of any Agent (acting at the written
direction of the Collateral Agent or the Required Lenders) at any time and from
time to time during normal business hours, at the expense of the Borrower, to
examine and make copies of and abstracts from its records and books of account,
to visit and inspect its properties, to verify materials, leases, notes,
accounts receivable, deposit accounts and its other assets, to conduct audits,
physical counts, valuations, appraisals or non-intrusive examinations and to
discuss its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives and (ii) at the request of the Collateral Agent and at
Borrower’s expense, conduct and provide to the Collateral Agent (x) a Phase I
Environmental Site Assessment of the applicable Mortgaged Property using a
consultant reasonably acceptable to the Collateral Agent (the “Phase I Report”)
and (y) to the extent such Phase I Report concludes that a Phase II
Environmental Site Assessment is reasonably necessary to mitigate or address an
impact or threat to the environment or human health and safety posed by any
environmental condition identified in the Phase I Report, or recommends a Phase
II Environmental Site Assessment to investigate a “Recognized Environmental
Condition” identified in the Phase I Report, a reasonably-scoped Phase II
Environmental Site Assessment; provided, however, that, excluding any such
visits and inspections during the continuation of an Event of Default, the
Agents shall not exercise the rights under this Section 7.01(f) more often than
one time during any calendar year, provided that the Agents may exercise such
rights under this Section 7.01(f) following the receipt of a notice pursuant to
Section 7.01(j).  In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this Section 7.01(f).
 
(g)         Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear and casualty excepted, and comply,
and cause each of its Subsidiaries to comply, at all times with the provisions
of all leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder, except
to the extent the failure to so maintain and preserve or so comply would not
reasonably be expected to have a Material Adverse Effect.
 
(h)          Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or
 
- 83 -

--------------------------------------------------------------------------------

associations (including, without limitation, comprehensive general liability,
hazard, rent, worker’s compensation and employers’ liability insurance ) with
respect to its properties (including all real properties leased or owned by it)
and business, in such amounts and covering such risks as is required by any
Governmental Authority having jurisdiction with respect thereto or as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and in any event in amount, adequacy and scope
reasonably satisfactory to the Collateral Agent (it being understood and agreed
that the amount, adequacy and scope of insurance coverage that exists on the
Effective Date is satisfactory to the Collateral Agent).  All policies covering
the Collateral are to be made payable to the Collateral Agent for the benefit of
the Agents and the Lenders, as its interests may appear, in case of loss, under
a standard non‑contributory “lender” or “secured party” clause and are to
contain such other provisions as the Collateral Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies.  All certificates of insurance are to be delivered to
the Collateral Agent, with the loss payable and additional insured endorsement
in favor of the Collateral Agent and such other Persons as the Collateral Agent
may designate from time to time, and shall provide for not less than 30 days’
(10 days’ in the case of non-payment) prior written notice to the Collateral
Agent of the exercise of any right of cancellation.  If any Loan Party or any of
its Subsidiaries fails to maintain such insurance, the Collateral Agent may
arrange for such insurance, but at the Borrower’s expense and without any
responsibility on the Collateral Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.  Upon the occurrence and during the continuance of an
Event of Default, upon the written direction of the Collateral Agent or the
Required Lenders, the Collateral Agent shall have the sole right, in the name of
the Lenders, any Loan Party and its Subsidiaries, to file claims under any
insurance policies, to receive, receipt and give acquittance for any payments
that may be payable thereunder, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect the collection, compromise or settlement of any claims under
any such insurance policies.
 
(i)          Obtaining of Permits, Etc.  Obtain, maintain and preserve, and
cause each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that are necessary or useful in the
proper conduct of its business, in each case, except to the extent the failure
to obtain, maintain, preserve or take such action would not reasonably be
expected to have a Material Adverse Effect.
 
(j)          Environmental.  (i) Keep any property either owned or operated by
it or any of its Subsidiaries free of any Environmental Liens; (ii) comply, and
cause each of its Subsidiaries to comply, and use commercially reasonable
efforts to cause all tenants and subtenants of it or its Subsidiaries to comply,
with all Environmental Laws and provide to the Collateral Agent any
documentation of such compliance which the Collateral Agent may reasonably
request; (iii) obtain and comply with and maintain, and use commercially
reasonable efforts to cause all tenants and subtenants of it or its Subsidiaries
to obtain and comply with and maintain, any all material Environmental Permits;
(iv) provide the Agents written notice within 20 days of becoming aware of any
Release of a Hazardous Material in excess of any reportable quantity from or
onto property at any time owned or operated by it or any of its Subsidiaries and
take any Remedial Actions required to abate said Release; and (v) provide the
Agents with written notice within 20 days of the receipt of any of the
following:  (A) notice that an Environmental Lien
 
- 84 -

--------------------------------------------------------------------------------

has been filed against any property of any Loan Party or any of its
Subsidiaries; (B) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Loan Party or any of its
Subsidiaries; and (C) notice of a violation, citation or other administrative
order which, in the case of item (i), (ii), (iii) or (iv) of this paragraph,
would reasonably be expected to have a Material Adverse Effect.
 
(k)          Fiscal Year.  Cause the Fiscal Year of the Borrower and its
Subsidiaries to end on the last calendar day of each calendar year.
 
(l)          Gas Contracts.  Comply with all of the material terms and
provisions of each Gas Contract, maintain each such Gas Contract in full force
and effect and enforce, to the extent commercially reasonable, each such Gas
Contract in accordance with its terms.
 
(m)       Real Property Collateral. On or before a date which is 90 days
following the Closing Date (unless a later date is otherwise agreed to by the
Collateral Agent and subject to Schedule 7.01(r) with respect to Closing Date
Mortgaged Properties located outside the United States), the Real Property
Deliverables shall have been provided with respect to each of the Closing Date
Mortgaged Properties, except, with respect to the Miami Property, the Collateral
Agent shall receive the Miami Mortgage Assignment on the Closing Date together
with an amendment and restatement of such assigned mortgage.
 
(n)        After Acquired Real Property.  Upon the acquisition by it or any of
its Subsidiaries after the date hereof of any interest in any real property
(wherever located) (each such interest being a “New Mortgaged Property”) with a
Current Value (as defined below) in excess of $2,500,000, so notify, as promptly
as practicable, the Collateral Agent, setting forth with specificity a
description of the interest acquired, the location of the real property, any
structures or improvements thereon and either an appraisal or such Loan Party’s
good-faith estimate of the current value of such real property (for purposes of
this Section, the “Current Value”).  The Collateral Agent shall notify such Loan
Party whether it intends to require a Mortgage (and any other Real Property
Deliverables) with respect to such New Mortgaged Property.  Upon receipt of such
notice requesting a Mortgage (and any other Real Property Deliverables), the
Person that has acquired such New Mortgaged Property shall promptly furnish no
more than 90 days after (i) the acquisition or (ii) in the case of New Mortgaged
Property located in Nicaragua, the date of registration of such New Mortgaged
Property in favor of such Loan Party (in each case unless a later date is
otherwise agreed to by the Collateral Agent) the same to the Collateral Agent. 
The Borrower shall pay all reasonable and documented out-of-pocket fees and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, mortgage recording and similar taxes, and all title insurance charges
and premiums, in connection with each Loan Party’s obligations under this
Section 7.01(n).
 
(o)         Anti-Bribery and Anti-Corruption Laws; Anti-Money Laundering and
Anti-Terrorism Laws.  Maintain, and cause each of its Subsidiaries to maintain,
policies and procedures that are reasonably designed to ensure compliance by the
Loan Parties, their respective Subsidiaries and their respective directors,
officers, employees and agents with the Anti-Corruption Laws and the Anti-Money
Laundering and Anti-Terrorism Laws.


- 85 -

--------------------------------------------------------------------------------

(p)         Lender Meetings.  Upon the request of the Required Lenders (which
request, so long as no Event of Default shall have occurred and be continuing,
shall not be made more than once during each Fiscal Year), participate in (i) a
conference call or (ii) a meeting with the Agents and the Lenders at the
Borrower’s corporate offices (or at such other location as may be agreed to by
the Borrower and the Required Lenders), in each case, at such time as may be
agreed to by the Borrower and the Administrative Agent.
 
(q)        Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens (subject to Permitted Liens) any of the Collateral or any other
property of any Loan Party and its Subsidiaries that is required, pursuant to
the terms of any Security Document, to become Collateral, (iii) to establish and
maintain the validity and effectiveness of any of the Loan Documents and the
validity, perfection and priority of the Liens intended to be created thereby,
and (iv) to better assure, convey, grant, assign, transfer and confirm unto each
Secured Party the rights now or hereafter intended to be granted to it under
this Agreement or any other Loan Document.  In furtherance of, and to the extent
necessary to accomplish, the foregoing, to the maximum extent permitted by
applicable law, each Loan Party (i) authorizes each Agent, upon the occurrence
and during the continuance of an Event of Default, to execute any such
agreements, instruments or other documents in such Loan Party’s name and to file
such agreements, instruments or other documents in any appropriate filing
office, (ii) authorizes (but without any obligation to do so) each Agent to file
any financing statement required hereunder or under any other Loan Document, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.
 
(r)         Post-Closing Matters.  As promptly as practicable, take all
necessary actions to satisfy the items described on Schedule 7.01(r) within the
applicable period of time specified in such Schedule (unless a later date is
otherwise agreed to by the Collateral Agent).
 
(s)          [Reserved].
 
(t)        Control Agreements.  Deliver to the Collateral Agent no later than 60
days after the Closing Date (unless a later date is otherwise agreed to by the
Collateral Agent) each Control Agreement that, in the reasonable judgment of the
Collateral Agent, are required for the Loan Parties to comply with the Loan
Documents, each duly executed by, in addition to the applicable Loan Party, the
applicable financial institution.
 
(u)          Specified Jamaica Assets.
 
(i)         As soon as practicable and in no event later than March 31, 2020,
South Power shall transfer and assign assets described on Schedule 7.01(u) (the
“Specified Jamaica Assets”) to the Borrower or another Loan Party, such
Specified Jamaica Assets to be free and clear of any liens or security interests
granted in favor of the Jamaica Bonds.
 
- 86 -

--------------------------------------------------------------------------------

(ii)         South Power shall distribute to the Loan Parties, (a) no later than
the commercial operations date in respect of the CHP plant located in Clarendon,
Jamaica (the “Clarendon Plant”), cash in an amount not less than $20,000,000,
(b) to the extent the distribution in subclause (a) is less than $40,000,000, no
later than the date that is 180 days after the commercial operations date in
respect of the Clarendon Plant, any proceeds from the issuance of the Tranche 1B
Bonds (as defined in the Jamaica Indenture) remaining on the date of such
distribution, and (c) to the extent the distributions in subclauses (a) and (b)
in the aggregate are less than $40,000,000, thereafter on at least a quarterly
basis, cash generated from the operations of the Clarendon Plant less amounts
used in such quarter for debt service, operations and capital expenditures until
the aggregate amount distributed by South Power to the Loan Parties following
the Effective Date is $40,000,000; provided that the distributions made by South
Power to the Loan Parties pursuant to this Section 7.01(u)(ii) shall aggregate
to at least $40,000,000 on or prior to the second anniversary of the Closing
Date.
 
(v)          Loss Payee and Additional Insured Endorsements.  Deliver to the
Collateral Agent (to the extent not delivered on the Closing Date) no later than
60 days after the Closing Date (unless a later date is otherwise agreed to by
the Collateral Agent) each long form insurance endorsement referenced under
Section 5.02(d)(xvi).
 
(w)      Casualty and Condemnation. The Borrower will furnish to the Agents and
the Lenders prompt written notice of any casualty or other insured damage to any
material portion of any Collateral or the commencement of any action or
proceeding for the taking of any Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.
 
(x)        Supply Contracts.  For any Material Project, no later than the
applicable Remeasurement Date in respect of such Material Project, the Loan
Parties shall enter into, or have in effect at such time, supply contracts that
(i) cover natural gas or liquefied natural gas representing not less than 80% of
the Committed Volumes for such Material Project, (ii) have at least the Minimum
Term in respect of such Material Project and (iii) reflect pricing based on the
same index (e.g., Henry Hub), if applicable, that is used in the underlying gas
purchase agreements in respect of such Material Project.
 
(y)          Post-Closing Syndication Assistance.  The Borrower will provide the
cooperation with syndication and the information and materials contemplated by
the fourth through sixth paragraphs of the Engagement Letter.
 
Section 7.02        Negative Covenants.  So long as any principal of or interest
on any Term Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party shall not:
 
(a)         Liens, Etc.  Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon
or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
Requirement of Law of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor; or sign or suffer
to exist any


- 87 -

--------------------------------------------------------------------------------

security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof) other than, as to all of the
above, Permitted Liens.
 
(b)         Indebtedness.  Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
 
(c)          Fundamental Changes; Dispositions.
 
(i)         Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate
with any Person, including by means of a “plan of division” under the Delaware
Limited Liability Company Act or any comparable transaction under any similar
law, or permit any of its Subsidiaries to do (or agree to do) any of the
foregoing; provided, however, that (w) any wholly-owned Subsidiary of any Loan
Party may be merged into such Loan Party or another wholly-owned Subsidiary of
such Loan Party, or may consolidate or amalgamate with such Loan Party or
another wholly-owned Subsidiary of such Loan Party, and any Person may merge
into or consolidate or amalgamate with any Subsidiary in a transaction in which,
after giving effect to such transaction, the surviving entity is a Subsidiary,
so long as (A) no other provision of this Agreement would be violated thereby,
(B) such Loan Party gives the Agents at least 10 days’ prior written notice of
such merger, consolidation or amalgamation accompanied by true, correct and
complete copies of all material agreements, documents and instruments relating
to such merger, consolidation or amalgamation, including, without limitation,
the certificate or certificates of merger or amalgamation to be filed with each
appropriate Secretary of State (with a copy as filed as promptly as practicable
after such filing), (C) no Default or Event of Default shall have occurred and
be continuing either before or after giving effect to such transaction, (D) the
Lenders’ rights in any Collateral, including, without limitation, the existence,
perfection and priority of any Lien thereon, are not adversely affected in any
material respect by such merger, consolidation or amalgamation, (E) the
surviving Subsidiary, if any, if not already a Loan Party, is joined as a Loan
Party hereunder pursuant to a Joinder Agreement and becomes a party to a
Security Agreement and the Equity Interests of such Subsidiary become the
subject of a Security Agreement, in each case, which is in full force and effect
not later than the date that is 30 days after giving effect to such merger,
consolidation or amalgamation (unless a later date is otherwise agreed to by the
Collateral Agent) and (F) if the Borrower is a party to such transaction, the
Borrower shall be the surviving entity, (x) any Subsidiary that is not a Loan
Party may merge into or consolidate or amalgamate with another Subsidiary that
is not a Loan Party or, if the surviving entity is or becomes a Loan Party, with
a Subsidiary that is a Loan Party, (y) any Subsidiary (other than the Borrower)
may wind-up, liquidate or dissolve if the Borrower determines in good faith that
such winding-up, liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Secured Parties, and (z)
any Subsidiary of the Borrower may discontinue its existence in or migrate from
its jurisdiction of incorporation or organization and continue its existence or
migrate in or to another jurisdiction, in each case with respect to any Loan
Party, with the prior written consent of the Administrative Agent (not to be
unreasonably withheld or delayed) so long as (A) the laws of the jurisdiction to
which the Subsidiary has continued or migrated provides that the property of
such Subsidiary prior to such continuance or migration continues to be its
property after giving effect to such continuance or migration and the
obligations of such Subsidiary under this Agreement and the other Loan Documents
to which such Subsidiary is a


- 88 -

--------------------------------------------------------------------------------

party (including its Guaranteed Obligations) prior to such continuance or
migration continues to be its obligations after giving effect to such
continuance or migration and (B) any and all Liens on Collateral granted by such
Subsidiary or attaching to the Equity Interests of such Subsidiary to secure any
of the Obligations are not impaired in any material respect by such continuance
or migration, and the Administrative Agent shall have received, at its request,
a legal opinion, in form and substance reasonably acceptable to it, to such
effect; and
 
(ii)        Make any Disposition, whether in one transaction or a series of
related transactions, of all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or permit any of its Subsidiaries to do any of the foregoing; provided, however,
that any Loan Party and its Subsidiaries may make Permitted Dispositions.
 
(d)          Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any change in the nature of its business as described in
Schedule 6.01(l) or business activities incidental or related thereto.
 
(e)        Loans, Advances, Investments, Etc.  Make or commit or agree to make,
or permit any of its Subsidiaries make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.
 
(f)        Sale and Leaseback Transactions.  Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction except to the
extent the Net Cash Proceeds thereof are paid to the Administrative Agent for
the benefit of the Agents and the Lenders pursuant to the terms of Section
2.05(c)(ii).
 
(g)         South Power.  Permit South Power to (i) incur any Indebtedness,
other than (A) the Tranche 1B Bonds (as defined in the Jamaica Indenture) in an
aggregate principal amount not to exceed $63,000,000, (B) a letter of credit
pursuant to the Jamalco Power Purchase Agreement in an aggregate face amount not
to exceed $10,000,000, (C) Indebtedness of the type described in clause (e),
(f), (g), (h), (i), (j), (k) or (l) of “Permitted Indebtedness” and (D) any
Permitted Refinancing Indebtedness in respect of Tranche 1A and Tranche 1B Bonds
issued under the Jamaica Indenture and (ii) make, or permit any of its
Subsidiaries to make, any change in the nature of its business as described in
Schedule 7.02(g) or business activities incidental or related thereto.
 
(h)          Restricted Payments. Make or permit any of its Subsidiaries to make
any Restricted Payment other than (a) Permitted Restricted Payments and (b)
Permitted Tax Distributions.
 
(i)          Federal Reserve Regulations.  Permit any Term Loan or the proceeds
of any Term Loan under this Agreement to be used for any purpose that would
cause such Term Loan to be a margin loan under and in a manner that violates the
provisions of Regulation T, U or X of the Board.
 
(j)          Transactions with Affiliates.  Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or


- 89 -

--------------------------------------------------------------------------------

exchange of property or assets of any kind or the rendering of services of any
kind) with any Affiliate (including any entity set forth in clause (y) of the
last sentence of the definition of “Subsidiary”), except (i) transactions
consummated in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof if they involve one
or more payments by a Loan Party or any of its Subsidiaries in excess of
$1,000,000 for any single transaction or series of related transactions, (ii)
transactions by a Loan Party with another Loan Party not involving any other
Affiliate, (iii) transactions permitted by Section 7.02(e) and Section 7.02(h),
(iv) sales of Qualified Equity Interests of a Loan Party to Affiliates of any
Loan Party not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith under agreements
to which such Loan Party or such Subsidiary is a party as of the date hereof and
any similar agreements which it may enter into thereafter; provided, however,
that the existence of or the performance by any Loan Party or any of their
respective Subsidiaries of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the date
hereof shall only be permitted by this clause (iv) to the extent that the terms
of any such amendment or new agreement are not otherwise materially
disadvantageous to the Lenders when taken as a whole, (v) reasonable and
customary director and officer compensation (including bonuses and stock option
programs), benefits and indemnification arrangements, in each case approved by
the Board of Directors (or a committee thereof) of such Loan Party or such
Subsidiary, (vi) NFE, NFE Sub and Holdings shall be permitted to perform their
respective obligations under their respective limited liability company or
similar agreements, (vii) the South Power Gas Sales Agreement, under which
agreement, for the avoidance of doubt, South Power and any applicable Loan
Parties may perform in accordance with its terms as in effect on the date hereof
and (viii) transactions set forth on Schedule 7.02(j).
 
(k)        Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:
 
(A)         this Agreement and the other Loan Documents and the definitive
documentation for any Refinancing Facility;
 
(B)        any agreement in effect on the date of this Agreement and described
on Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable in any material
respect to the Agents and the Lenders than the encumbrance or restriction under
or pursuant to the agreement so extended, replaced or continued;
 
- 90 -

--------------------------------------------------------------------------------

(C)        any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);
 
(D)       in the case of clause (iv), (1) customary restrictions on the
subletting, assignment or transfer of any specified property or asset set forth
in a lease, license, asset sale agreement or similar contract for the conveyance
of such property or asset and (2) instrument or other document evidencing a
Permitted Lien (or the Indebtedness secured thereby) from restricting on
customary terms the transfer of any property or assets subject thereto;
 
(E)         customary restrictions on dispositions of real property interests in
reciprocal easement agreements;
 
(F)         customary restrictions in agreements for the sale of assets on the
transfer or encumbrance of such assets during an interim period prior to the
closing of the sale of such assets;
 
(G)         customary restrictions in contracts that prohibit the assignment of
such contract; or
 
(H)         customary restrictions set forth in the Governing Documents of any
Subsidiary that is not a wholly-owned Subsidiary.
 
(l)         Limitations on Negative Pledges.  Enter into, incur or permit to
exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien (other than Permitted Liens) upon any of its property or
revenues in favor of the Secured Parties to secure the Obligations under the
Loan Documents, whether now owned or hereafter acquired, or that requires the
grant of any security for an obligation if security is granted for another
obligation, except the following:  (i) this Agreement and the other Loan
Documents or in the definitive documentation for any Refinancing Facility, (ii)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 7.02(b) of this Agreement if such restrictions
or conditions apply only to the property or assets securing such Indebtedness,
(iii) any customary restrictions and conditions contained in agreements relating
to the sale or other disposition of assets or of a Subsidiary pending such sale
or other disposition; provided that such restrictions and conditions apply only
to the assets or Subsidiary to be sold or disposed of and such sale or
disposition is permitted hereunder, (iv) customary provisions in leases
restricting the assignment or sublet thereof, (v) customary restrictions in
contracts that prohibit the assignment of such contracts and (vi) customary
restrictions set forth in the Governing Documents of any Subsidiary that is not
a wholly-owned Subsidiary.
 
(m)         Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.
 
(i)          Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or


- 91 -

--------------------------------------------------------------------------------

its Subsidiaries’ Indebtedness or of any instrument or agreement (including,
without limitation, any purchase agreement, indenture, loan agreement or
security agreement) relating to any such Indebtedness if such amendment,
modification or change would shorten the final maturity or average life to
maturity of, or require any payment to be made earlier than the date originally
scheduled on, such Indebtedness, would increase the interest rate applicable to
such Indebtedness, would add any covenant or event of default, would change the
subordination provision, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders or the issuer of such Indebtedness in any respect,
 
(ii)          except for the Obligations or for any Indebtedness owing by a
Subsidiary of a Loan Party to a Loan Party,
 
(A)       make any mandatory, voluntary or optional payment (including, without
limitation, any payment of interest in cash that, at the option of the issuer,
may be paid in cash or in kind), prepayment, redemption, defeasance, sinking
fund payment or other acquisition for value of any of its or its Subsidiaries’
Subordinated Indebtedness (including, without limitation, by way of depositing
money or securities with the trustee therefor before the date required for the
purpose of paying any portion of such Subordinated Indebtedness when due),
 
(B)         refund, refinance, replace or exchange any other Subordinated
Indebtedness for any such Indebtedness (other than with respect to Permitted
Refinancing Indebtedness);
 
(iii)        amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders’ agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) that either individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect;
provided that no such amendment, modification or change or new agreement or
arrangement shall provide for any plan of division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any similar statute or provision
under applicable law); or
 
(iv)       agree to any amendment, modification or other change to or waiver of
any of its rights under any Material Contract if such amendment, modification,
change or waiver would be adverse in any material respect to any Loan Party or
any of its Subsidiaries or the Agents and the Lenders (it being acknowledged
that ordinary course changes in delivery dates and/or locations under trade
confirmations, are not adverse in any material respect to any Loan Party or any
of its Subsidiaries or the Agents or the Lenders) and similar matters.
 
(n)         Investment Company Act of 1940.  Engage in any business, enter into
any transaction, use any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to be required to register under the registration requirements of
the Investment Company Act of 1940, as amended, by virtue of being an
“investment company” or a company “controlled” by an “investment company” not
entitled to an exemption within the meaning of such Act.
 
- 92 -

--------------------------------------------------------------------------------

(o)        ERISA.  (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.
 
(p)        Environmental.  Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except in compliance with Environmental
Laws (other than any noncompliance that would not reasonably be expected to be
material to the Loan Parties).
 
(q)          [Reserved].
 
(r)          Anti-Money Laundering and Anti-Terrorism Laws.
 
(i)           None of the Loan Parties, nor any of their Subsidiaries shall:
 
(A)         conduct any business or engage in any transaction or dealing with or
for the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;
 
(B)         deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
Sanctions Programs;
 
(C)          use any of the proceeds of the Term Loans or the transactions
contemplated by this Agreement to finance, promote or otherwise support in any
manner any illegal activity, including, without limitation, any violation of the
Anti-Money Laundering and Anti-Terrorism Laws or any specified unlawful activity
as that term is defined in the Money Laundering Control Act of 1986, 18 U.S.C.
§§ 1956 and 1957; or
 
(D)        violate, attempt to violate, or engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, any of the Anti-Money Laundering and Anti-Terrorism Laws in any
material respects.
 
(ii)         None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties, nor any officer, director or principal shareholder or owner of any of
the Loan Parties, nor, to the knowledge of any Loan Party, any of the Loan
Parties’ respective agents acting or benefiting in any capacity in connection
with the Term Loans or other transactions hereunder, shall be or shall become a
Blocked Person.
 
- 93 -

--------------------------------------------------------------------------------

(s)          Anti-Bribery and Anti-Corruption Laws.  None of the Loan Parties
shall:
 
(i)         offer, promise, pay, give, or authorize the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any Foreign Official for the purpose of: (1) influencing any act or
decision of such Foreign Official in his, her, or its official capacity; (2)
inducing such Foreign Official to do, or omit to do, an act in violation of the
lawful duty of such Foreign Official, or (3) securing any improper advantage, in
order to obtain or retain business for, or with, or to direct business to, any
Person; or
 
(ii)          act or attempt to act in any manner which would subject any of the
Loan Parties to liability under any Anti-Corruption Law.
 
(t)          Divisions.  Notwithstanding anything herein or any other Loan
Document to the contrary, no Loan Party that is a limited liability company may
divide itself into two or more limited liability companies (pursuant to a “plan
of division” as contemplated under the Delaware Limited Liability Company Act or
otherwise) without the prior written consent of the Required Lenders, and in the
event that any Loan Party that is a limited liability company divides itself
into two or more limited liability companies (with or without the prior consent
of the Required Lenders as required above), any limited liability companies
formed as a result of such division shall be required to comply with the
obligations set forth in Section 7.01(b) and the other further assurances
obligations set forth in the Loan Documents and become a Borrower or Guarantor
(as required by the Required Lenders) under this Agreement and the other Loan
Documents.
 
(u)          Limitation on Activities of Holdcos.   None of the Holdcos shall:
 
(i)          conduct, transact or otherwise engage in any material business or
operations other than those incidental to (a) (1) in the case of NFE, its
ownership of Equity Interests in NFE Sub, (2) in the case of NFE Sub, its
ownership of Equity Interests in Holdings and (3) in the case of Holdings, its
ownership of Equity Interests in the Borrower, (b) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (c) the filing of tax returns and payment of taxes, (d) the
preparation of reports to Governmental Authorities and its shareholders or
partners, and (e) the opening and maintenance of bank accounts and the deposit
of cash and cash equivalents therein;
 
(ii)        incur, create, assume or suffer to exist any Indebtedness, Liens or
financial obligations other than in connection with the activities described in
clause (i), except (x) nonconsensual obligations imposed by operation of law,
(y) pursuant to the Loan Documents to which it is a party and (z) in the case of
NFE, obligations with respect to its Equity Interests; or
 
(iii)        own, lease, manage or otherwise operate any properties or assets
(including cash and cash equivalents) other than the ownership of the applicable
Equity Interests set forth in subclause (i)(a) and in connection with the
activities described in clause (i).


- 94 -

--------------------------------------------------------------------------------

Section 7.03      Financial Covenant.  Commencing with respect to the Fiscal
Quarter ending March 31, 2021, permit the Debt Service Coverage Ratio of NFE and
its Subsidiaries for any Fiscal Quarter to be less than 1.10:1.00.
 
ARTICLE VIII
 
[Reserved]
 
ARTICLE IX
 
EVENTS OF DEFAULT
 
Section 9.01         Events of Default.  Each of the following events shall
constitute an event of default (each, an “Event of Default”):
 
(a)         the Borrower shall fail to pay, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), (i) any
interest on any Term Loan, any Collateral Agent Advance or any fee, indemnity or
other amount payable under this Agreement (other than any portion thereof
constituting principal of the Term Loans) or any other Loan Document, and such
failure continues for a period of three Business Days or (ii) all or any portion
of the principal of the Term Loans;
 
(b)        any representation or warranty made by or on behalf of any Loan Party
or by any officer of the foregoing under or in connection with any Loan Document
or under or in connection with any certificate delivered to any Secured Party
pursuant to any Loan Document shall have been incorrect in any material respect
(or in any respect if such representation or warranty is qualified or modified
as to materiality or “Material Adverse Effect” in the text thereof) when made or
deemed made; provided that any supplement to or modification of Schedule 6.01(e)
(as permitted under Section 6.01(e)) or Schedule 6.01(u) (as permitted under
Section 6.01(u)), or to Schedule III, IV, V or XI to the Security Agreement (as
permitted under the corresponding defined term or section of the Security
Agreement), or to Schedule VI or Schedule VII to the Perfection Certificate (as
permitted under the corresponding section of the Perfection Certificate), shall
automatically cure any Default or Event of Default arising solely as a result of
the information in such Schedule, as delivered on the Effective Date, being
incorrect in any material respect (but not, for the avoidance of doubt, arising
as a result of the information in such Schedule, as so supplemented or modified,
being incorrect in any material respect);
 
(c)         any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 7.01(a), Section 7.01(d) (with respect to the
Borrower), Section 7.01(k), Section 7.01(m), Section 7.01(t), Section 7.01(v),
Section 7.01(x), Section 7.02 or (for two consecutive Fiscal Quarters) Section
7.03;
 
(d)         any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
9.01, such failure, if capable of being remedied, shall remain unremedied for 15
days after the earlier of the date a senior officer


- 95 -

--------------------------------------------------------------------------------

of any Loan Party has knowledge of such failure and the date written notice of
such default shall have been given by any Agent (acting at the written direction
of the Required Lenders) to such Loan Party;
 
(e)         any Loan Party or any Subsidiary thereof shall fail to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any principal, interest or other amount payable in respect of
Indebtedness (excluding Indebtedness evidenced by this Agreement) having an
aggregate amount outstanding in excess of $25,000,000, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;
 
(f)         any Loan Party or any of its Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);
 
(g)         any proceeding shall be instituted against any Loan Party or any of
its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;
 
(h)        any material provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Loan Party intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any party
thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;
 
- 96 -

--------------------------------------------------------------------------------

(i)          any Security Agreement, any Mortgage or any other security
document, after delivery thereof pursuant hereto, shall for any reason (other
than release by the Collateral Agent pursuant to the terms hereof of thereof or
the failure of the Agents to take required actions based on accurate information
timely provided by the Loan Parties) fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien in favor of the Collateral Agent for the benefit of the
Agents and the Lenders on any Collateral purported to be covered thereby;
 
(j)           one or more judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $25,000,000 in the aggregate
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has been notified and
has not denied coverage) shall be rendered against any Loan Party or any of its
Subsidiaries and remain unsatisfied and (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment, order, award or
settlement or (ii) there shall be a period of 10 consecutive days after entry
thereof during which (A) a stay of enforcement thereof is not be in effect or
(B) the same is not vacated, discharged, stayed or bonded pending appeal;
 
(k)          [reserved];
 
(l)           [reserved];
 
(m)         [reserved];
 
(n)          [reserved];
 
(o)         any Loan Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any Loan Party or any of its ERISA
Affiliates incurs a withdrawal liability in an annual amount that would
reasonably be expected to result in a Material Adverse Effect; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Loan Party’s or any of its ERISA Affiliates’ annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount that would reasonably be expected to result in a Material
Adverse Effect;
 
(p)         any Termination Event with respect to any Employee Plan or Foreign
Plan shall have occurred, and, 30 days after notice thereof shall have been
given to any Loan Party by any Agent, (i) such Termination Event (if
correctable) shall not have been corrected, and (ii) the then current value of
such Employee Plan’s or Foreign Plan’s vested benefits, as applicable, exceeds
the then current value of assets allocable to such benefits in such Employee
Plan or Foreign Plan, as applicable, by an amount that would reasonably be
expected to result in a Material Adverse Effect (or, in the case of a
Termination Event involving liability under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of
the Internal Revenue Code, the liability is in excess of such amount);
 
(q)        (i) any of the Obligations for any reason shall cease to be “Senior
Indebtedness” or “Designated Senior Indebtedness” (or any comparable terms)
under, and as defined in the documents evidencing or governing, any subordinated
Indebtedness, (ii) any


- 97 -

--------------------------------------------------------------------------------

Indebtedness other than the Obligations shall constitute “Designated Senior
Indebtedness” (or any comparable term) under, and as defined in, the documents
evidencing or governing any subordinated Indebtedness, (iii) any holder of
subordinated Indebtedness shall fail to perform or comply with any of the
subordination provisions of the documents evidencing or governing such
subordinated Indebtedness, or (iv) the subordination provisions of the documents
evidencing or governing any subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness; or
 
(r)          a Change of Control shall have occurred;
 
then, and in any such event, the Collateral Agent shall, at the written
direction of the Required Lenders, by notice to the Borrower, (i) terminate or
reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Term Loans then
outstanding to be accelerated and due and payable, whereupon all or such portion
of the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other amounts payable under this Agreement and the
other Loan Documents shall become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Loan Party and (iii) exercise any and all of its
other rights and remedies under applicable law, hereunder and under the other
Loan Documents; provided, however, that upon the occurrence of any Event of
Default described in subsection (f) or (g) of this Section 9.01 with respect to
any Loan Party, without any notice to any Loan Party or any other Person or any
act by any Agent or any Lender, all Commitments shall automatically terminate
and all Loans then outstanding, together with all accrued and unpaid interest
thereon, all fees and all other amounts due under this Agreement and the other
Loan Documents shall be accelerated and become due and payable automatically and
immediately, without presentment, demand, protest or notice of any kind, all of
which are expressly waived by each Loan Party.
 
Section 9.02         Right to Cure.
 
(a)         Notwithstanding anything to the contrary contained in Section 9.01,
in the event that the Loan Parties fail to comply with the requirements of
Section 7.03 (if applicable) as of the last day of any applicable Fiscal
Quarter, at any time after the beginning of such Fiscal Quarter (but in any
event after the Closing Date) until the expiration of the tenth Business Day
following the date on which financial statements with respect to such Fiscal
Quarter (or the Fiscal Year ended on the last day of such Fiscal Quarter, as
applicable) are required to be delivered pursuant to Section 7.01(a)(ii) or
7.01(a)(iii), as applicable, NFE shall have the right to issue Qualified Equity
Interests for cash or otherwise receive cash contributions to the capital of NFE
as cash common equity or other Qualified Equity Interests (collectively, the
“Cure Right”), and upon receipt by NFE of the Net Cash Proceeds of such issuance
(the “Cure Amount”) pursuant to the exercise by NFE of such Cure Right, the Debt
Service Coverage Ratio, for purposes of determining compliance with the
requirements of Section 7.03, shall be recalculated giving effect to the
following pro forma adjustment:
 
(i)          Consolidated EBITDA shall be increased with respect to such
applicable Fiscal Quarter and any four Fiscal Quarter period that contains such
Fiscal Quarter solely for the purpose of measuring the Debt Service Coverage
Ratio to determine compliance


- 98 -

--------------------------------------------------------------------------------

with the requirements of Section 7.03 and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and
 
(ii)         if, after giving effect to the foregoing pro forma adjustment
(without giving effect to any repayment of any Indebtedness with any portion of
the Cure Amount or any portion of the Cure Amount on the balance sheet of NFE
and its Subsidiaries, in each case, with respect to such fiscal quarter only),
the Loan Parties shall be in compliance with the requirements of Section 7.03,
the Loan Parties shall be deemed to have satisfied the requirements of Section
7.03 as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of Section 7.03 that had occurred shall be deemed to be cured
for purposes of this Agreement;
 
provided, that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by NFE.


(b)         Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of NFE, there shall be at least two fiscal
quarters in which the Cure Right is not exercised, (ii) during the term of this
Agreement, the Cure Right shall not be exercised more than four times and (iii)
for purposes of this Section 9.02, the Cure Amount shall be no greater than the
amount required for purposes of complying with the covenant set forth in Section
7.03 and any amounts in excess thereof shall not be deemed to be a Cure Amount.
Notwithstanding anything herein to the contrary, any Cure Amount received
pursuant to any exercise of the Cure Right shall be disregarded for purposes of
determining the availability of any basket under Section 7.02. For the avoidance
of doubt, no Cure Amounts shall be applied to reduce the Indebtedness of the
Loan Parties and their Subsidiaries on a pro forma basis for purposes of
determining compliance with the covenant set forth in Section 7.03 for the
fiscal quarter in which such Cure Right was exercised (provided that to the
extent such Cure Amount was applied to prepay Indebtedness, such reduction may
be given effect in determining compliance with the covenant set forth in Section
7.03 for Fiscal Quarters after the Fiscal Quarter in which such Cure Right was
exercised) and there shall not have been a breach of any covenant under Section
7.02 solely by reason of having no longer included such Cure Amount in any
basket during the relevant period.
 
ARTICLE X
 
AGENTS
 
Section 10.01      Appointment.  Each of the Lenders (and each subsequent maker
of any Loan by its making thereof) hereby irrevocably appoints, authorizes and
empowers the Administrative Agent and the Collateral Agent to perform the duties
of each such Agent as set forth in this Agreement and the other Loan Documents. 
As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including, without limitation, enforcement or collection of the
Term Loans), the Agents shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan


- 99 -

--------------------------------------------------------------------------------

Documents), and such instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) shall be binding upon all Lenders and all makers of Term
Loans; provided, however, that the Agents shall not be required to take any
action which, in the reasonable opinion of any Agent, exposes such Agent to
liability or which is contrary to this Agreement or any other Loan Document or
applicable law.  If any Agent so requests, it shall first be indemnified to its
satisfaction from the Lenders or Required Lenders, as applicable, against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  No provision of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, or
the transactions contemplated hereby or thereby shall require any Agent to: (i)
expend or risk its own funds or provide indemnities in the performance of any of
its duties hereunder or the exercise of any of its rights or power or (ii)
otherwise incur any financial liability in the performance of its duties or the
exercise of any of its rights or powers.
 
Section 10.02     Nature of Duties; Delegation.  (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents.  The duties of the Agents shall be mechanical and
administrative in nature.  The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender. 
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein.  Each of the Lenders shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Term Loans hereunder and
shall make its own appraisal of the creditworthiness of the Loan Parties and the
value of the Collateral, and the Agents shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into their possession
before the initial Loans hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document.  If any
Agent seeks the consent or approval of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender.
 
(b)        Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Lender).  Any such Person shall benefit from this Article X to
the extent provided by the applicable Agent.  No Agent shall be responsible for
the negligence or misconduct of any such Person except to the extent that a
court of competent jurisdiction determines in a final nonappealable judgment
that the Agent did not appoint such Person with due care.
 
Section 10.03      Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them (a) at or by the direction of the Required Lenders,
or (b) under or in connection with this Agreement or the other Loan Documents,
except for their own gross negligence or willful misconduct as


- 100 -

--------------------------------------------------------------------------------

determined by a final non-appealable judgment of a court of competent
jurisdiction.  Without limiting the generality of the foregoing, the Agents (i)
may treat the payee of any Term Loan as the owner thereof until the
Administrative Agent receives written notice of the assignment or transfer
thereof, pursuant to Section 12.07 hereof, signed by such payee and in form
satisfactory to the Administrative Agent; (ii) may consult with legal counsel
(including, without limitation, counsel to any Agent or counsel to the Loan
Parties), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel or experts;
(iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to inspect the
Collateral or other property (including, without limitation, the books and
records) of any Person; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (vi) shall not be deemed to
have made any representation or warranty regarding the existence, value or
collectibility of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral. 
The Agents shall not be liable for any apportionment or distribution of payments
made in good faith pursuant to Section 4.03, and if any such apportionment or
distribution is subsequently determined to have been made in error, and the sole
recourse of any Lender to whom payment was due but not made shall be to recover
from other Lenders any payment in excess of the amount which they are determined
to be entitled.  The Agents may at any time request instructions from the
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents the Agents are permitted or
required to take or to grant, and the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).  The Agents shall not be responsible or liable for
any failure or delay in the performance of their obligations under this
Agreement or the other Loan Documents arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including, without
limitation, acts of God; earthquakes; fire; flood; terrorism; wars and other
military disturbances; sabotage; epidemics; riots; business interruptions; loss
or malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action.  In no event shall any Agent be responsible or liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether such Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.  No Agent shall be required to qualify in any


- 101 -

--------------------------------------------------------------------------------

jurisdiction in which it is not presently qualified to perform its obligations
as Agent or to enforce any rights and remedies in any foreign jurisdiction.
 
Section 10.04      Reliance.  Each Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder.  Before an Agent acts or refrains from acting,
it may require an officer’s certificate from the Borrower and/or an opinion of
counsel satisfactory to such Agent with respect to the proposed action or
inaction, such certificate and opinion to be given at the Borrower’s expense. 
No Agent shall be liable for any action it takes or omits to take in good faith
in reliance upon such certificate or opinion.  Whenever in the administration of
the Loan Documents any Agent shall deem it necessary or desirable that a matter
be proved or established before taking or suffering or omitting to take any act
under any Loan Document, such matter (unless other evidence in respect thereof
is herein specifically prescribed) may, in the absence of gross negligence or
willful misconduct on the part of such Agent, be deemed to be conclusively
proved and established by an officers’ certificate delivered to such Agent, and
such certificate, in the absence of gross negligence or willful misconduct on
the part of such Agent, shall be full warrant to that Agent for any action
taken, suffered or omitted to be taken by it under the Loan Documents upon the
faith thereof.
 
Section 10.05      Indemnification.  To the extent that any Agent is not
reimbursed and indemnified by any Loan Party, and whether or not such Agent has
made demand on any Loan Party for the same, the Lenders will, within five days
of written demand by such Agent (and, with respect to any EEA Financial
Institution, such amounts shall be deemed due and payable no later than six days
after demand therefor), reimburse such Agent for and indemnify such Agent, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses (including, without
limitation, client charges and reasonable and documented out-of-pocket expenses
of counsel or any other advisor to such Agent), advances or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against such Agent, in any way relating to or arising out of this Agreement or
any of the other Loan Documents or any action taken or omitted by such Agent,
under this Agreement or any of the other Loan Documents, in proportion to each
Lender’s Pro Rata Share, including, without limitation, advances and
disbursements made pursuant to Section 10.08; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements for which there has been a final non-appealable judicial
determination that such liability resulted from such Agent’s gross negligence or
willful misconduct.  The obligations of the Lenders under this Section 10.05
shall survive the payment in full of the Term Loans, the resignation or removal
of any Agent, the termination of this Agreement and the exercise of Write-Down
and Conversion Powers by an EEA Resolution Authority with respect to any Lender
that is an EEA Financial Institution.
 
Section 10.06      Agents Individually.  With respect to its Pro Rata Share of
the Term Loan Commitment hereunder and the Term Loans made by it, each Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender or maker of a Term Loan.  The terms “Lenders” or “Required
Lenders” or any similar terms shall, unless the context clearly otherwise


- 102 -

--------------------------------------------------------------------------------

indicates, include each Agent in its individual capacity as a Lender or one of
the Required Lenders.  Each Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with any Borrower as if it were not acting as an Agent pursuant hereto
without any duty to account to the other Lenders.
 
Section 10.07      Successor Agent.  (a) Any Agent may at any time give at least
30 days prior written notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor Agent.  If no such successor Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent.  Whether
or not a successor Agent has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.  In
addition, any Agent may be removed by the Required Lenders (for cause or no
cause) upon 10 days prior written notice (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date” and together with the
Resignation Effective Date, the “Replacement Effective Date”) delivered to the
Borrower and the Agents, and upon delivery of any such notice of removal, the
Required Lenders shall have the right to appoint a successor Agent; provided,
that whether or not a successor Agent has been appointed, such removal shall
become effective in accordance with such notice on the Removal Effective Date.
 
(b)         With effect from the Replacement Effective Date, (i) the retiring or
removed Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any Collateral held
by such Agent on behalf of the Lenders under any of the Loan Documents, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through such
retiring or removed Agent shall instead be made by or to each Lender directly,
until such time, if any, as a successor Agent shall have been appointed as
provided for above.  Upon the acceptance of a successor’s Agent’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  After the retiring or
removed Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article, Section 12.04 and Section 12.15 shall
continue in effect for the benefit of such retiring or removed Agent in respect
of any actions taken or omitted to be taken by it while the retiring or removed
Agent was acting as Agent.
 
Section 10.08       Collateral Matters.
 
(a)          The Collateral Agent may, but shall be under no obligation to, from
time to time, at the written direction of the Required Lenders, make such
disbursements and advances (“Collateral Agent Advances”) which the Required
Lenders, in their sole discretion, deem necessary or desirable to preserve,
protect, prepare for sale or lease or dispose of the Collateral or any portion
thereof, to enhance the likelihood or maximize the amount of repayment by the
Borrower of the Term Loans and other Obligations or to pay any other amount
chargeable to the Borrower pursuant to the terms of this Agreement, including,
without limitation, costs, fees


- 103 -

--------------------------------------------------------------------------------

and expenses as described in Section 12.04.  The Collateral Agent Advances shall
be repayable on demand and be secured by the Collateral and shall bear interest
at a rate per annum equal to the Reference Rate.  The Collateral Agent Advances
shall constitute Obligations hereunder.  The Collateral Agent shall notify each
Lender and the Borrower in writing of each such Collateral Agent Advance, which
notice shall include a description of the purpose of such Collateral Agent
Advance.  Without limitation to its obligations pursuant to Section 10.05, each
Lender agrees that it shall make available to the Collateral Agent, upon the
Collateral Agent’s demand, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of each such Collateral Agent Advance.  If
such funds are not made available to the Collateral Agent by such Lender, the
Collateral Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such payment
was due until the date such amount is paid to the Collateral Agent, at the
Federal Funds Rate for three Business Days and thereafter at the Reference Rate.
 
(b)         The Lenders hereby irrevocably authorize the Collateral Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral (i) upon termination of the Term Loan
Commitment and payment and satisfaction of all Term Loans and all other
Obligations (other than Contingent Indemnification Obligations) in accordance
with the terms hereof; (ii) constituting property being sold or disposed of in
the ordinary course of any Loan Party’s business or otherwise in compliance with
the terms of this Agreement and the other Loan Documents; or (iii) constituting
property in which the Loan Parties owned no interest at the time the Lien was
granted or at any time thereafter; or if approved, authorized or ratified in
writing by the Lenders in accordance with Section 12.02.
 
(c)         Each Lender agrees to confirm in writing, upon request by the
Collateral Agent, the authority to release Collateral conferred upon the
Collateral Agent under Section 10.08(b).  Upon receipt by the Collateral Agent
of confirmation from the Lenders of its authority to release any particular item
or types of Collateral, and upon prior written request by any Loan Party, the
Collateral Agent shall (and is hereby irrevocably authorized by the Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to the Collateral Agent for the benefit of the Agents and the Secured
Parties upon such Collateral; provided, however, that (i) the Collateral Agent
shall not be required to execute any such document on terms which, in the
Collateral Agent’s opinion, would expose the Collateral Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Lien upon (or
obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.
 
(d)         Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent acting at the written
direction of the Required Lenders for the benefit of the Lenders in accordance
with the terms thereof, (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent, the Collateral Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and (iii) the Collateral Agent,
as


- 104 -

--------------------------------------------------------------------------------

agent for and representative of the Agents and the Lenders (but not any other
Agent or any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled
(either directly or through one or more acquisition vehicles) for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral to be sold (A) at any public or private sale, (B) at
any sale conducted by the Collateral Agent under the provisions of the Uniform
Commercial Code (including pursuant to Sections 9-610 or 9-620 of the Uniform
Commercial Code), (C) at any sale or foreclosure conducted by the Collateral
Agent (whether by judicial action or otherwise) in accordance with applicable
law or (D) any sale conducted pursuant to the provisions of any Debtor Relief
Law (including Section 363 of the Bankruptcy Code), to use and apply all or any
of the Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent at such sale.
 
(e)         The Collateral Agent shall have no obligation whatsoever to any
Lender to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected or insured or has been encumbered or that the Lien
granted to the Collateral Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 10.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
shall have no duty or liability whatsoever to any other Lender, except as
otherwise provided herein.
 
(f)          Beyond the exercise of reasonable care in the custody thereof, no
Agent shall have any duty as to any Collateral in its possession or control or
in the possession or control of any agent or bailee or any income thereon or as
to preservation of rights against prior parties or any other rights pertaining
thereto.  No Agent shall be responsible for (i) perfecting, maintaining,
monitoring, preserving or protecting the security interest or Liens granted
under this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, (ii) the filing, re-filing, recording,
re-recording or continuing or any document, financing statement, mortgage,
assignment, notice, instrument of further assurance or other instrument in any
public office at any time or times or (iii) providing, maintaining, monitoring
or preserving insurance on or the payment of taxes with respect to any of the
Collateral.  The actions described in items (i) through (iii) shall be the sole
responsibility of the Borrower.  The Collateral Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property and shall not be liable or responsible for any loss or
diminution in the value of any of the Collateral, by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Agent in good faith.
 
(g)          No Agent shall be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any of any action or omission to act on its
part hereunder, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of such Agent (as determined by a
final, nonappealable judgment by a court of competent jurisdiction), for the
validity or sufficiency of the


- 105 -

--------------------------------------------------------------------------------

Collateral or any agreement or assignment contained therein, for the validity of
the title to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.  The Agents hereby disclaim any representation or
warranty to the present and future holders of the Obligations concerning the
perfection of the Liens granted hereunder or in the value of any of the
Collateral.
 
(h)         In the event that any Agent is required to acquire title to an asset
for any reason, or take any managerial action of any kind in regard thereto, in
order to carry out any fiduciary or trust obligation for the benefit of another,
which in such Agent’s sole discretion may cause the Agent, to be considered an
“owner or operator” under any Environmental Laws or otherwise cause the Agent to
incur, or be exposed to, any liability under Environmental Law, (i) each Agent
reserves the right, instead of taking such action, either to resign as Agent or
to arrange for the transfer of the title or control of the asset to a court
appointed receiver and (ii) no Agent will be liable to any Person for any
Environmental Liabilities and Costs or any environmental liabilities or
contribution actions under any federal, state or local law, rule or regulation
by reason of such Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to any kind of discharge or Release or threatened
discharge or Release of any Hazardous Materials into the environment, unless and
only to the extent that such liability results from such Agent’s gross
negligence or willful misconduct as finally judicially determined in a court of
competent jurisdiction.
 
Section 10.09      Agency for Perfection.  Each Agent and each other Secured
Party hereby appoints each other Agent and each other Secured Party as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets which, in accordance with Article 9 of the Uniform
Commercial Code, can be perfected only by possession or control (or where the
security interest of a secured party with possession or control has priority
over the security interest of another secured party) and each Agent and each
other Secured Party hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the Agents and the other Secured
Parties as secured party.  Should the Administrative Agent or any other Secured
Party obtain possession or control of any such Collateral, the Administrative
Agent or such other Secured Party shall notify the Collateral Agent thereof,
and, promptly upon the Collateral Agent’s request therefor shall deliver such
Collateral to the Collateral Agent or in accordance with the Collateral Agent’s
instructions.  In addition, at the direction of the Required Lenders, the
Collateral Agent shall also have the power and authority hereunder to appoint
such other sub-agents as may be necessary or required under applicable state law
or otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents.  Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.
 
Section 10.10      No Reliance on any Agent’s Customer Identification Program. 
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced (“CIP Regulations”), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or


- 106 -

--------------------------------------------------------------------------------

their agents, the Loan Documents or the transactions hereunder or contemplated
hereby:  (1) any identity verification procedures, (2) any recordkeeping, (3)
comparisons with government lists, (4) customer notices or (5) other procedures
required under the CIP Regulations or other regulations issued under the USA
PATRIOT Act.  Each Lender, Affiliate, participant or assignee subject to Section
326 of the USA PATRIOT Act will perform the measures necessary to satisfy its
own responsibilities under the CIP Regulations.
 
Section 10.11       No Third Party Beneficiaries.  The provisions of this
Article are solely for the benefit of the Secured Parties, and no Loan Party
shall have rights as a third-party beneficiary of any of such provisions.
 
Section 10.12      No Fiduciary Relationship.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
Section 10.13       Parallel Debt.
 
(a)          Notwithstanding Section 10.02 (Nature of Duties; Delegation), the
Collateral Agent holds any Lien created or expressed to be created by a Security
Document governed by Dutch law in its own name and as Collateral Agent for the
Secured Parties on the terms contained in this Agreement.
 
(b)         Each Loan Party hereby irrevocably and unconditionally undertakes to
pay the Collateral Agent amounts equal to, and in the same currency as, the
Principal Obligations. The payment undertakings of each Loan Party under this
Section 10.13 are to be referred to as the “Parallel Debt”.
 
(c)         The obligations of a Loan Party under the Parallel Debt shall be
decreased to the extent that the corresponding Principal Obligations are reduced
and the Principal Obligations shall be decreased to the extent that the
corresponding obligations under the Parallel Debt are reduced.
 
(d)        An Event of Default in respect of the payment of the Principal
Obligations shall constitute a default within the meaning of section 3:248 DCC
with respect to the payment of the Parallel Debt without any notice being
required.
 
(e)         The Parallel Debt constitutes independent claims (eigen en
zelfstandige vorderingen) of the Collateral Agent vis-à-vis a Loan Party,
provided that the total amount which may become due under the Parallel Debt
shall never exceed the total amount due under the Principal Obligations.
 
(f)        Each Loan party hereby confirms and agrees that if the Collateral
Agent would transfer the Parallel Debt to a successor collateral agent (the “New
Collateral Agent”) in accordance with the terms of this Agreement (i) the New
Collateral Agent will have the benefit of any Lien, (ii) claims of the New
Collateral Agent arising after the date of such transfer shall be


- 107 -

--------------------------------------------------------------------------------

secured by any Lien, (iii) assets acquired by that Loan Party after the date of
such transfer shall be subject to any Lien (and each Loan Party agrees and
confirms that any Lien created by that Loan Party in advance shall be deemed to
have been created also for the benefit of such New Collateral Agent) and (iv)
any power of attorney or waiver granted to the Collateral Agent will be deemed
to have been granted also for the benefit of such New Collateral Agent and can
be enforced against the relevant party by the New Collateral Agent.
 
Section 10.14      Collateral Custodian.  Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may, at the written direction of the Required Lenders, at any time and
from time to time employ and maintain on the premises of any Loan Party a
custodian selected by the Required Lenders who shall have full authority to do
all acts necessary to protect the Agents’ and the Secured Parties’ interests. 
Each Loan Party hereby agrees to, and to cause its Subsidiaries to, cooperate
with any such custodian and to do whatever the Required Lenders or its designee
may reasonably request to preserve the Collateral.  All costs and expenses
incurred by the Required Lenders or its designee by reason of the employment of
the custodian shall be the responsibility of the Borrower and shall be part of
the Obligations hereunder.
 
Section 10.15       [Reserved].
 
Section 10.16       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder and under the other Loan Documents.
 
- 108 -

--------------------------------------------------------------------------------

Section 10.17      Defaults.  No Agent shall be deemed to have knowledge or
notice of the occurrence of a Default or an Event of Default unless a
Responsible Officer has received written notice from a Lender, the Borrower or a
Guarantor specifying such Default or Event of Default and stating that such
notice is a “Notice of Default.”  If an Agent receives such a notice, then it
shall give prompt notice thereof to the Lenders and the Borrower (if such notice
is received from a Lender).  Such Agent shall (subject to Section 10.01) take
such action with respect to any such Default or Event of Default as shall be
directed in writing by the Required Lenders; provided that unless and until such
Agent shall have received such directions, it may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interest of
the Lenders.
 
ARTICLE XI


GUARANTY
 
Section 11.01       Guaranty.  Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrower, being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable and documented
out-of-pocket expenses (including reasonable and documented out-of-pocket fees
and expenses of (i) one outside counsel and one local counsel in each relevant
jurisdiction for the Agents and (ii) one outside counsel and one local counsel
in each relevant jurisdiction for the other Lenders taken as a whole) incurred
in enforcing any rights under the guaranty set forth in this Article XI. 
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Borrower to the Secured Parties under any Loan Document
but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Borrower.
 
Section 11.02      Guaranty Absolute.  Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto.  Each Guarantor agrees
that this Article XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any Agent
or any Lender to any Collateral.  The obligations of each Guarantor under this
Article XI are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Article XI shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:
 
- 109 -

--------------------------------------------------------------------------------

(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
(b)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or otherwise;
 
(c)          any taking, failure to take, exchange, release or non-perfection of
any Collateral, or any taking, failure to take, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations, in each case other than as a result of a failure by the
Collateral Agent to act;
 
(d)          the existence of any claim, set-off, defense or other right that
any Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;
 
(e)          any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or
 
(f)        any other circumstance, whether or not similar to any of the
foregoing (other than defense of payment, but including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
the Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
 
This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.
 
Section 11.03      Waiver.  Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
(v) any rights of orden and excusión it may have by virtue of law or otherwise,
as provided in Articles 2812 (two thousand eight hundred and twelve), 2814 (two
thousand eight hundred and fourteen) and 2816 (two thousand eight hundred and
sixteen) of the Mexican Federal Civil Code, and its relative articles of the
civil code of any state of Mexico and (vi) any other defense available to any
Guarantor.  Each Guarantor agrees that the Secured Parties shall have no
obligation to marshal any assets in favor of any Guarantor or against, or in
payment of, any or all of the


- 110 -

--------------------------------------------------------------------------------

Obligations.  Each Guarantor acknowledges that it will receive direct and
indirect material benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 11.03 is knowingly made in
contemplation of such benefits.  Each Guarantor hereby waives any right to
revoke this Article XI, and acknowledges that this Article XI is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
Section 11.04      Continuing Guaranty; Assignments.  This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Final Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, pledgees, transferees and assigns. 
Without limiting the generality of the foregoing clause (c), any Lender may
pledge, assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments and its Term Loans) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted such Lender herein or otherwise, in each case as provided in
Section 12.07.
 
Section 11.05      Subrogation.  No Guarantor will exercise any rights that it
may now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI shall have been indefeasibly paid in
full in cash and the Final Maturity Date shall have occurred.  If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of the payment in full in cash of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI and the Final Maturity Date, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Article XI,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Guaranteed Obligations or other amounts payable
under this Article XI thereafter arising.  If (i) any Guarantor shall make
payment to the Secured Parties of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations (other than Contingent Indemnification
Obligations) and all other amounts payable under this Article XI shall be
indefeasibly paid in full in cash and (iii) the Final Maturity Date shall have
occurred, the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.
 
- 111 -

--------------------------------------------------------------------------------

Section 11.06      Contribution.  All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such date.
“Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Guarantor for purposes of this Section
11.06, any assets or liabilities of such Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor.  “Aggregate Payments” means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 11.06.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor. The allocation among
Guarantors of their obligations as set forth in this Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 11.06.
 
Section 11.07     Mexican Process Agent.  For purposes of this Article XI, each
Mexican Guarantor, specifically for the purpose of receiving legal and/or
judicial service of process in the United States of America in connection with
this Article XI, independently from the Lenders’ right to make and deliver
service of process to the Mexican Guarantors in any other way or form which is
legally valid, hereby designate the following agent and attorney-in-fact for
such purposes in the United States of America (the “Mexican Process Agent”):


NFE Management LLC
The Corporation Trust Company,
Corporation Trust Center,
1209 Orange Street,
Wilmington, New Castle County,
Delaware 19801
United States of America


- 112 -

--------------------------------------------------------------------------------

Each Mexican Guarantor represents and warrants to the Lenders that on the
Closing Date, they have received evidence of the acceptance by the Mexican
Process Agent of its appointment as such by the Mexican Guarantors.


Additionally, each Mexican Guarantor covenants and agrees that it will take all
necessary and appropriate action in order to grant in favor of the Mexican
Process Agent, and within the fifteen (15) calendar days immediately following
the Closing Date, a document of authority or power of attorney granted by each
Mexican Guarantor in favor of the Mexican Process Agent in full compliance with
Mexican law and duly formalized for its validity in Mexico, through such
corporate actions as may be required by each Mexican Guarantor’s incorporation
documents and bylaws, and in form and substance reasonably acceptable to the
Lenders, in order to fully and duly formalize the designation of the Mexican
Process Agent as each Mexican Guarantor’s agent for service of process in the
United States of America in accordance with Mexican law. Each Mexican Guarantor
hereby agrees to provide a copy of the formalization of the designation of the
Mexican Process Agent within the twenty-five (25) Business Days immediately
following the Closing Date.
 
ARTICLE XII
 
MISCELLANEOUS
 
Section 12.01       Notices, Etc.
 
(a)          Notices Generally.  All notices and other communications provided
for hereunder shall be in writing and shall be delivered by hand, sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, or telecopier.  In the case of notices or other
communications to any Loan Party, Administrative Agent or the Collateral Agent,
as the case may be, they shall be sent to the respective address set forth below
(or, as to each party, at such other address as shall be designated by such
party in a written notice to the other parties complying as to delivery with the
terms of this Section 12.01):



 


New Fortress Energy LLC
111 W 19th Street, 8th Floor,
New York, New York 10011
Attention: General Counsel
Telephone: 516-268-7400
E-mail: legal@newfortressenergy.com

with a copy to:
Cravath, Swaine & Moore LLP
Attention: George E. Zobitz, Esq.
Telephone:  (212) 474-1996
Telecopier:  (212) 474-3700
Email:  gzobitz@cravath.com



 
- 113 -

--------------------------------------------------------------------------------

 


if to the Administrative Agent or the Collateral Agent, to it at the following
address:
Cortland Capital Market Services LLC
225 W. Washington St., 9th Floor
Chicago, Illinois 60606
Attention: Legal Department and Steve Lenard
Telephone: 312-564-5100
Telecopier: 312-376-0751
Email: cpcagency@cortlandglobal.com and legal@cortlandglobal.com
in each case, with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:  Brian Kim, Esq.

Telecopier: 212-492-0780
Email:  bkim@paulweiss.com




All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided, further that notices to any Agent
pursuant to Article II shall not be effective until received by such Agent, as
the case may be.
 
(b)       The Agents shall have the right to accept and act upon instructions,
including funds transfer instructions (“Instructions”) given pursuant to this
Agreement and sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods; provided, however, that the Borrower shall
amend the incumbency certificate provided by the Borrower in accordance with
Section 5.02 whenever a person is to be added or deleted from the list.  If the
Borrower elects to give any Agent Instructions using e-mail or facsimile
instructions (or instructions by a similar electronic method) and the Agent in
its discretion elects to act upon such Instructions, the Agent’s reasonable
understanding of such Instructions shall be deemed controlling.  The Borrower
understands and agrees that the Agents cannot determine the identity of the
actual sender of such Instructions and that the Agents shall conclusively
presume that directions that purport to have been sent by an Authorized Officer
listed on the incumbency certificate provided to such Agent have been sent by
such Authorized Officer.  The Borrower shall be responsible for ensuring that
only Authorized Officers transmit such Instructions to the Agents and that the
Borrower and all Authorized Officers are solely responsible to safeguard the use
and


- 114 -

--------------------------------------------------------------------------------

confidentiality of applicable user and authorization codes, passwords and/or
authentication keys upon receipt by the Borrower.  No Agent shall be liable for
any losses, costs or expenses arising directly or indirectly from such Agent’s
reliance upon and compliance with such Instructions notwithstanding such
directions conflict or are inconsistent with a subsequent written instruction. 
The Borrower agrees: (i) to assume all risks arising out of the use of e-mail or
facsimile instructions (or instructions by a similar electronic method) to
submit Instructions to the Agents, including without limitation the risk of such
Agent acting on unauthorized Instructions, and the risk of interception and
misuse by third parties; (ii) that it is fully informed of the protections and
risks associated with the various methods of transmitting Instructions to the
Agents and that there may be more secure methods of transmitting Instructions
than the method(s) selected by the Borrower; (iii) that the security procedures
(if any) to be followed in connection with its transmission of Instructions
provide to it a commercially reasonable degree of protection in light of its
particular needs and circumstances; and (iv) to notify the applicable Agent
immediately upon learning of any compromise or unauthorized use of the security
procedures.
 
(c)          Electronic Communications.
 
(i)          Each Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Agents that it is incapable of receiving notices
under such Article by electronic communication.
 
(ii)          Unless the Collateral Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
Section 12.02       Amendments, Etc.(a) No amendment or waiver of any provision
of this Agreement or any other Loan Document (excluding the Fee Letter), and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (x) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Agents and the
Secured Parties or extending an existing Lien over additional property, by the
Agents and the Borrower, (y) in the case of any other waiver or consent, by the
Required Lenders (or by the Collateral Agent with the written consent of the
Required Lenders), with a copy to each Agent, and (z) in the case of any other
amendment, by the Required Lenders (or by the Collateral Agent


- 115 -

--------------------------------------------------------------------------------

with the written consent of the Required Lenders) and the Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall:
 
(i)          increase the Commitment of any Lender, reduce the principal of, or
interest on, the Term Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Term Loans
payable to any Lender without the written consent of such Lender;
 
(ii)        change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Term Loans that is required for the Lenders or any of
them to take any action hereunder without the written consent of each Lender;
 
(iii)        amend the definition of “Required Lenders” or “Pro Rata Share”
without the written consent of each Lender;
 
(iv)       release all or substantially all the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, or release any Borrower or any Guarantor (except in connection with a
Disposition of the Equity Interests thereof permitted by Section 7.02(c)(ii)),
or release the Guaranty of Holdings or of all or substantially all of the value
of the Guaranty provided by the other Guarantors (except as otherwise provided
in this Agreement and the other Loan Documents), in each case, without the
written consent of each Lender; or
 
(v)          amend, modify or waive Section 4.02, Section 4.03 or this Section
12.02 of this Agreement without the written consent of each Lender.
 
Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing and signed by an Agent, affect the rights or duties of such Agent (but
not in its capacity as a Lender) under this Agreement or the other Loan
Documents.
 
(b)        If any action to be taken by the Lenders hereunder requires the
consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender (the “Holdout Lender”) fails to give its consent,
authorization, or agreement, then the Borrower, upon at least 5 Business Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a “Replacement
Lender”), and the Holdout Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.  Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever.  If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be


- 116 -

--------------------------------------------------------------------------------

deemed to have executed and delivered such Assignment and Acceptance.  The
replacement of any Holdout Lender shall be made in accordance with the terms of
Section 12.07.
 
Section 12.03      No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Agents and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.  The rights of the Agents and the
Lenders under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
 
Section 12.04     Expenses; Attorneys’ Fees.  The Borrower will pay as promptly
as practicable, and in any event within 10 days of a delivery of an invoice, all
reasonable and documented out-of-pocket fees, costs and expenses incurred by or
on behalf of each Agent and each Lender, regardless of whether the Transactions
are consummated, including, without limitation, reasonable fees, costs, client
charges and expenses (including reasonable and documented out-of-pocket fees and
expenses of (i) one outside counsel and one local counsel in each relevant
jurisdiction for the Agents and (ii) one outside counsel and one local counsel
in each relevant jurisdiction for the other Lenders taken as a whole),
accounting, due diligence, valuations, investigations, searches and filings,
monitoring of assets, appraisals of Collateral, title searches and reviewing
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals, arising from or relating to:  (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of the Agents’ or
any of the Lenders’ rights under this Agreement or the other Loan Documents, (d)
the defense of any claim or action asserted or brought against any Agent or any
Lender by any Person that arises from or relates to this Agreement, any other
Loan Document, the Agents’ or the Lenders’ claims against any Loan Party under
the Loan Documents, or any and all matters in connection therewith, (e) the
commencement or defense of, or intervention in, any court proceeding arising
from or related to this Agreement or any other Loan Document, (f) the filing of
any petition, complaint, answer, motion or other pleading by any Agent or any
Lender, or the taking of any action in respect of the Collateral, in connection
with this Agreement or any other Loan Document, (g) the protection, collection,
lease, sale, taking possession of or liquidation of, any Collateral in
connection with this Agreement or any other Loan Document, (h) any attempt to
enforce any Lien or security interest in any Collateral in connection with this
Agreement or any other Loan Document, (i) any attempt to collect from any Loan
Party, (j) all liabilities and costs arising from or in connection with the
past, present or future operations of any Loan Party involving any damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(k) any Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of


- 117 -

--------------------------------------------------------------------------------

any Mortgaged Property of any Loan Party, (l) any Environmental Liabilities and
Costs incurred in connection with any Environmental Lien, or (m) the receipt by
any Agent or any Lender of any advice from professionals with respect to any of
the foregoing; provided, however, that the Borrower shall not have any
obligation to reimburse any fees, costs and expenses under this Section 12.04 to
the extent caused by the gross negligence, bad faith or willful misconduct of
any Agent or any Lender (or, in each case, any of its Related Parties), as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  Without limitation of the foregoing or any other provision of any
Loan Document, the Borrower agrees to pay all broker fees that may become due in
connection with the transactions contemplated by this Agreement and the other
Loan Documents.  The obligations of the Borrower under this Section 12.04 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents and the resignation or removal of any Agent.
 
Section 12.05      Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured. Each Agent and each Lender agrees to
notify such Loan Party promptly after any such set-off and application made by
such Agent or such Lender or any of their respective Affiliates provided that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of the Agents and the Lenders under this Section
12.05 are in addition to the other rights and remedies (including other rights
of set-off) which the Agents and the Lenders may have under this Agreement or
any other Loan Documents of law or otherwise.
 
Section 12.06      Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 12.07      Assignments and Participations.
 
(a)        This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Agent and each Lender
and any such assignment without the Agents’ and Lenders’ prior written consent
shall be null and void.
 
(b)          Subject to the conditions set forth in clause (c) below, each
Lender may assign to one or more other Lenders or other entities all or a
portion of its rights and obligations under this Agreement with respect to:
 
- 118 -

--------------------------------------------------------------------------------

(i)          all or a portion of its Term Loan Commitment and any Term Loan made
by it with the written consent of the Borrower (which consent shall not be
unreasonably withheld, conditioned or delayed), and
 
(ii)          [reserved]; and
 
provided, however, that (x) no written consent of the Borrower shall be required
in connection with any assignment by a Lender to a Lender, an Affiliate of such
Lender or a Related Fund of such Lender and (y) no written consent of the
Borrower shall be required during the continuance of an Event of Default
pursuant to Sections 9.01(a), (f) or (g); provided further that the Borrower
shall be deemed to have consented to any assignment hereunder, unless it shall
have objected thereto by written notice to the assigning Lender within 10
Business Days after having received written notice thereof.
 
(c)         Assignments shall be subject to the following additional conditions:
 
(i)          Each such assignment shall be in an amount which is at least
$1,000,000 or a multiple of $1,000,000 in excess thereof (or the remainder of
such Lender’s Commitment) (except such minimum amount shall not apply to an
assignment by a Lender to (A) a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (B) a group of new Lenders, each of whom is an Affiliate
or Related Fund of each other to the extent the aggregate amount to be assigned
to all such new Lenders is at least $1,000,000 or a multiple of $1,000,000 in
excess thereof (or the remainder of such Lender’s Commitment));
 
(ii)         Except as provided in the last sentence of this Section
12.07(c)(ii), the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acknowledgment, an Assignment and Acceptance,
together with any promissory note subject to such assignment and all
documentation and other information with respect to the assignee that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, and
such parties shall deliver to the Administrative Agent, for the benefit of the
Administrative Agent, a processing and recordation fee of $3,500 (except the
payment of such fee shall not be required in connection with an assignment by a
Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender); and
 
(iii)        No such assignment shall be made to an Affiliated Lender, a natural
person or any Disqualified Institution.
 
(d)        Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, (A) the assignee thereunder shall become a “Lender” hereunder and,
in addition to the rights and obligations hereunder held by it immediately prior
to such effective date, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and


- 119 -

--------------------------------------------------------------------------------

Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
 
(e)         By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.
 
(f)         The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Term Loans (and stated interest thereon) (the “Registered Loans”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior written notice.
 
(g)        Upon receipt by the Administrative Agent of a completed Assignment
and Acceptance and all documents required under Section 12.07(c), and subject to
the acknowledgment required from the Administrative Agent pursuant to Section
12.07(b) (which acknowledgment of the Administrative Agent must be evidenced by
such Agent’s execution of an acceptance to such Assignment and Acceptance), the
Administrative Agent shall accept such assignment, and record the information
contained therein in the Register (as adjusted to reflect any principal payments
on or amounts capitalized and added to the principal balance of the Term Loans
and/or Commitment reductions made subsequent to the effective date of the
applicable assignment,


- 120 -

--------------------------------------------------------------------------------

as confirmed in writing by the corresponding assignor and assignee in
conjunction with delivery of the assignment to the Administrative Agent).
 
(h)        A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.
 
(i)         In the event that any Lender sells participations in a Registered
Loan, such Lender shall, acting for this purpose as a non-fiduciary agent on
behalf of the Borrower, maintain, or cause to be maintained, a register, on
which it enters the name of all participants in the Registered Loans held by it
and the principal amount (and stated interest thereon) of the portion of the
Registered Loan that is the subject of the participation (the “Participant
Register”).  A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.  The Participant
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(j)          Any Foreign Lender who purchases or is assigned or participates in
any portion of such Registered Loan shall comply with Section 2.09(d).
 
(k)        Each Lender may sell, without the consent of, or notice to, the
Borrower or the Administrative Agent, participations to one or more banks or
other entities (other than any Affiliated Lender) in or to all or a portion of
its rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of its Commitments and the Term
Loans made by it); provided, that (i) such Lender’s obligations under this
Agreement (including without limitation, its Commitments hereunder) and the
other Loan Documents shall remain unchanged; (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and the Borrower, the Agents and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents; and
(iii) a participant shall not be entitled to require such Lender to take or omit
to take any action hereunder except (A) action directly effecting an extension
of the maturity dates or decrease in the principal amount of the Term Loans, (B)
action directly effecting an extension of the due dates or a decrease in the
rate of interest payable on the Term Loans or the fees payable under this
Agreement, or (C) actions directly effecting a release of all or substantially
all of the Collateral (except as otherwise provided in this Agreement and the
other Loan Documents) or a release of the Guaranty of Holdings or of all or
substantially all of the value of the Guaranty provided by the other (except as


- 121 -

--------------------------------------------------------------------------------

otherwise provided in this Agreement and the other Loan Documents).  For the
avoidance of doubt, a participant may not vote on waivers of Defaults or Events
of Default.  The Loan Parties agree that each participant shall be entitled to
the benefits of Section 2.09 and Section 2.10 of this Agreement with respect to
its participation in any portion of the Commitments and the Term Loans as if it
was a Lender.
 
(l)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or loans made to such Lender pursuant to securitization or
similar credit facility (a “Securitization”); provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  The
Loan Parties shall cooperate with such Lender and its Affiliates to effect the
Securitization including, without limitation, by providing such information as
may be reasonably requested by such Lender in connection with the rating of its
Loans or the Securitization.
 
Section 12.08      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.  The foregoing
shall apply to each other Loan Document mutatis mutandis.
 
Section 12.09     GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.
 
Section 12.10      CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND
IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF COPIES THEREOF BY REGISTERED OR


- 122 -

--------------------------------------------------------------------------------

CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS FOR NOTICES AS SET
FORTH IN SECTION 12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH
MAILING.  EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION.  EACH PARTY HERETO
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
Section 12.11    WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.
 
Section 12.12      Consent by the Agents and Lenders.  Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an “Action”) of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.
 
Section 12.13      No Party Deemed Drafter.  Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.
 
Section 12.14      Reinstatement; Certain Payments.  If any claim is ever made
upon any Secured Party for repayment or recovery of any amount or amounts
received by such Secured


- 123 -

--------------------------------------------------------------------------------

Party in payment or on account of any of the Obligations, such Secured Party
shall give prompt notice of such claim to each other Agent and Lender and the
Borrower, and if such Secured Party repays all or part of such amount by reason
of (i) any judgment, decree or order of any court or administrative body having
jurisdiction over such Secured Party or any of its property, or (ii) any good
faith settlement or compromise of any such claim effected by such Secured Party
with any such claimant, then and in such event each Loan Party agrees that (A)
any such judgment, decree, order, settlement or compromise shall be binding upon
it notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to such Secured Party hereunder
for the amount so repaid or recovered to the same extent as if such amount had
never originally been received by such Secured Party.
 
Section 12.15      Indemnification; Limitation of Liability for Certain Damages.
 
(a)        In addition to each Loan Party’s other Obligations under this
Agreement, each Loan Party agrees to, jointly and severally, defend, protect,
indemnify and hold harmless each Secured Party and all of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively called the “Indemnitees”) from and against any and all losses,
damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, reasonable fees, costs, charges and
expenses one firm of counsel for the Agents and its Related Parties, taken as a
whole and all other Indemnitees, taken as a whole (and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction for all
Indemnitees, take as a whole) (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel (and local counsel, if applicable, for such affected
Indemnitee)) incurred by such Indemnitees, whether prior to or from and after
the Effective Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following:  (i) the
negotiation, preparation, execution, administration or performance or
enforcement of this Agreement, any other Loan Document or of any other document
executed in connection with the transactions contemplated by this Agreement,
(ii) any Lender’s furnishing of funds to the Borrower under this Agreement or
the other Loan Documents, including, without limitation, the management of any
such Loans, (iii) the Agents and the Lenders relying on any instructions of the
Borrower or the handling of the Register and Collateral of the Borrower as
herein provided, (iv) any matter relating to the Transactions or the other Loan
Documents or by any document executed in connection with the transactions
contemplated by this Agreement or the other Loan Documents, or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (collectively, the “Indemnified
Matters”); provided, however, that the Loan Parties shall not have any
obligation to any Indemnitee under this subsection (a) for any Indemnified
Matter (x) caused by the gross negligence, bad faith or willful misconduct of
such Indemnitee or any of its Related Parties, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (y) arising from
a material breach of such Indemnitee’s  (or any of its Related Party’s)
obligations under this Agreement, as determined by a final non-appealable
judgment of a court of competent jurisdiction.  This paragraph shall not apply
with respect to Taxes, other than Taxes that represent losses, claims or damages
arising from any non-Tax claim.


- 124 -

--------------------------------------------------------------------------------

(b)         To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section 12.15 may be unenforceable because it is
violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.
 
(c)         No party hereto shall assert, and each party hereto hereby waives,
any claim against any other party hereto, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each party hereto hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor;
provided, however, that the foregoing shall not limit any Loan Party’s
indemnification obligations pursuant to Section 12.15(a).
 
(d)         The indemnities and waivers set forth in this Section 12.15 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents and the resignation or removal of any Agent.
 
Section 12.16      Records.  The unpaid principal of and interest on the Term
Loans, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, the Commitments, and the accrued
and unpaid fees payable pursuant to Section 2.06 hereof, shall at all times be
ascertained from the records of the Agents, which shall be conclusive and
binding absent manifest error.
 
Section 12.17      Binding Effect.  This Agreement shall become effective when
it shall have been executed by each Loan Party, each Agent and each Lender and
when the conditions precedent set forth in Section 5.01 hereof have been
satisfied or waived in writing by the Agents, and thereafter shall be binding
upon and inure to the benefit of each Loan Party, each Agent and each Lender,
and their respective successors and assigns, except that the Loan Parties shall
not have the right to assign their rights hereunder or any interest herein
without the prior written consent of each Agent and each Lender, and any
assignment by any Lender shall be governed by Section 12.07 hereof.
 
Section 12.18      Highest Lawful Rate.  It is the intention of the parties
hereto that each Agent and each Lender shall conform strictly to usury laws
applicable to it.  Accordingly, if the transactions contemplated hereby or by
any other Loan Document would be usurious as to any Agent or any Lender under
laws applicable to it (including the laws of the United States of America and
the State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Agent or such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in this Agreement or any other Loan Document or any agreement entered into in
connection with or as security for the Obligations, it is agreed as follows: 
(i) the aggregate of all consideration which constitutes interest under law
applicable to


- 125 -

--------------------------------------------------------------------------------

any Agent or any Lender that is contracted for, taken, reserved, charged or
received by such Agent or such Lender under this Agreement or any other Loan
Document or agreements or otherwise in connection with the Obligations shall
under no circumstances exceed the maximum amount allowed by such applicable law,
and any excess shall be canceled automatically and if theretofore paid shall be
credited by such Agent or such Lender on the principal amount of the Obligations
(or, to the extent that the principal amount of the Obligations shall have been
or would thereby be paid in full, refunded by such Agent or such Lender, as
applicable, to the Borrower); and (ii) in the event that the maturity of the
Obligations is accelerated by reason of any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Agent or any Lender may never include more than the maximum amount allowed by
such applicable law, and excess interest, if any, provided for in this Agreement
or otherwise shall, subject to the last sentence of this Section 12.18, be
canceled automatically by such Agent or such Lender, as applicable, as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Agent or such Lender, as applicable, on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Agent or such
Lender to the Borrower).  All sums paid or agreed to be paid to any Agent or any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Term Loans until
payment in full so that the rate or amount of interest on account of any Term
Loans hereunder does not exceed the maximum amount allowed by such applicable
law.  If at any time and from time to time (x) the amount of interest payable to
any Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.18 and (y)
in respect of any subsequent interest computation period the amount of interest
otherwise payable to such Agent or such Lender would be less than the amount of
interest payable to such Agent or such Lender computed at the Highest Lawful
Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.
 
For purposes of this Section 12.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrower, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
 
The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.
 
Section 12.19     Confidentiality.  Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of


- 126 -

--------------------------------------------------------------------------------

comparable commercial finance companies, any non-public information supplied to
it by the Loan Parties pursuant to this Agreement or the other Loan Documents
which is identified in writing by the Loan Parties as being confidential at the
time the same is delivered to such Person (and which at the time is not, and
does not thereafter become, publicly available or available to such Person from
another source not known to be subject to a confidentiality obligation to such
Person not to disclose such information), provided that nothing herein shall
limit the disclosure by any Agent or any Lender of any such information (i) to
its Affiliates and Related Funds and to its and its Affiliates’ and Related
Funds’ respective equityholders (including, without limitation, investors and
partners), directors, officers, employees, agents, trustees, counsel, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19, and such Agent or Lender shall be responsible for any
such Person’s compliance with this requirement); (ii) to any other party hereto;
(iii) to any assignee or participant (or prospective assignee or participant) or
any party to a Securitization so long as such assignee or participant (or
prospective assignee or participant) or party to a Securitization first agrees,
in writing, to be bound by confidentiality provisions similar in substance to
this Section 12.19; (iv) to the extent required by any Requirement of Law or
judicial process or as otherwise requested by any Governmental Authority (in
which case, such Agent or Lender shall promptly notify the Borrower in advance
to the extent permitted by law); (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner, auditor or accountant
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties; (vi) in
connection with any litigation to which any Agent or any Lender is a party (in
which case, such Agent or Lender shall promptly notify the Borrower in advance
to the extent permitted by law); (vii) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; or (viii) with the consent of the Borrower.
 
Section 12.20      Public Disclosure. Each Loan Party agrees that neither it nor
any of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event, such Loan Party or such Affiliate will consult
with such Agent or such Lender before issuing such press release or other public
disclosure).  Each Loan Party hereby authorizes each Agent and each Lender,
after consultation with the Borrower, to advertise the closing of the
transactions contemplated by this Agreement, and to make appropriate
announcements of the financial arrangements entered into among the parties
hereto, as such Agent or such Lender shall deem appropriate, including, without
limitation, on a home page or similar place for dissemination of information on
the Internet or worldwide web, or in announcements commonly known as tombstones,
in such trade publications, business journals, newspapers of general circulation
and to such selected parties as such Agent or such Lender shall deem
appropriate.
 
Section 12.21     Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
 
- 127 -

--------------------------------------------------------------------------------

Section 12.22     USA PATRIOT Act. Each Agent and each Lender that is subject to
the requirements of the USA PATRIOT Act and the Beneficial Ownership Regulation
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act and the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies the entities composing the
Borrower, which information includes the name and address of each such entity
and other information that will allow such Agent and Lender to identify the
entities composing the Borrower in accordance with the USA PATRIOT Act and the
Beneficial Ownership Regulation.  Each Loan Party agrees to take such action and
execute, acknowledge and deliver at its sole cost and expense, such instruments
and documents as any Agent or any Lender may reasonably require from time to
time in order to enable such Agent or Lender to comply with the USA PATRIOT Act
and the Beneficial Ownership Regulation.
 
Section 12.23      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)         the variation of the terms of such liability  in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
- 128 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



 
HOLDINGS:
       
NEW FORTRESS INTERMEDIATE LLC
         
By:
/s/ Christopher Stephen Guinta
   
Name:
Christopher Stephen Guinta
   
Title:
Chief Financial Officer




 
BORROWER:
         
NFE ATLANTIC HOLDINGS LLC
         
By:
/s/ Christopher Stephen Guinta
   
Name:
Christopher Stephen Guinta
   
Title:
Chief Financial Officer

 
[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
GUARANTORS:
     
AMERICAN LNG MARKETING LLC
 
AMERICAN NATURAL GAS HOLDINGS LLC
 
ATLANTIC ENERGY HOLDINGS LLC
 
BRADFORD COUNTY DEVELOPMENT HOLDINGS LLC
 
BRADFORD COUNTY GPF HOLDINGS LLC
 
BRADFORD COUNTY GPF PARTNERS LLC
 
BRADFORD COUNTY POWER HOLDINGS LLC
 
BRADFORD COUNTY POWER PARTNERS LLC
 
BRADFORD COUNTY REAL ESTATE HOLDINGS LLC
 
BRADFORD COUNTY REAL ESTATE PARTNERS LLC
 
BRADFORD COUNTY TRANSPORT HOLDINGS LLC
 
BRADFORD COUNTY TRANSPORT PARTNERS LLC
 
ENERGY TRANSPORT SOLUTIONS LLC
 
ISLAND LNG LLC
 
LNG HOLDINGS (FLORIDA) LLC
 
LNG HOLDINGS LLC
 
NEW FORTRESS ENERGY MARKETING LLC
 
NFE BCS HOLDINGS (A) LLC
 
NFE BCS HOLDINGS (B) LLC
 
NFE EQUIPMENT HOLDINGS LLC
 
NFE EQUIPMENT PARTNERS LLC
 
NFE GHANA PARTNERS LLC
 
NFE GHANA HOLDINGS LLC
 
NFE ISO HOLDINGS LLC
 
NFE ISO PARTNERS LLC
 
NFE LOGISTICS HOLDINGS LLC
 
NFE MANAGEMENT LLC
 
NFE MEXICO HOLDINGS LLC
 
NFE PLANT DEVELOPMENT HOLDINGS LLC
 
NFE SOUTH POWER HOLDINGS LLC
 
NFE TRANSPORT HOLDINGS LLC
 
NFE TRANSPORT PARTNERS LLC
 
TICO DEVELOPMENT PARTNERS HOLDINGS LLC
 
TICO DEVELOPMENT PARTNERS LLC
 
AMERICAN ENERGY LOGISTICS SOLUTIONS LLC
 
LA DEVELOPMENT HOLDINGS LLC
 
LA REAL ESTATE HOLDINGS LLC
 
LA REAL ESTATE PARTNERS LLC
 
PA DEVELOPMENT HOLDINGS LLC
 
PA REAL ESTATE HOLDINGS LLC
 
PA REAL ESTATE PARTNERS LLC
 
NFE HONDURAS HOLDINGS LLC
 
NEW FORTRESS ENERGY LLC
 
NFE INTERNATIONAL LLC



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
NFE JAMAICA GP LLC
NFE NICARAGUA DEVELOPMENT PARTNERS LLC
NFE NICARAGUA DEVELOPMENT PARTNERS, LLC SUCURSAL NICARAGUA
NFE NICARAGUA HOLDINGS LLC
NFE SUB LLC
         
By:
/s/ Christopher Stephen Guinta
   
Name:
Christopher Stephen Guinta
   
Title:
Chief Financial Officer
         
ATLANTIC ENERGY HOLDINGS LIMITED
ATLANTIC TERMINAL HOLDINGS LIMITED
ATLANTIC POWER HOLDINGS LIMITED
NFE ANGOLA - SOCIEDADE UNIPESSOAL, LDA.
NFE INTERNATIONAL HOLDINGS LIMITED
NFE NORTH DISTRIBUTION LIMITED
NFE NORTH HOLDINGS LIMITED [BERMUDA]
NFE NORTH HOLDINGS LIMITED [JAMAICA]
NFE NORTH INFRASTRUCTURE LIMITED
NFE NORTH TRADING LIMITED
NFE NORTH TRANSPORT LIMITED
NFE SOUTH HOLDINGS LIMITED [BERMUDA]
NFE SOUTH HOLDINGS LIMITED [JAMAICA]
NFE SOUTH POWER TRADING LIMITED
NFE SOUTH POWER TRADING LIMITED
NFE SOUTH TRADING LIMITED
PATH LTD
       
By:
/s/ Christopher Stephen Guinta
   
Name:
Christopher Stephen Guinta
   
Title:
Director
         
AMAUNET S. DE R.L. DE C.V.
NFE PACIFICO LAP S. DE R.L. DE C.V.
NFENERGIA GN DE BCS, S. DE R.L. DE C.V.
NFENERGIA MEXICO S. DE R.L. DE C.V.
         
By:
/s/ Christopher Stephen Guinta
   
Name:
Christopher Stephen Guinta
   
Title:
Legal Representative



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
NFE ANGOLA HOLDINGS LLC
NFE MEXICO HOLDINGS B.V.
NFE MEXICO HOLDINGS PARENT B.V.
NFENERGIA HONDURAS, S. DE R.L.
NFENERGIA LLC
SOLUCIONES DE ENERGIA LIMPIA PR LLC
NFE BAHAMAS HOLDINGS LTD.
         
By:
/s/ Christopher Stephen Guinta
   
Name:
Christopher Stephen Guinta
   
Title:
Authorized Signatory
         
ATLANTIC DISTRIBUTION HOLDINGS SRL
ATLANTIC POWER HOLDINGS SRL
         
By:
/s/ Christopher Stephen Guinta
   
Name:
Christopher Stephen Guinta
   
Title:
Manager



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------


EXECUTED and DELIVERED
as a DEED BY
NFE SHANNON HOLDINGS LIMITED
by its lawfully appointed attorney



 
/s/ Christopher Stephen Guinta



in the presence of:


Witness Signature:
/s/ Lana Guardino
       
Witness Name:
Lana Guardino
       
Witness Address:
111 W. 19th St. Fl. 8
         
New York, NY  10011
       
Witness Occupation:
Executive Assistant
 



EXECUTED and DELIVERED
as a DEED BY
SHANNON HOLDINGS LIMITED
by its lawfully appointed attorney



 
/s/ Christopher Stephen Guinta

in the presence of:


Witness Signature:
/s/ Lana Guardino
       
Witness Name:
Lana Guardino
       
Witness Address:
111 W. 19th St. Fl. 8
         
New York, NY  10011
       
Witness Occupation:
Executive Assistant
 



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------


EXECUTED and DELIVERED
as a DEED BY
SHANNON LNG ENERGY LIMITED
by its lawfully appointed attorney



 
/s/ Christopher Stephen Guinta



in the presence of:


Witness Signature:
/s/ Lana Guardino
       
Witness Name:
Lana Guardino
       
Witness Address:
111 W. 19th St. Fl. 8
         
New York, NY  10011
       
Witness Occupation:
Executive Assistant
 



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
     
CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent and Collateral
Agent
     
By:
/s/ Emily Ergang Pappas
   
Name:
Emily Ergang Pappas
   
Title:
Associate Counsel



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
LENDER:
     
APOLLO CREDIT STRATEGIES MASTER FUND LTD.
         
By:
/s/ Tammy Jennissen
   
Name:
Tammy Jennissen
   
Title:
Director



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO A-N CREDIT FUND (DELAWARE), L.P.
         
By:
Apollo A-N Credit Advisors (APO FC Delaware), L.P., its general partner
       
By:
Apollo A-N Credit Advisors (APO FC GP), LLC, its general partner
       
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO TR OPPORTUNISTIC LTD.
     
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Director



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO TR ENHANCED LEVERED YIELD LLC
         
By:
Apollo Total Return Enhanced Management LLC, its investment manager
         
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO MOULTRIE CREDIT FUND, L.P.
         
By:
Apollo Moultrie Credit Fund Advisors, L.P., its general partner
         
By:
Apollo Moultrie Capital Management, LLC, its general partner
         
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
AP KENT CREDIT MASTER FUND, L.P.
     
By:
AP Kent Advisors, L.P., its general partner
         
By:
AP Kent Advisors GP, LLC, its general partner
         
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO LINCOLN FIXED INCOME FUND, L.P.
     
By:
Apollo Lincoln Fixed Income Advisors (APO DC), L.P., its general partner
       
By:
Apollo Lincoln Fixed Income Advisors (APO DC-GP), LLC, its general partner
       
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO ACCORD MASTER FUND III, L.P.
     
By:
Apollo Accord Advisors III, L.P., its general partner
       
By:
Apollo Accord Advisors G III, LLC, its general partner
       
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO CREDIT MASTER FUND LTD.
     
By:
/s/ Guy Major
   
Name:
Guy Major
   
Title:
Director



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO CENTRE STREET PARTNERSHIP, L.P.
     
By:
Apollo Centre Street Advisors (APO DC), L.P., its general partner
       
By:
Apollo Centre Street Advisors (APO DC-GP), LLC, its general partner
       
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO TACTICAL VALUE SPN INVESTMENTS, L.P.
     
By:
Apollo Tactical Value SPN Advisors (APO DC), L.P., its general partner
       
By:
Apollo Tactical Value SPN Capital Management (APO DC-GP), LLC, its general
partner
       
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
ATHENE ANNUITY & LIFE ASSURANCE COMPANY
     
By:
Apollo Insurance Solutions Group LLC, its investment manager
       
By:
Apollo Capital Management, L.P., its sub-advisor
       
By:
Apollo Capital Management GP, LLC, its general partner
       
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
ATHENE ANNUITY & LIFE COMPANY
     
By:
Apollo Insurance Solutions Group LLC, its investment manager
       
By:
Apollo Capital Management, L.P., its sub-advisor
       
By:
Apollo Capital Management GP, LLC, its general partner
       
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
ATHORA LUX INVEST S.C.SP in respect of its compartment, Loan Origination
     
By:
Apollo Management International LLP, its portfolio manager
       
By:
AMI (Holdings), LLC, its member
       
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Vice President



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



 
APOLLO CREDIT FUNDS ICAV, an Umbrella Irish Collective Asset-Management Vehicle
with Segregated Liability between its Sub-Funds, acting in respect of its
Sub-Fund, Apollo Helius Loan Fund
         
By:
/s/ Joseph D. Glatt
   
Name:
Joseph D. Glatt
   
Title:
Director



[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------



[Exhibits Redacted]



--------------------------------------------------------------------------------



[Schedules Redacted]







--------------------------------------------------------------------------------